SERIE BN" 1468609 2 39059
/
_ => SS
74 —
KARDEX+86716
CONTRATO DE LÍCENCIA PARA LA EXPLORACIÓN Y
- EXPLOTACIÓN DE HIDROCARBUROS EN EL / Z
LOTE Z-48 No?
TT PERUPETRO S.A. SS
Y
- PETRO- TECH PERUANA S.A.
o E CON INTERVENCION DE:
- PETRO-TECH INTERNATIONAL INC.
- Y d
EL BANCO CENTRAL DE RESERVA DEL PERU
al ¡2ELER A

EN LA CIUDAD DE LIMA, A LOS VEINZIÓN DÍAS DEL MES DE z NOVIEMBRE DEL xo
/ DOS MIL SIETE, YO RICARDO FERNANDINI BARREDA, NOTARIO DE LIMA; EXTIENDO LA
PRESENTE ESCRITURA, EN LA QUE INTERVIENEN, DENCONFORMIDAD COÑ LO DISPUESTO
E POR EL, ARTICULO 54, INCISO H,DE LA LEY 26002. =
COMPAREÉCEN=

PERÚPETRO S.A: CON REGISTRO ÚNICO DE CONTRIBUYENTE N” 20196785044, CON
DOMICALIO EN AVENIDA LUIS ALDANA N”* 320, SAN BORJA, LIMA, DEBIDAMENTE
'ADO POR SU GEREÑTE GENERAL SEÑOR, CARLOS EDGAR VIVES SUÁREZ, QUIEN
MANIFIE TA SER _DE NACIONALIDAD PERUANA, DE _ESTADO CIVIL CASADO, DE
ROFESIÓN: INGENIERO; DEBIDAMENTE IDENTIFICADO CON DOCUMENTO NACIONAL DE
IDENTIDAD N”* 08725702, SUFRAGANTE ELECTORAL, CON PODER INSCRITO EN “EL
¡ASIENTO C00039 DE LA PARTIDA ELECTRÓNICA N* 00259837, DEL REGISTRO DE
PERSONAS JURÍDICAS DE LIMA, Y DE CONFORMIDAD CON EL ACUERDO DE DIRECTORIO

Ricardo Femandini” Barreda

N* 127-2007 DEL 17 DE OCTUBRE DEL 2007 Y EL DECRETO SUPREMO N* 072-200%7-EM

N PUBLICADO EL 21 DE NOVIEMBRE DEL 2007, LOS MISMOS QUE-€ORREN INSERTOS EN
á E

y
LA PRESENTE ESCRITURA.

y DE LA OTRA PARTE:

PETRO-TECH PERUANA S.A CON O ÚNICO ES CONTRIBUYENTE N”

20203058781, CON DOMICILIO EN AV. LOS INCAS We 460, /SAN ISIDRO, LIMA,
a INSCRITA EN EL ASIENTO B00002 DB LA PARTIDA ELECTRÓNICA N* 00225762, DEL
REGISTRO DE PERSONAS JURÍDICAS DE LIMA Y EN EL ASIENTO 1, PÁGINA 393, TOMO
11 DEL LIBRO DE CONTRATISTAS OPERACIONES DEL REGISTRO PÚBLICO / DE
HIDROCARBUROS, DEBIDAMENTE REPRESENTADO POR EL SEÑOR ALBERTO VARILLAS
CUETO, QUIEN MANIFIESTA SER DE NACIONALIDAD PERUANA, SER DE ESTADO CIVIL:
CASADO, DE PROFESIÓN: ABOGADO; DEBIDAMENTE IDENTÍFICADO CON DOCUMENTO
NACIONAL DE IDENTIDAD N” 07813924, SUFRAGANTE ELECTORAL, FACULTADO CONFORME

= N

A
Z

APAREC DEL ACUERDO DE DIRECTORIO DE FECHA 2 DE JUNIO DE 2000 INSCRITO EN
EL ASIENTO C00009 DE LA PARTIDA ELECTRÓNICA N* 00225762, DEL REGISTRO DE
PERSONAS JURÍDICAS DE LIMA Y EN EL ASIENTO A00002 DE LA PARTIDA N” 11232909
DEL LIBRO DE MANDATOS DEL REGISTRO PÚBLICO DE HIDROCARBUROS, CON DOMICILIO
/AV. LOS INCAS N* 460, SAN ISIDRO, LIMA; CON INTERVENCIÓN DE PETRO-TECH
INTERNATIONAL INC., DOMICILIADA EN 115 MENARD ROAD, HOUMA LOUISIANA,
ESTADOS UNIDOS DE AMÉRICA, DEBIDAMENTE REPRESENTA POR EL SEÑOR WILLIAM
KALLOP, QUIEN MANIFIESTA SER DE NACIONALIDAD ESTADOUNIDENSE, E ESTADO
CIVIL CASADO, DE PROFESIÓN EMPRESARIO, IDENTIFICADO CON PASAPORTE N*
112067367, SEGÚN PODER DE FECHA 31 DE JULIO DE 2007, QUE SE INSERTA EN LA
PRESENTE ESCRITURA PUBLICA. =

Y EL BANCO CENTRAL DE RESERVA DEL PERU, CON REGISTRO ÚNICO DE CONTRIBUYENTE
N* 20122476309, CON DOMICILIO EN JR. MIRO QUESADA N* 441, LIMA,
REPRESENTADO POR SU GERENTE GENERAL RENZO GUILLERMO RÓSSINI MIÑAN, QUIEN
MANIFIESTA SER DE NACIONALIDAD PERUANA, DE ESTADO CIVIL CASADO; DE
PROFESIÓN: ECONOMISTA; PEBIDAMENTE IDENTIFICADO CON DOCUMENTO NACIONAL DE
“IDENTIDAD N* 08727483, SUFRAGANTE ELECTORAL, NOMBRADO POR ACUERDO DE
AA N”* 4059 Y CARLOS AUGUSTO BALLON AVALOS, QUIEN MANIFIESTA SER DE
NACIONALIDAD PERUANA, DE ESTADO CIVIL CASADO, ¡DE PROFESIÓN ECONOMISTA,
IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD N” 08757380, SUFRAGANTE
ELECTORAL, EN SU CALIDAD DE GERENTE DE OPERACIONES INTERNACIONALES,
NOMBRADO POR ACUERDO DE DIRECTORIO N” 3737, AUTORIZADOS CONFORME CONSTA DE
LA COMUNICACIÓN DE GERENCIA GENERAL DE ESTE BANCO N” 134-2007-BCRP DE FECHA
6 DE NOVIEMBRE DE 2007,--QUE SE INSERTA EN LA PRESENTE ESCRITURA PUBLICA,
AMBOS CON DOMICILIO EN JR. MIRO QUESADA N” 441, LIMA.

DOY FE DE HABER IDENTIFICADO A LOS  GCOMPARECIENTES Y QUE PROCEDEN CON
CAPACIDAD, LIBERTAD Y CONOCIMIENTO BASTANTE DEL ACTO QUE REALIZAN, QUE SON
HABILES EN EL IDIOMA CASTELLANO, Y ME ENTREGAN UNA MINUTA DEBIDAMENTE
FIRMADA Y AUTORIZADA PARA—QUE SU CONTENIDO SE ELEVE A A PUBLICA,
LA MISMA QUE ARCHIVO al SU LEGAJO RESPECTIVO, Y CUYO TENOR ES EL SIGUIENTE:
MINUTA: SEÑOR NOTARIO DOCTOR RICARDO FERNANDINI BARREDA: = m

Sírvase usted eftender en su Registro de Escrituras Públicas una de
Contrato de Licencia para la Exploración N Explotación de Hidrocarburos en
el Lote Z-48 cuya suscripción ha sido aprobada por Decreto Supremo N* 072
-2007-EM, publicado en el diarip ofiéial el 21 de noviembre de 2007, que
celebran de una parte PERUPETRO S.A., con R.U.C. N” 20196785044, con
domicilio en Av. luis Aldana /N* 320, San Borja, Lima, debidamente
representada por su Gerente General, señor Carlos Edgar Vives Suarez,
identificado E DNI N* 08725702; con domicilio en Av. Luis Aldana 320, San

Borja, con poder inscrito en el Asiento C00039 de la Partida Electrónica N”
E
de
=
E == EL LOTE Z-48 =
Le)
9 z PERUPETRO S.A.
(02 = PETRO-TECHE PERUANA S. A. mn

SERIEBN" 1468610 30060

Y

0259837 del Registrd de Personas Jurídicas de Lima, y de conformidad con

de octubre de 2007, cuyos textos rel señor Notario se servirá
insertar; y de la otra parte, PETRO-TECH PERUANA S.A., con R.U.C. Ne
ÉS 20203058781, con dor ieiio en /Av. Los Incas N” 460, San Isidro, Lima,
inscrita en el Asiento B00002 de la Partida misc colcah N* 00225762 del
Registro de Personas Jurídicas de Lima y en el Asiento 1, “página 393, Tomo
YI del Libro de Contratistas de Operaciones del Registro Público de
Hidrocarburos, debidameynte representado por el señor Alberto Varillas
Cueto, identificado con DNI N” 07813924, facultado-conforme aparece del
Acuerdo de Directorio de fecha 2 de Junio de 2000 inscrito sn el Asiento
c00009 de la Partida Electrónica N” 00225762, del Registro de Personas
Jurídicas de Lima y en el Asiento A00002 de,la Partida Electrónica N”
11232909 del Libro de Mandatos del Registro Público de Hidrocarburos, con
domicilio en Av. Los Incas N” 460, San Isidro, Limá; con intervención de
PETRO-TECH INTERNATIONAL INC., domiciliada en 115 Menard Road, Houma
Louisiana, Estados Unidos dé América, debidamente representa por el señor
William Kallop, identificado con Pasaporte N* 112067367, según poder de
fecha 31 de julio de 2007, que se inserta, y del Banco Central de Reserva

Perú, representado por sus funcionarios Renzo Rossini Miñán, Gerente
eñor Manuel Monte: lo VAld: Iden+I

y Carlos A Avalós, A PERS 58 al ByeNa 0394 Enternacionales, /con
común en Jr. Miró Quesada 441, Lima, autorizádos conforme a la

erencia General No. ESA que se inserta, en los

L ÍNDICE
CLAUSULA PRELIMINAR GENERALIDADES —
CLAUSULA PRIMERA DEFINICIONES
CLAUSULA SEGUNDA OBJETO DEL CONTRATO
CLAUSULA TERCERA [PLAZO, CONDICIONES Y GARANTÍA y
— [CLAUSULA CUARTA EXPLORACION
[CLAUSULA QUINTA EXPLOTACION
CLAUSULA SEXTA PRESENTACION DE INFORMACION Y
/ ] ESTUDIOS
CLAUSULA SETIMA [COMITE DE SUPERVISION
CLAUSULA OCTAVA REGALIA Y VALORIZACION
[CLAUSULA NOVENA TRIBUTOS
CLAUSULA DECIMA DERECHOS ADUANEROS
— [CLAUSULA DECIMA PRIMERA DERECHOS FINANCIEROS
CLAUSULA DECIMA SEGUNDA [TRABAJADORES o 7]

)

y
CLAUSULA DECIMA TERCERA

PROTECCION AMBIENTAL Y RELACIONES
COMUNITARIAS

CLAUSULA DECIMA CUARTA

CONSERVACIÓN DE LOS HIDROCARBUROS
Y PREVENCIÓN CONTRA PERDIDAS

[CLAUSULA DECIMA QUINTA

CAPACITACION Y TRANSFERENCIA DE
TECNOLOGÍA

CLAUSULA DECIMA SEXTA

CESION Y ASOCIACIÓN

CLAUSULA DECIMA SETIMA.

CASO FORTUITO O FUERZA MAYOR

CLAUSULA DECIMA OCTAVA

CONTABILIDAD

CLAUSULA DECIMA NOVENA

VARIOS

CLAUSULA VIGESIMA

NOTIFICACIONES Y COMUNICACIONES

CLAUSULA VIGESIMA PRIMERA

SOMETIMIENTO A LA LEY PERUANA Y
SOLUCIÓN DE CONTROVERSIAS

CLAUSULA VIGESIMA SEGUNDA

TERMINACION

ANEXO "A" S

DESCRIPCION DEL AREA DE CONTRATO

ANEXO “B”

MAPA DEL ÁREA DE CONTRATO

¡ANEXO "C-1" a "C-4"

CARTAS FIANZA PARA EL PROGRAMA
MÍNIMO DE TRABAJO

ANEXO "D" | GARANTÍA CORPORATIVA
ANEXO "E" PROCEDIMIENTO CONTABLE |
ANEXO us ¡UNIDADES DE TRABAJO EXPLORATORIO -

TABLA DE EQUIVALENCIAS |

CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN

EL LOTE Z-48

PETRO-TECH PERUANA S.A.
CLAUSULA PRELIMINAR.- GENERALIDADES ==

Eo Interviene PERUPETRO, en virtud de la facultad concedida por la Ley N*

26221, para celebrar el Contrato dé Licencia para la Exploración y

Explotación de Hidrocarburos en el Lote Z-48. =

II. Los Hidrocarburos "in situ" son de propiedad del Estado.

El derecho

de propiedad sobre Yos Hidrocarburos extraídos es transferido por

/

PERUPETRO al Contratista en la Fecha de Suscripción, conforme a lo

estipulado en el Contrato y en el artículo 8” de la Ley N* 26221. ====

El Contratista se obliga a pagar al Estado, a través de PERUPETRO, la

regalía en efectivo en las condiciones y oportuni

el Contrato.

AS

III. De acuerdo con lo dispuesto en el artículo 12” de la Ley N* 26221, el

Contrato se rvYige por

aplicación los alcances del artículo 1357” del Código Civil.
Ñ

siéndole | de

derecho privado peruano,

IV. Para todos los efectos relativos y derivados del Contrato, las Partes

convienen en que los títulos de las cláusulas son irrelevantes para la

interpretación del contenido de las mismad. ===

7
SERIE BN? 1468611 30061

UL >
AN Cualquier referencia al Contrato comprende a los anexos. Eh caso de
discrepancia entre los anexos y lo estipulado en el cuerpo del

Contrato, prevalecerá este último. =

CLAUSULA PRIMERA. - DEFINICIONES >
Las definiciones acordadas por las Partes en la presente cláusula tienen
por finalidad dar el significado requerido a los términos que se emplean en
el Contrato y dicho errante a, eh único aceptado para losefectos de
su interpretación en la ejecución del mismo, a menossque las Partes lo

acuerden expresamente por escrito de otra forma. _=

Los términos definidos y utilizados enlel Contrato, sean en singular o en

plural, se escribirán con la primera letra en mayúscula y tendrán los

= NX

siguientes significados y

1.1 Afiliada

Cualquier entidad, cuyo-capital accionario con derecho a voto sea de

- =
propiedad, directa o indirectamente, en una proporción Águal al

L

cincuenta por ciento (50%) o más de PERURETRO o del Contratista o

cualquier entidad oO persona que sea propietaria, directa O

ima

indirectamente, del cincuenta por ciento (50%) o más del capital

accionario con derécho a voto de PERUPETRO o del Contratista; O /

cualquier entidad cuyo capital accionario con derecho a voto sea de

Femandihi Barreda

Notario de

propiedad, directa o indirectamente, en cincuenta por _ciento (50%) o

s del mismo accionista o accionistas que posea o posean, directa o
indirectamente, el cincuenta por ciento (50%) o más del capital
accionario cqn derecho a voto de PERUPETRO o del Contratista.
231.2 Año

Período de doce (12) Meses consecutivos de acuerdo al Calendario”

Gregoriano, contado desde una fecha específica. =
1.3 Área de Contrato
Área descrita en el Anexo “A” y que se muestra en el Anexo “B”,
denominada Lote Z-48, ubicada en el zócalo continental, frente a lá
= costa de las Provincias de Santa, Casma. y Huarmey E Departamento de

Ancash, con una extensión de setecientos veinte mil ciento seis punto

cuatrocientos cuarenta y dos hectáreas (729,106.442 ha). = =
El Área de Contrato aaa rosarinida luego de excluix las áreas de
S

las que haga suelta el Contratista, de acuerdo a los terminos del
SA

Contrato. =
Asimismo, cuando los resultados de la exploración justifiquen una
> nueva configuración del -Área de Contrato y a solicitud EN
== = Contratista, mediante la presentación de un. informe de sustento a
PERUPETRO, que incluya propuestas ¿e sata para la nueva área, y
_ €
X só
= A 5%
previa aprobación de PERUPETRO, el Área de Contrato podrá ser

nuevamente delimitada. La modificación se aprobará conforme a Ley. En
= e 32

ningún daso, la nueva delimitación aumentará el área original del

Contrato.

E
En caso de existir alguna discrepancia entre lo mostrado en el Anexo

”B" y lo descrito en el Anexo "A", prevalecerá el Anexo "A".
£ ca

1.4 Barril
Unidad de medida de capacidad de los Ns Rana ESquidos
Fiscalizados_ que consiste en cuarenta y dos (42) galones de los
Estados Unidos de iuris, corregidos a una temperatura de sesenta
grados Fahrenheit (60% F), a presión del nivel del mar, sin agua,

barro u otros sedimentos (BSS5MW).

1.5 Btu

==

Unidad térmica británica. Es la unidad de medida de cantidad de calor

que se requiere pará aumentar lar temperatura en un grado Fahrenheit
7 A S

(19 F) de una (1) libra de agua, equivalente a 1055.056 joules.

7

1.6 Caso Fortuito o Fuerza Mayor =

Se entiende como tal, entre otros los siguientes incendios,
temblores, terremotos, maremotos, derrumbes, avalanchas, inundaciones,
huracanes, tempestades, explosiones, actos fortuitos imprevisibles,
conflíttos bélicos, guerrillas, actos terroristas, sabotaje, conpoción
civil, bloqueos, demoras incontrolables en el transporte, huelgas,
paros, y imposibilidad de obtener, no óbstante haberlo IN
facilidades estes para el transporte de materiales, equipos y
/

servicios, así como las autorizaciones, aprobaciones, licencias y
permisos a cargo de las autoridades EEC o cualquier a
causa, ya sea similar o distinta de aquellas específicamente
enumeradas aquí, que estén fuera del control razonable y no pudieran

ser previstas O que, habiendo sestz previstas, no pudieran ser

evitadas.

1.7 Comité de Supervisión

Órgano conformado por las Partes, a través del cual PERUPETRO verifica

el cumplimiento yx la ejecución del Contrato, cuya conformación y
S

atribuciones están establecidas en la cláusula sétima.
a

1.8 Comité Técnico de Conciliación

Órgano no permanente, formado * para pronunciarse sobre A las
discrepancias que surjan en relación cod las Operaciones, e1ymismo que
se establecerá de acuerdo a lo estipulado en el acápite 21.2 del
Contrato. =

1.9 Condensados

1.10

1.11

a

SERIEBN? 1468612 > 30062

AS
Hidrocarburos líquidos formados -_ por la condensación de los
Hidrocarburos separados del Gas Natural, - debido a cambios en ¡La
presión y temperatura cuanto el Gas Natural de los Reservorios les
producido o cuando proviene de una o más etapas de compresión de Gas

Natural. Permanecen líguidos a la temperatura y presión atmosférica.==

Condensados Fiscalizados-= mm

Condensados producidos en el Área de Contrato y medidos en un Punto de
= E

Fiscalización de la Producción. =

Contratista =

PETRO-TECH PERUANA S nó, en el Registro Público de

Hidrocarburos en el Asiento

Contratistas de Operaciones. =

Contrato

El presente acuerdo al que han llegado las Partes, en el cual se

y estipulan los términos y condiciones que se encuentran contenidos en

1.14

“este documento.y en los anexos que lo integran, comprende los acuerdós

adicionales a los que lleguen las Partes en virtud de este documento y

las modificaciones que se hagan al mismo conforme a ley. =

Desarrollo =
Ejecución de cualquier actividad apropiada para la Producción de
idrocarburos, tal como lá perforación, completación y profundización
delpozos, así como el diseño, construcción e instalación de equipos,
tub zí3s, tanques de Almacenamiento /y otíos medios e instalaciones,
incluyendo la utilización de métodos de Producción artificial y

/ ES
sibtemas de recuperación primaria y mejórada, en el Área de Contrato y

fuera de ella en cuanto resulte necesario. =
Incluye la constiueción del Sistema de Transporte y Almacenamiento, de
las instalaciones del Punto de Fiscalización de la Producción, del

Ducto Principal y de + ser el caso, plantas de destilación primaria

para la manufactura de productos a ser utilizados en las Operaciones o
NS

SS
plantas de procesamiento de Gas Natural.

Descubrimiento Comercial =

Descubrimiento de reservas de Hidrocarburos que en opinión_ del

Contratista permita su explotación comercial.

Día

Período de veinticuatro (24) horas que se inicia a las cero horas

1"

(00:00) y termina a las veinticuatro horas (24:00).

Día Útil -

Z
— SS
Tódos los Días de lunes a viernes inclusive, salvo los Días que sean
declarados total o parcialmente no laborables, en la ciudad de Lima,

por la autoridad competente. =:

1.17 Dólar Ú US$ =

Unidad monetaria de los Estados Unidos de América.

1.18 Ducto Principal = E

Tubería principal que el Contratista podrá construir y operar y que
partiendo del final del Sistema de Transporte y Almacenamiento conduce
1ós Hidrocarburos producidos del fred de Contrato hasta un ducto
propiedad de terceros, hasta un punto de venta o exportación o AARtan
un Punto de Fiscalización de la Producción, sin perjuicio, de ser el
casó, de la aprobación dispuesta en el acápite 2.3, pudiendo

Nx comprender puntos de medición conectados a la tubería, áreas de

- almacenamiento y embarque requeridos, , tuberías Menores, estaciones de
bombeo o compresión, sistema de-comunicaciones, carreteras de acceso y
de mantenimiento y cualesquiera otras instalaciones y que sean
necesarias y requeridas para el transporte de Hidrocarburos en forma
permanente Y oportuna; incluyendo el diseño, construcción,
mantenimiento y equipamiento de todo lo antes mendionado. El acceso
abierto para cualquier Ducto Principal será desde el inicio del quinto
Año, contado a partir de la Fecha de Inicio de” la Extracción

Comercial.

1.19 Exploración

Planeamiento, ejecución y l evaluación de todo tipo de estudios
geológicos, -geofísicos, geoquímicos y otros, así como la perforación
de Pozos Exploratorios y demás actividades conexas necesarias para el

AS

descubrimiento de Hidrocarburos, incluyendo EE perforación de Pozos

Confirmatorios para la evaluación de los Reservorios descubiertos. =

1.20 Explotación =>»=

Desarrollo y/o Producción. =

1.21 Fecha de Inicio de la Extracción Comercial =

Z
Fecha de -la- primera, medición de Aidrocarburos entun Punto de

MN )
! Fiscalización de la Producción; que da lugar al pago de la regalía.
y
Para efectos de esta definición no se consideran los volímenes

3 3 2es 73
producidos para pruebas u otros fines que específicamente acuerden las

Partes.
1.22 Fecha de Suscripción =
El 21 de noviembre de 2007 fecha en que PERUPETRO y el Contratista,

susdriben el Contrato. =

1.23 Fecha Efectiva
1.24

SERIEBN? 1468618 N : 30063

1

Fecha en la que el Contratista deberá dar inicio a-Jas Operaciones,
|

que será establecida dentro de los sesenta (60) Días” a partir de la

Fecha de Suscripción. = =

Fiscalización

Acciones que, conforme a los dispositivos legales y normas técnicas,

realiza OSINERGMIN (Organismo Supervisor de la Inversión en Energía y

1.25

1.26

1.27

é
co

1.31

A

1.34

5 1.28 Gas Natural ¡No Asociado =
E

Minería) sobre las actividades de Exploración y Explotación realizadas

por_el Contratista. =

Gas Natural

Mezcla de Hidrocarburos que a condiciones iniciales de Reservorio se

encuentra en estado OS en disolución con el Pefróleo. OS

el Gas Natural Asociado y el Gas Natural No Asociado. =

Gas Natural Asociado =

Gas Natural producido con los HidrocarBuros Líquidos del Reservorio.

Gas Natural Fiscalizado =
Gas Natural producido en el Área de Contrato y medido en un Punto de

Fiscalización de la Producción. =

Gas Natural cuya ocurrencia tiene lugar en un Reservorio en el que, a
condiciones iniciales, no hay presencia de Hidrocarburos e eL ==.
=>,

Pedo compuesto orgánico, gaseoso, líquido o sólido, que consiste

idrocarburos =

pr. incipalmente de carbono e hidrógeno. =

Hidrocarburos Fiscalizados

<
q 2% á 4
Hidrocarburos producidos en el Área de Contrato y medidos en un Punto

de Fiscalización de la Producción.
Hidrocarburos Líquidos =
Petróleo, Condensados y en general todos aquellos Hidrocarburos que
bajo condiciones atmosféricas de temperatura y presión, se ais
en estado líquido en el lugar de su medición, incluyendo aquellos
TEENS que se encuentran en estado líquido a una temperatura

mayor a la temperatura atmosférica.

Hidrocarburos Líquidos Fiscalizados
Hidrocarburos Líquidos producidos en el Área de Contrato y medidos en

un Punto'de Fiscalización de la Producción.

Ley N” 26221

Texto Único Ordenado de la Ley N% 262217 Ley Orgánica de
Hidrocarburos, aprobado por Decreto Supremo N9  042-2005-EM,

ampliatorias, reglamentarias y modificatorias. =

LGN o Líquidos del Gas Natural =

Hidrocarburos líquidos obtenidos del Gas Natural compuestos por

mezclas de etano, propano, butano y otros Hidrocarburos más pesados

1.35 LGN Fiscalizados o Líquidos del Gas Natural Fiscalizados

Líquidos del Gas Natural medidos en un Punto de Fiscalización de la
y -
y Producción.

1.36 Mes =

a
Período contado a partir de cualquier Día de un mes calendario que

termina el Día anterior al mismo Día del mes calendario siguiente o,

en caso de no existir éste, el último Día de dicho mes. =

1.37 MPC =

Mil (1000) pies cúbicos estándar (sc£). Un (1) scf es el volumen de
gas necesario para llenar un espacio de un (1) pie cúbico a 14.6959
libras por pulgada cuadrada de presión absolúta a una temperatura base

de sesenta grados Fahrenheit (60 *F).

"

1.38 Operaciones »=
Toda actividad de Exploración y Explotación y todas las aa

= Ñ
actividades materia del Contrato o relacionadas con la ejecución del

mismo.

1.39 Partes

PERUPETRO y el Contratista. =

1,40 PERUPETRO =
PERUPETRO S.A., es la Empresa Estatal de Derecho Privado del Sector

Energía y Minas, creada por la Ley'N"* 26221.
1.41 Petróleo

Hidrocarbyros que a condiciones iniciales de presión y temperatura de
Reservorio se encuentra en estado líquido y que mayormente se mantiene

5 Ae AS .
en estado líquido en condiciones atmosféricas; no incluye Condensados,

Líguidos de Gas natural o Gas abaL Licuado. =

1.42 Petróleo Fiscalizado

-
— /Petróleo. producido en el Área de Contrato y medido en un Punto de

Fiscalización de la Producción. ===

1.43 Petróleo Pesado =

Hidrocarburos Líquidos, que por su densidad y viscosidad requieren
para su Explotación el empleo de métodos no convencionales y/o que,
para su transporte, requieren procesos de calentamientd u otros
SL procedimientos, excluyendo la mezcla con Petróleo producido en el

mismo yacímiento, que dé como resultado Petróleo liviano: =

1.44 Pozo Confirmatorio,=

Pozo que se perfora para confirmar las <ieservas descubiertas o para

delimitar la extensión de un Yacimiento.
Xx -
rr Ir

SERIEBNO 1468614 Sl = -30061

( : =

Pozo de Desarrollo =

Pozo quese perfora para la Producción de los Hidrocarburos

descubiertos.

Pozo E Dloratorio

<=
Pozo que, se perfora con el propósito de descubrir reservas de

Hidrocarburos 9 para determinar la estratigrafía —de un área en
Exploració£.

1.47 Producción =

> Todos,tipo de, actividades en el Área de Contrato o fuera de ella en lo
que resulte necesario, cuya finalidad sea la extracción y manipuleo de
Hidrocarburos del Área de Contrato, y que incluye la operación y
reacondicionamiento. de pozos, instalación y operación de equipos,
( tuberías, Sistema de “Transporte y Almacenamiento, Ducto Principal,

tratamiento y medición de Hidrocarburos y todo tipo de métodos de

recuperación primaria y mejorada.

1.48 Punto de Fiscalización de la Producción
Lugár o lugares ubicados por el Contratista en e Área de Contrato, o
ubicados por acuerdo de las Partes fuera de ella, donde se realizan
las mediciones y Al mien volumétricas, determinaciones del

contenido de agua y sedimentos y otras-mediciomes, a fin de establecer

1 volumen y calidad de los Hidrocarburos Fiscalizados, de acuerdo a

- Mo respectivas normas AGA, API y ASTM. =
'oxio
ps A £ci
Estrato o estratos bajo la superficie y que forman parte de un

Yacimiento, le estén produciendo o que se haya probado que sean
3 Pp

capaces de producir Hidrocarburos y que tengan un sistema común “de

presión en toda su extensión. =
1.50 Sistema de Transporte y Almacenamiento
Conjunto de duberías, estaciones de bombeo, estaciones de compresión,
tangies de almacenamiento, instalaciones fluviales, sistemas de
entrega, caminos, demás instalaciones y todó (brrg medio necesario y
útil para el transporte de los Hidrocarburos producidos en el Área de
Contrato hasta un Punto de Fiscalización de la Producción, hasta el
Ducto Principal o hasta un ducto de terceros incluyendo el diseño,
A construcción, mantenimiento y equipamiento de todo lo antes

mencionado. =

1.51 Subcontratista

Toda persona natural o jurídica, nacional o extranjera, contratada por
el Contratista para prestar servigios relacionados con las

Operaciones 2

1.52

Supervisión

Acciónes que PERUPETRO realiza para verificar el cumplimiento de las

obligaciones cottractuales del Contratista.

Tributos
Comprende impuestos, contribuciones y tasas, conforme a lo ea tapreCiaO

en el Código Tributario. =

Unidades de Trabajo re (UTE)
Son valores numéricos que representan la actividad de exploración que
las partes han acordado y que se indican en los programas mínimos de
trabajo, que permiten flexibilidad en la éjecución de los compromisos

asumidos. Dichos valores se establecen en función a la unidad de

“trabajo más representativa de cada actividad exploratoria (km, km, m,

CLAUSULA SEGUNDA.- OBJETO DEL CONTRATO =

2.1 -

2

etc.). ===

a

Vigencia del Contrato

y
Período comprendido entre la Fecha de Suscripción y el vencimiento del

plazo pertinente establecido en el acápite 3.1 del Contrata, =
A

Yacimiento

FAO
Superficie debajo de la cual existen uno o más Reservorios que estén

produciendo o que se haya probado que son capaces de producir

Hidrocarburos. =

PERUPETRO autoriza al Contratista la realización de las Operaciones,

de acuerdo con lo establecido en la Ley N* 26221, la legislación
de

pertinente y las estipulaciones del Contrato, .con el objeto común de

descubrir y producir Hidrocarburos en el Área de Contrato.

El Contratista tendrá el derecho de propiedad sobre los Hidrocarburos
extraídos en el Área de Contrato, de conformidad con lo ebtablecido en

el numeral 11 de la cláusula preliminar.

El Contratista ejecutará las Oferaciones de acuerdo a los términos que
se estipulan en el Contrato y las llevará a cabo, directamente o a
través de Subcontratistas. En caso de operaciones de campo fuera del

Área de Contrató se requerirá aprobación de PERUPETRO.

PERUPETRO ejerce la Supervisión de acuerdo a ley y de conformidad con

el Contrato. =
OSINERGMIN ejecutará las acciones de Fiscalización de acuerdo a ley,

Los representantes de PERUPETRO realizarán la Supervisión en cualquier
momento, previa notificabión, debiendo identificarse y estar
MEOEIRACOR para tal función por PERUPETRO. El Contratista
proporcionará todas las facilidades, que razonablemente estén a su

alcance en sus Operaciones, a fin de que dichos representantes puedan

sd
A
SERIEBN? 1468615 30065

cumplir su msión, la que será llevada a cabo de modo que no

interfiera ton [E

Los gastos y costos correspondientes a los representantes de PERUPETRO

serán de cuenta y cargo de PERUPETRO.
N 2.6 El Contratista proporcionará y será responsable de todos 138 “recursos
OS y económico financieros que se requieran para la ejecución de
“Was Operaciones. =

CLAUSULA TERCERA.- PLAZO, CONDICIONES Y GARANTÍA ==:

3.1 El plazo para la fase de exploración por Hidrocarburos es de siete (7)
Años, el que se puede extender de acuerdo a ley. Este plazo se cuenta
a partir de la Fecha Efectiva; salvo que de conformidad con lo
establecido en otras estipulaciones del Contrato, varíe dicho plazo.

A El plazo para la fase de explotación de Petróleo, es el que reste
as : después de terminada la fase de exploración hasta completar el “blazo

de treinta- (30) Años, contado a partir de la Fecha—Efectiva, a menos

3 s que de conformidad con yo establecido en otras estipulaciones del
E Contrato, varíe este plazo. =: =
Su =

Ca É El plazo para la fase de explotación de Gas Natural No Asociado y de
ba

y
“Gas Natural No Asociado y Condensados, es el que reste después de

terminada la fase de/exploración hasta completar el plazo de cuarenta

(40) Años, contado a partir de la Fecha Efectiva, a menos que de

Notarlo de

onformidad con_lo establecido en otras estipulaciones del Contrato,

varíe este plazo. =

Lal fase de-exploración se divide en cuatro (4) períodos:

Subacápite Período [ Duración de: 3]

= 17 3,21 Primer | Dieciocho(18) Meses contados a partir de la Fecha Efectiva! |
Ñ Período ,

ES 3.2.2 Segundo Dieciocho (18) Meses contados a partir de la terminación del |

Período plazo señalado en el subacápite 3.2.1 |

3.2.3 Tercer Veinticuatro (24) Meses contados a partir de la terminación |

E Periodo del plazo señalado en el subacápite 3.2.2. |

== 3.2.4 Cuarto Veinticuatro (24) Meses contados a partir de la terminación |

| Período del plazo señalado en el subacápite 3.2.3. ]

3.3 Durante la fase de exploración el-Contratista podrá pasar al Siguiente
período plenfre uz comunique a PERUPETRO con treinta (30) Díás de
anticipación al vencimiento de un período en curso, su intención de
continuar con el siguiente período, y en tanto que el Contratista no
haya incuérido en la cáusal de terminación prewista en el subacápite

= 2d La terminación por dicha causal dará lugar “a la

correspondiente ejecución de la fianza. = S
3.4 ¡Si durante cualquiera de los períodos indicados en el acápite 3.2, el

Contratista se viera impedido, por razones técnicas o económicas

men / >
debidamente sustentadas, de concluir el respectivo programa mínimo de
trabajo, podrá extender dicho período hasta por un máximo de seis (6)
Meses, siempre y' cuando haya solicitado la Aprobación de -PERUPETRO
para dicha extensión con una anticipación no menor de treinta (30)
Días al vencimiento del período en curso, y gúe las razones que
sustenten la solicitud hayan sido comprobadas y aprobadas por
PERUPETRO. En este Caso, el Contratista aytes del vencimiento del
período en curso, presentará una nueva fianza oO prorrogará la
existente, por el nuevo plazo establecido, conforme a los requisitos
estipulados en el acápite 3.10. En el caso que las extensiones /
otorgadas extingan el A del último período de la fase de /
exploración y el Contratista delida continuar con los trabajos

exploratorios, las obligaciones de dicho período se cumplirán en una

|

extensión de la fase de exploración a ser acordada por las Partes, de
|

acuerdo a ley.

Luego del cumplimiento del programa mínimo de trabajo del período en
curso, dentro del plazo correspondiente establecidó en el acápite 3.2,
de haber hecho uno) de la extensión a que Tse refiere el párrafo
anterior, de ser el caso, y siempre que el trabajo haya consistido en”
la perforación de por lo menos un Pozo Exploratorio, el Contratista
podrá solicitar la aprobación de PERUPETRO de un plazo extraordinario
de hasta seis (6) meses para reevaluar toda la información y
resultados obtenidos hasta el período en curso, con la finalidad de
realizar un estudio para poder tomar la decisión de pasar al siguiente

período.

Las aprobaciones a que se refiere este acápite, serán otorgadas a

criterio de PERUPETRO.

n

la fase de exploración podrá contimuas, a elección del Cóntratista,
después )de la Fecha de Inicio de la Extracción Comercial Hasta el
vencimiento del plazo de esta fase, que se indica “en el acápite 3.1.
En dicho caso, la ose Lon de tributos coytemplada en el acápite
10.3 regirá hasta el vencimiento de la fase de exploración, mientras
que el método de amortización lineal referido sia el acápite 9.6 se

aplicará desde Da Fecha de Inicio de la Extracción Comercial, conforme

a ley.
En caso que el Contratista realice un descubrimiento o destubrimientos
de Hidrocarburos durante cualquier período de la fase de exploración,
que no sea comercial sólo por razones de transporte, podrá solicitar

un período de retención, de-hasta cinco (5) Años, por el Yacimiento o

Ss /
SERIEBN? 1468616 30965

Sa

Yacimientos descubiertos, con .el propósito de hacer factible el

transporte de la producción. =

/
El derecho de retención estará sujeto, cuando menos, a que. concurran

los siguientes requisitos: =

a) Que el-Contratista pueda demostrar a satisfacción de PERUPETRO, que
y 2

> los volúmenes de Hidtocarburos descubiertos en el Área de Contrato

gon insuficientes para MRS económicamente la construcción
-

S del Ducto aiartes to >

7
b) Que él conjunto de descubrimientos en áreas contiguas más las del
y z Contratista, es insuficiente gara justificar” económicamente la
construcción de un ducto principal; y, =
' c)-Que el Contratista demuestre, .sobre una base económica, que los
0 Hidrocarburos descubiertos no pueden ser transportados desde el
SS —Área de Contrato a un lugar para su comercialización, por ningún
medio de transportez
3.7 En caso que el Contratista realice un descubrimiento de Gas Natural No
mu — Asociado o de Gas Natural No Asociado y £ondensados durante cualquier
E período dey la fase de ploración; podrá solicitar Jn período de
E

retención, de hasta diez (10) Años, por el Yacimiento o Yacimientos

descubiertos, con el propósito de desarrollar el mercado. =

En caso que el Contratista realice un descubrimiento de Petróleo y un
ae de Gas Natural No Asodiado o de Gas Natural No Asociado
Condensados durante cualquier período de la fase de exploración, y
se presenten los casos descritos en dos acápites 3.6 y 3.7, el
Contratista podrá solicitar un período de retención para Petróleo y

otro para Gas Naturaí No Asociado o Cag Natural No Asociado y

Condensados, para los fines indicados en dichos acápites. =
3.9 El período de retención, al que se refieren los acápites 3.6 y 3.7,

extiende el plazo del Contrato por un tiempo igual al del período de

pa E
retención otorgado por PERUPETRO. =

El período de retención ,constará por escYito. Para este efecto, el
Contratista presentará uma solicitud a  PERUPETRO, acompañando

documentación de sustento e incluyendo un cronograma de actividades a
SS

27 a
Xx realizar. > z qe
Con el inicio del período de retención termina la fase de exploración.

' y a j . >
Con la deslaración de Descubrimiento Comercial en dicho período, se

= dará inicio a la fase de explotación.

El otorgamiento del período de retención a que ge refieren Jos
EESAUE, 3.6 y 3.7 y la duración de los mismos será determinado a
criterio de PERUPETRO, sin que ello afecte o disminuya la obligación

a y 3

sx M 7
del cupplimiento del programa mínimo de trabajo del período de ja fase

>
de exploración en curso. =

Ú

V
3.10 El Contratista deberá garantizar ¡el cumplimiento del programa mínimo

de trabajo de cada uno de los períodos de la fase de exploración, de
acuerdo a lo ¡previsto por los acápites 3.2 y 4.6, mediante fianza
solidaria, sin beneficio de excusión, incondicional, (irrevocable. y de
realización automática en el Perú, emitida por una entidad del sistema
financiero debidamente Calificada y domicilisda en el Perl y aceptada
por PERUPETRO. A solicitud de PERUPETRO, el Contratista sustituirá
cualquier fianza entregada debiendo cumplir con presentar una nueva
fianza dentro del plazo de quince (15) Días Útiles siguientes a la
fecha de receptión por el Contratista de la “solicitud de PERUPETRO. ==
El monto de la fianza para el programa mínimo de trabajo de cada uno
de los períodos de la fase de exploración es el que aparece indicado
en los anexos "C-1" al "C-4", que es el resultado de multiplicar la
equivalencia en dólares que, para este efecto se establece en Él Anexp

*p", pdr el Rea de Unidades de Trabajo Exploratorio que corresponde

para cada período, según, el acápite 4.6.

“) Las fianzas se emitirán para cada programa mínimo de trabajo con la

forma indicada en los anexos "C-1" al "C-4", según corresponda. =
Las fianzas para el programa mínimo de trabajo “n cada uno de las
períodos de la fase de exploración según el acápite 4.6, serán
eñtregadas a PERUPETRO antesy del dado de cada período; en caso
cofitrário, será yde aplicación el «subacápite 22.3.3. La fianza
correspondiente al programa mínimo de trabajo del primer período será

entregada en la Fecha, de Suscripción. =

( /
Las fianzas, en-caso Ms prórroga de los plazos de los períodos de la
fase de exploración, deberán ser sustituidas o prorrogadas por el
Contratista, antes del inicio de la prórroga correspondiente.'En Caso

contrario, quédará sin efecto la aprobación otorgada por PERUPETRO a

la prórroga solicitada por el Contratísta.
La fianza pára el programa mínimo de tyabajo de cada período de la
fase de exploración, se mantendrá vigente durante un plazo que exceda

en treinta (30) Días Útiles al plazo de duración de dicho período. ==

En caso que alguna de uE fianzas que haya entregado el Contratista no
se mantuviera vigente por é miasa establecido, éste deberá cumplir
con entregar una nueva fianza o prorrogar la exigtente, dentro del
plazo de quince (15) Días (útiles siguientes a la recepción por el
Contratista de la notificafión de PERUPETRO! En caso contrario, será

de aplicación el subacápite 22.3.3. = E =

Se

SERIEBNO 1468617 o 30067

AN Cumplida la “obligación PAL cada fianza,  PERUPETRO

procederá inmediatamente a devolver al fiador, a través del

Contratista, la fianza correspondiente. =

La ejecución de cualquier fianza tendrá el efecto de extinguir la
obligación del Contratista de llevar acabo el programa mínimo de

trabajo, sin perjuicio de la aplicación de lo dispuesto en el

subacápite 22.3.1. =
AE
3.11 Interviene PETRO- TECH INTERNATIONAL, INC.,,para efectos de otorgar la
= >

garantía/ corporativa que aparece como el anexo “D”.
_La garantía corporativa- subsistirá mientras sean exigibles las
sE obligaciones del Contrátista comprendidas en el anexo “D”. Será ae
h aplicación el subacápite-22.3.5, si producido algún hecho previsto en
dicho acápite, el Contratista no cumple con sustituirla en un plazo
máximo de quince (15) Días Útiles siguientes a la recepción por el
Contratista de la. notificación de  PERUPETRO requiriendo lia

sustitución. =

CLAUSULA CUARTA.- EXPLORACIÓN =

4.1 El Contratista iniciará las actividades de Exploración a partir de la

EJ
E Fecha Efectiva:
a
Ss

4.2 El Contratista podrá hacer suelta de la totalidad del Área de Contrato

sin lugar a sanción alguna, mediante notificación a PERÓPETRO con una

anticipación no menor de treinta (30) Días, siempre y cuando haya dado
A

mplimiento al programa mínimo de trabajo del período de la fase de
S a

?
loración que se encuentre en Curso. = A

En caso que el Contratista hiciera suelta total del Área de Contrato,

la abandonara o dejara vencer el plazo del período en curso antes de

a
“daf cumplimiento al correspondiente programa mínimo de trabajo, sin>

mediar razones técnicas aprobadas -por PERUPETRO, éste ejecutará la
fianza,
22.3.3.

sin perjuicio de aplicar lo estipulado en_el subacápite
- L,

_ a
El Contratista podrá hacer sueltas parciales del Área de Contrato

mediante notificación a PERUPETRO con una anticipación no menor de

treinta_ (30) Días, sin lugar a sanción alguna, pero sin que ello

afecte, o disminuya su obligación. de cumplimiento del programa mínimo

— de trabajo del período de la fase de exploración que Be encuentre en
)

CUYBO.

E k
Las Partes dejarán constancia mediante acta del “Comité de Supervisión

eMlas áreas de las que haga suelta el Contratista. =

SS
74.3

o Dos

El Contratista podrá continuar haciendo uso de la superficie de las

áreas de las que haya hecho suelta, en las que hubiera construido

instalaciones que tengan relación con las Operaciones.
Ñ

Durante la ejecución del Contrato se efectuarán sueltas de la manera

siguiente: -=: =

a) Por lo menos el veinté por ciento (20%) del Área de Contrato

original al término del tercer período descrito en el subacápite
3.2.3 y por lo menos ¡el treinta por ciento (30%) del Área de
Contrato original al término del,cuarfo” período descrito en el

subacápite 3.2.4. =:

6) Al final del cuarto período descrito en el subacápite 3.2.4, el
Contratista deberá haber realizado la suelta de por lo Esos el
cincuenta ¡por ciento (50%) del Área de Contrato original,
incluyendo para este fin la suelta realizada según lo establecido
en el literal a) anterior, a menos que el Contratista comprometa en
aa expresa actividad exploratoria, conforme a lo establecido en

el literal c) siguiente.

c) Al término de la fase de exploración, el Contratista podrá mantener
el Área de Contrato de la que no hubiera hecho suelta, no
comprendida en el literal d) siguiente, para lo cual deberá
comprometerse a perforar un (1) Pozo Exploratorio o ejecutar cinco

/ (5) Unidades de Trabajo Exploratório (UTE) por cada diez mil
hectáreas (10,000 ha) dé Área de Contrato, cada dos (2) Años. =

4d) En caso que el Contratista decida no continuar realizando el
“trabajo exploratorio descrito en el literal c), o en caso de
ineumplimiento de dicho compromiso,” y sin perjuicio de, la
aplicación de las estipulaciones contractuales respectivas,
mantendrá sólo los Yacimientos  descubiebtos, más una área :

a
circundante de cinco (5) kilómetros, hasta el límite del Área de

Contrato. =
Para efecto del acápite 4.2 se ha dividido el Área de Contrato en
parcelas rectangulares, hasta donde ha sido posible, de una extensión
de veinte mil hectáreas (20,000.00 ha) y donde no, con área diferente.
No es necesario que las áreas de las que haga suelta el Contratista

sean contiguas.

Cualquier área de la que haga suelte el Contratista, incluyendo los

Yacimientos que se encuentren dentro de la misma, revertirá al Estado

sin costo alguno para éste ni para PERUPETRO ./
El programa míniño de trabajo para cada uno de los períodos de la fase

de exploración comprende lo siguiente:
Sy

/

SS
=
SERIEBNO 1468618  * ] 30068
N yal
Pd ES e
[ Subacápite | Período Actividad
>) | 4.6.1 Primer e 40QUTEÓ
ES Período [e Reprocesar e interpretar un mínimo de 800 km de
| a sísmica 2D, y e
| +» Reevaluación geológico-geofísica integral con toda la
información existente en, el Banco de Datos de
, | ES A PERUPETRO, para definir las áreas más prospectables
/ E) y/o leads existentes.
2 1 482 | Segundo + 300UTEG e
| | Período |e Registro, proceso e interpretación de 1500 km de
A | | | Imeas sísmicas 2D, incluyendo información
= | Ss] | gravimétrica y magnetoméfrica sobre la sísmica.
y 48.3 Tercer Je 280UTEÓ Ñ 7]
| | Perlodo |“ Perforación de un (1) pozo exploratorio, con una
ES , | _ | | profundidad final definida por:
có | | E | 1. Si el poza está ubicado en la parte oriental del
Ñ - | | | Lote, con una lámina de agua hasta, de 250|
| | | metros, la profundidad mínima del pozo 'será de
A = A 3,000 metros.
ES | Es - 2. Si el pozo está ubicado en la parte occidental del
y | / - Lote, con una lámina de agua mayor a 250 metros, |
la profundidad mínima del pozo será de 4,000|
| metros. 1
a 464 | sano + 290 UTEÓ
a - eríodo + Perforación de un (1) pozo exploratorio, con una|
profundidad final definida por: |
5 1. ,Si el pozo está ubicado en la parte, oriental del |
= — ES Lote, con una lámina de agua hasta de 250|
= > metros, la profundidad mínima del pozo será de ES
A f= mo / 3,000 metros.
E 2. Si el pozo está ubicado en la parte occidental del |
7 Lote, con una lámina de agua mayor a 250 metros, |
- la profundidad mínima del pozo será de 4,000|
B metros. Z ]
3 Para el cumplimiento de las obligaciones descritas en el presente
== E acápite, se tendrá en cuenta lo siguiente: =
a) En el caso del registro de líneas sísmicas 2D, los kilómetros
Ñ correspondientes serán contadós desde el punto de [disparo inicial
hasta el punto de disparo final de cada línea sísmica. =
En el caso del registro de líneas sísmicas 3D, los kilómetros
ó

cuadrados serán determinados por el área de superficie cubierta por
1
1

el programa ejecutado. =
>
b) las Unidades de Trabajo Exploratorio a que se refiere/el presente

acápite serán cumplidas dé conformidad con la tabla de-

equivalencias establecida en el Anexo "EF", ===
c) En caso de perforación de Pozos Exploratorios, las Unidades de
Trabajo Exploratorio que serán acredítadas Emsa trabajos Gusana,
— serán determinadas Cónforme al Anexo "FP", sobre la base de la

- diferencia entre la profundidad final alcanzada y la profundidad

E establecida en el acápite 4.7. ==

e ==
N

dl ES
l

d) -Antes del inicio de cada período de la fase de exploración el
Contratista Cs comunicar a PERUPETRO el programa de las
actividades exploratorias planificadas para cumplir con el número
de Unidades de Trabajo Exploratorio comprometidas para dicho
período. El Contratista deberá comunicar a PERUPETRO cualquier

modificación del contenido de dicho programa, antes de su

ejecución, mediante un informe técnico de sustento. =
Los Pozos Exploratorios que se perforen en cumplimiento del programa
mínimo de trabajo.a que se refiere el acápite 4.6, se considerarán
perforados y, en consecuencia, ¡la obligación del contratista cumplida, >
cuando se alcance una profundidad vertical (TVD) mínima, medida desde
la mesa, DURO o un mínimo de cincuenta (50) metros dentro de la
formación que acuerden las Partes antes de Iniciar la perforación de

cualquier Pozo Exploratorio. = =

Asimismo, si durante la perforación de cualquiera de los Pozos
Exploratorios que se ejecute en Ep an ento| de los programas mínimos
de trabajo, referidos en el acápite 4.6, se presentasen problemas
insuperables, de tipo geolégico o o el Contratista podrá

solicitar dar por cumplida la obligación de perforación, mediante un

informe técnico de sustento, sujeto a la aprobación, de PERUPETRO. >
En caso que el “Contratista decida efectuar una declaración de
Descubrimiento Comercial, deberá tas dicha declaración a
PERUPETRO y presentar Don de los ciento ochenta (180) Días
posteriores a dicha declaración, un "Plan Inicial de Desarrollo" para
viabilizar la / Explotación del descubrimiento de Hidrocarburos, que

AN
deberá incluir, entre otros, lo siguiente:

/
a) Características físicas ' y químicas de los Hidrocarburos

descubiertos y porcentaje de productos asociados e impurezas que

éstos contengan. =
b) Perfiles de producción estimados, durante la Vigencia del Contrato
Y

y
para €l o los Yacimientos.

c) El número estimado de Pozos de Desarrollo y  su-— capacidad

Ro Ls

d) Sistema de Transporte y Almacenamiento y Puntos de Fiscalización de

la Producción proyectados, =
Xx

e) Ducto Principal proyectado, de ser el caso. =

£) Medidas de seguridad. =

AS
) Cronograma tentativo de todas las actividades a ejecutarse. =
g SN Ss

=Ú

h) Fecha estimada en el que tendrá lugar la Fecha de Inicio de la

Extracción Comercial. =
o =

sERIEBNS 1468619 l d 30063

S

4 Y
El "Plan Inicial de Desarrollo" debe incluir las inversiones, gastos y

= =
costos específicos estimados de la Explotación del Descubrimiento

Comercial así como cualquier otral información que” el Contratista

considere apropiada. =

ES

4.9 PERUPETRO deberá indicar al Contratista sus comentarios al "Plan

e Inicial de Desarrollo" dentro de los sesenta (60) Días siguientes de

/ A a
haberlo recibido, pudiendo objetar la Fecha e Inicio de la “Extracción

> Comercial si la misma no es razonablemente adecuada. En caso de

discrepancia será de aplicación lo dispuesto en el acápite 2 le
ES
4.10 Si el Contratista efectúa una declaración de Descubrimiento Comercial,

estará obligado a iniciar el Desarrollo dentro de los. ciento ochenta

/
j A) Días siguientes al vencimiento gal plazo de sesenta (60) Días

e “indicado en el acápite 4.9 a AN =: =
La declaración de Descúbfimiento Comercial no implicará la dismipución
. o suspensión de las obligaciones del programa mínimo de trabajo del
período en Curso.
ze 4.11 El Desarrollo de los Hidrocarburos A se realizará de
wm acuerdo a los programas de trabajo presentados por el Contratista a
E PERUPETRO, conforme con lo estipulado en el acápite 5.3.
3 Las Partes acuerdan que cuando sea apropiado y necesário se podrá

ajustar, (ados o modificar los plazos para la presentación del

/
"Plan Inicial de Desarrollo" o de los programas. anual de trabajo,

gún sea el caso. Para este efecto, el Contratista presentará las
Nx

extensiones o modificaciones. =
41127 El vencimiento de la fase de exploración, no afectará los términos y

plazos de los .procedimientos antes descritos que estuvieran en

ejecución a la fecha de producido dicho vencimiento. =: =

4.13 En casos excepcionales, qué hagan- inviable el cumplimiento de las
= obligaciones y/o plazos de los períodos de los programas mínimos de
trabajo estipulados en los acápites 4.6 y 3.2 respectivamente, y a

NM solicitud del Contratista, mediante la presentación /de un informe de
sustento, las obligaciones de los períodos del programa mínimo de_
trabajo podrán ser sustituídas y los plazos de los mismos prorrogados,
siempre que PERUPETRO acepte y apruebe la solicitud del Contratista._

En ningún caso, la sustitución modificará el compromiso inicial en

Unidades de Trabajo Esploratorlo para la fase de - exploración,

disminuyendo obligaciones. -=:

Los cambios aceptados y aprobados por PERUPETRO en aplicación de los

párrafos precedéntes Marán lugar a la revisión de los montos y plazos

=> 7 le A
CLAUSULA-QUINTA.- EXPLOTACIÓN =

5.1

de las fianzas establecidas; por lo que, de ser el caso, las Partes
calcularán los nuevos montos de las fianzas y el Contratista cumplirá
con entregar una nueva fianza o prorrogar la ¡existente, por el nuevo
plazo establecido, conforme a los requisitos estipulados en los

acápites 3.4 y. 3.10. Las Unidades de Trabajo, Exploratorio también—

serán calculadas para la nueva área incorporada. =

La fase de explotación se inicia al Día siguiente de la terminación de
la fase de exploración, siempre Y cuando se hubiere producido durante
la fase de exploración una declaración de Descubrimiento Comercial.
Sin embargo, a opción del Contratista, se podrá dar inióio anticipado
a la fase de explotación y terminará la fase de exploración en la
Fecha de Inicio de la Extracción Comercial. En caso de período de

retención una vez efectuada la declaración de Descubrimiento

Comercial, se dará inicio a la fase de explotación. =

El Contratista desplegará acciones razonables para que la Fecha de
y

Inicio de la Extracción Comercial tenga lugar en la fecha Sc se

establezca de conformidad a los acápites 4.8 y 4.9. = =

Con una anticipación fío menor de sesenta (60) Días a la/terminación de

cada año calendario a partir de la presentación del Plan Inicial de
eS

Desatrollo, el Contratista presentará a PERUPETRO, lo siguiente: = =

a) Un programa anual de trabajo y el presupuesto detallado de

ingresos, costos, gastos e“inversiones correspóndiente al siguiente

año calendario.

b) Un programa anual de trabajo y el presupuesto detallado de

sy Ñ , / z
ingresos, costos, gastos e inversiones para la Exploración,

tendente a buscar reservas adicionales, de ser el caso. CE
ca) Un PESETA de trabajo y su proyección de ingresos, costos, gastos

e ífversiones correspondientes pará el Desarrollo y/o Dor Risn

ara los siguiéntes cinco (5) años calendario. =
pi gq

El Contratista podrá reajustar o cambiar clas programas en el

Comité de Supervisión. =

(

ra ejecutar cada programa de trabajo, el Contratista utilizará el
para ejecutar ci e
Z y

equipo y/o métodos que sean necesarios y apropiados para permitir la

evaluación y seguimiento de las Operaciones. =4=

vá
El Contratista está obligado a la Explotación y recuperación económica

de las reservas de Hidrocarburos del Área de Contrato, de conformidad

“con los programas a que se refiere esta cláusula quinta y la llevará a

cabo de acuerdo a los principios técnicos y económicos generalmente

aceptados y en uso por la industria internacional de Hidrocarburos.

-
2%

SFRIEBNO 1468620 - 30070

E 7

El Contratista tiene el derecho a utilizar en sus Operaciones los

Hidrocarburos producidos en el Área de Contrato sin costo-alguno, no

siendo por lo tanto considerados para efectos de determinar la
regalía. Dichos Hidrocarburos podrán ser procesados en plantas de

destilación primaria del Contratista para ser utilizados

exclusivamente en las Operaciones.

En caso que la planta de destilación primaria se encuentre fuera del

Le Área de Contrato, las Partes medirán el voluyen de Hidrocarburos a Ber.
procesados en la planta y el volumen de los productos, obtenidos para
- ser usados como combustible; la diferencia de dichos volúmenes será

considerada para efectos de la determinación de la regalía.

5.7 El Contratista tendrá- el derecho .de recuperar los Hidrocarburos
DS >
líquidos de cualquier Gas Natural que haya producido en el Área de

Contrato y de extraerlos en cualquier etapa de manipuleo de dicho Gas

V Matural. = =
E S
e Los líquidos” así separados serán considerados como Condensados para
_ 3 efectos dej determinar la regalía del Contratista, salvo que por
5 s = razones ecpnónicas u operativas no sea posible su recolección y pueda
s 2 da —mezclaxse con el Petróleo y fiscalizarse juntos. =
Sa 5.8. El Gas Natural que no sea utilizado por el Contratista en _las
E Operaciones de acuerdo al acápite 5.6, podrá ser comercializado,
ra El einyectado al Reservorio o afbos por el Contratista. En la medida en
8 e el Gas Natural no sea aetiiRano? comercializado' o reinyedtado, el
S Coktratista podrá quemar el gas, previa aprobación del Ministerio de
ía Energía y Minas. = 5 =
x 9 Cuando un Yaciíilento o Yacimientos comercialmente explotaples, se.
an en forma continua del Área de Contrato a otra u otras áreas;
el Contratista y los contratistas que tengan estas áreas, deberán
, r f Nx ponerse de acuerdo en la realización de un plan de Explotación
unitario o un plan común de Explotación. De no llegar a un acuerdo, el
DM Ministerio de Energía Y Minas Aro el sometimiento de las
> diferencias al comité técnico de conciliación referido en el artículo
32% de la ley No 26221 y su resolución será de obligatorio
cumplimiento. = e E =
Asimismo, cuando un _Yacimiento O Yacimientos comercialmente
/ explotables, se extiendan en a continua del Área de Contrato hacia

áreas adyacentes po asignadas a un contratista o que no estén en

— ,
proceso de negociación, concurso, licitación ó en proceso de selección
de contratista y no exista limitación en cuanto a protección

ambiental previa aprobación de PERUPETRO a la solicitud del

ES =
5.10

/

Contratista, dichas áreas adyacentes serán incorporadas al Área de

Contrato.

Terminada la perforación de un (1) pozo, el Etica debe informar
a PERUPETRO la oportunidad en qué el pozo será probado, de ser el
caso. La prueba del pozó deberá realizarse dentrd/ de los tres ar
Meses siguientes al término de la perforación, salvo que por razones

técnicas, el Contratista requiera un mayor plazo para realizar la
=<:

prueba.

Sy

5.11 PERUPETRO podrá en todo momento inspeccionar y probar los equipos e

5.12

5.13

CLAUSULA SEXTA.- PRESENTACIÓN DE INFORMACIÓN Y ESTUDIOS

6.1

instrumentos de medición utilizados para medir el volumen y determinar

lá calidad de los Hidrocarburos Fiscalizados. =

Los equipos e instrumentos de medición serán periódicamente calibrados

conforme las normas aplicables. Los representantes de PERUPETRO podrán
A ES

estar presentes en el acto. =

Antes: de la Fecha de Inicio de la Extracción Comercial y para la
SS

determinación de los volúmenes y calidad Ae los. Hidrocarburos
Fiscalizados, las Partes acordarán los equipos, métodos Y

procedimientos de medición correspondiente, =

Para la producción de Petróleo Pesado en el Yírea de Contrato, éste se
podrá mezclax con Petróleo liyiano producido fuera del Área Contrato.

Dicho Petróleo liviano sérá medido y fiscalizado por las Partes en un

punto de medición al ingresar al Área de Contrato, = =

El volumen de dichos drocarburos producidos fuera del Área de

Contrato será descontado del volumen de Hidrocarburos Fiscalizados en

el Área de Contrato para efectos de la determinación de la regalía a

pagar por el Contratista.

El Contratista mantendrá a PERUPETRO oportuna y permanentemente
informado sobre las Operaciones, proporcionándole toda la información/
en la forma Prevista en esta cláusula, en la reglamentación que le-
resulte aplicable y en los formatos que PERUPETRO establezca.
Asimismo, proporcionará información respecto ¡de otros recursos
naturales o restos arqueológicos que encuentre o descubra en la
tio
La información técnica, estudias, datos procesados y no procesados,

ejecución de las Operaciones durante la Vigencia del Contrato.

así como resultados que proporcione el Contratista a PERUPETRO de
acuerdo a la presente cláusula, será la de mejor dalidad que haya
obtenido el Contratista. Si_al obtener información y resultados se

> Ss
hubiese utilizado métodos o sistemas que son de su propiedad
y ES
OS -

] ] E
SERIEBNS 1468621 : ' 30071

exclusiva, no estará obligado a revelar dichos métodos o sistemas

cuando proporcione la información. ===== =

El Cóntratista deberá proporcionar una copia de los estudios
- geológicos, geofísicos y de reservorios relacionados con el recrea
de los Yacimientos, que prepare con_la información técnica obtenida
del Área de Contrato. El Confratista an o cualquier
aclaración que le solicite PERUPETRO en relación con dichos estudios.=
6.3 El Contratista presentará a PERUPETRO, la intomación y estudios que
correspondan a las obligaciones del programa mínimo de trabajo antes

de la fecha de vencimiento de cada uno de los perícdos de la fase de

exploración estipulados en el acápite 3.2. = =
Adicionalmente, dentro de los noventa (90) Días siguientes al
vencimiento de cada período de la fase de exploración, el Contratista
deberá presentar a PERUPETRO, un informe consolidado de evaluación que
ES incluya, de ser el caso, estudios y/o interpretación de los análisis

geológicos, geofísicos,. geoquímicos, petrotísicos y de Reservorios con

relación a las actividades exploratorias realizadas en el período

E]

E

3 1] vencido, incluyendo las del prográma mínimo de trabajo
E correspondiente. =
E Contratista presentará a  PERUPETRO un "Informe Mensual de
2 PrApducción" y un "Informe/ Mensual de. Ingresos y Egresos”. Ambos
infprmes|se presentarán en os formatos que PERUPETRO entregará al

AS
Contratista para tal fin, a más tardar treinta (30) Días después de
ES

cada Imes calendario. =
SS
.5 El Contratista deberá entregar 'a PERUPETRO copia de toda la

so
información que proporcione al Banco Central de Reserva del Perú, -de
X y

acuerdo a la cláusula décimo primera, fuando PERUPETRO lo requiera.
= 6.6 Dentro de los treinta (30) Días siguientes al término de “cada mes
calendario, el Cohtratista deberá entregar a PERUPETRO la relación de

- los contratos suscritos con sus Subcontratisfas en dicho Mes y uds
así lo solicite, entregarle copia de los contratos que PERUPETRO

requiera. = =

, 6.7 PERUPETRO_o el Contratista puede revelaf la información obtenida de

las Operaciones sin aprobación de la otía Parte, en los siguientes

casos:
a) Ana Afiliada;

b) En relación con financiaciones u obtención de seguros, suscribiendo

un compromiso de confidencialidad;

Cc) En tanto así se requieya por ' ley, reglamento o resolución de

autoridad competente, incluyendo sin limitación, los reglamentos o

y ES
mn
co

CLAUSULA SÉTIMA.- COMITÉ DE SUPERVISIÓN =

7.1

—resoluciones de autoridades gubernamentales, organismos
aseguradores o bolsa de valores en la que-los valores de dicha

Parte o de las Afiliadas de dicha Parte estén registrados; y,

d) A consultores, contadores, auditores, financistas, profesionales,
posibles adquirentes o. cesiomarios de las Partes o de una

participación en el Contrato, conforme sea necesario con relación a

las Operaciones obteniendo un compromiso de confidencialidad.

En los casos en que las Partes acuerden comunicar cierta información
de carácter confidencial o reservada a terceros, deberán dejar expresa
constancia del carácter de tal información, a fin de que ésta no sea

divulgada por dichos terceros.

PERUPETRO tiene el derecho de publicar o de cualquier otra forma dar a
conocer los datos e informes geológicos, científicos. y técnicos
referidos a las áreas de las que el Contratista haya hecho Suelta men
En el caso de las áreas en operación, el derecho a que se refiere el
párrafo anterior será ejersido al! vencimiento del segundo 280 de

recibida la información o antes si las Partes así lo acuerdan.

pd A _
El Comité de Supervisión estará integrado de una parte, por tres (3)
miembros del Contratigta o sus alternos, y de la otra parte, por tres

(3N miembros de PERUPETRO oO sus alternos. Un representante de

PERUPETRO S.A. Prepicios el Comité de Supervisión. = =
Dicho Comité de Supervisión se instalará y áprobará su correspondiente
reglamento de funcionamiento dentro de los sesenta (60) Días

siguientes a la Fecha de Suscripción. =:

El Comité de Supervisión tendrá las siguientes atribuciones:

a) El intercambio y discusión entre sus miembros de toda) la
información relativa a las Operaciones;

b) Evaluar la ejecución de los programas mínimos de trabajo de

Sa Exploración a que se refiere el acápite 4.6;

c) Evaluar los planes y programas de trabajo a que se refieren los
acápites 4.8 y 5.3., así como la ejecución de los mismos; = =S

d) Verificar la ejecúción de las Operaciones, para [lo cual 1és
representantes de las Partes acreditados apte el Comité de
Supérvisión podrán contar con la asesoría necesaria;

Y

e) Verificar el cumplimiento de todas has obligaciones Pires a
las Operaciones que se establecen en el Contrato o que las Partes

acuerden por cualquier otro documento; y,

£) Las demás atribuciones que se establecen en el Contrato o que las

Partes acuerden. =

CLAUSULA OCTAVA.- REGALIA Y VALORIZACION =

8.1

SERIEBN? 1468622 A 30072

El Comité de Supervisión se reunirá cada vez que lo solicite
SS

cualesquiera de las Partes y con la periodicidad que establezca su

reglamento. Se requerirá la asistencia de por lo menos un miembro

representante de cada Parte para que se "considere constituido el

Comité de Supervisión. =

Cada una de las Partes se hará catgo d los gast tos que implique

mantener a sús respectivos miembros en el Comité de Supervisión. =
En /la eventualidad de producirse y mantenerse en el Comité de
Supervisión una discrepancia entre las Partes, cada una de ellas podrá
solicitar las opiniones técnicas o legales que estime convenientes y
las someterá al Comité de Supervisión en reunión extraordinaria. De no
llegarse a un acuerdo en la reunión extraordinaria, el asunto será
elevado a ES gerencias generales de Tas Partes para su solución., En
caso de ola ia discrepancia, será de aplicación lo dispuesto en

el acápite 21.2. =

El Contratista pagará la regalía en efectivo, sobre la base de 10%

Hidrocarburos Fiscalizados» posos en uno o más Puntos de
Fiscalización ES la Producción, Es conformidad con ta acápite, 8. 3;

84 y 8.5. Sas caso de pérdida de Hidrocarburos será de aplicación lo

tipulado en el acápite 14.2. = ES

A - a Ñ
a los efectos de esta cláusula, los siguientes términos tendrán los

ificados que se indican a: continuación:

=8.211 Costo de Transporte y Almacenamiento: es el costo, expresado en

Dólares por Barril o Dólares por MMBtu, según sea el Caso, que
Y

comprende: = E

a) La tarifa pagada a PO o la Tarifa Estimada, expresada en
“Dólares por Barril o Dólares por millones de Btu, asta sea el
caso El el transporte y almacenamiento necesario de los
Hidrocarburos Fiscalizados desde un Punto de Fiscalización de

A
la Producción hasta un punto: de venta o exportación,

incluyendo el almacenamiento en ese punto; y, =
7 SS

= b) Gastos de manipuleo y despacho, así como de embarque que

correspondan, de los IRA Fiscalizados hasta la brida

fija de conexión al buque o hasta lás instalaciones necesarias 1
/

para llevar a cabo la venta. =

8.2.2 Período de Valorización: es cada Guirao de un mes calendario,
Jentendiéndose que la primera quincena es el período comprendido

desde el primero hasta el decimoquinto Día de dicho mes
8.2.5

8.2.7

calendario, y la segunda quincena es el período que falta para

Ñ
la finalización de dicho mes calendario. =

Por acuerdo de las Partes, y en tanto las! normas legales
correspondientes lo permitan, el Período de Valorización podrá
Y

ser extendido o acortado. a

Precio de Canasta: es el precio expresado/en Dólares por Barril,
que representa el valor FOB puerto de exportación peruano,
determinado de conformidad con el subacápite 8.4.1 para el
Petrólep Fiscalizado, con el subacápite 8.4.2 para los
Condensados Fiscalizados y don el subacápite 8.4.3 “para los
Líquidos del Gas, Natural Fiscalizados.

Precio Realizado: es el precio, expresado en Dólares por MMBtu,
efectivamente, pagado o pagadero por un comprador al Contratista
por el Gas Natural Fiscalizado y que debe incluir cualquier otro
concepto que se derive Mirectamente de la venta de Gas Natural
Fiscalizado y del wolumen efectivamente OL EBORDO de Gas Natural

Fiscalizado. < -

No se tomarán en consideración para el cálculo del Precio
EN

Realizado: =

a) Cualquier pago resultante de las conciliaciones de volúmenes
de Gas Natural contenidos en los respectivos contratos de
“compraventa;l y, =

Es
b) El Impuesto General a las Ventas, el Impuesto Selectivo al

Consumo, el Impuesto de Promoción Municipal y/o cualquier otro

Z.

Tarifa Estimada: es el costo expresado en AE por Barril o

Es
impuesto al consumo.

Dólares por MMBtu, - Según sea” el caso, correspondiente al
transporte desde un Punto de Fiscalización de la Producción
hasta uN punto de venta o exportación o hasta otro ducto de
terceros. Dicho costo deberá tomar en cuenta los conceptos,

metodología y' procedimientos referidos en el "Reglamento de

Transporte de Hidrocarburos por Ductos”, sus modificaciones o el

que lo sustituya. =

Valor del Petróleo Fiscalizado: es el resultado de multiplicar
el Petróleo Fiscalizado de un Período de Valorización por el
Precio de Canasta del Petróleo Fiscalizado para,dicho período,

precio al cual se le habrá restado el Costo de Transporte y

Almacenamiento, de ser el _caso. =

Valor de los Condensados Fiscalizados: es el resultado de

multiplicar los Condensados Fiscalizados de un_ Período de
Nx
SERIEBN? 1468623 > - 30073

Valorización por el Precio de Canasta de loss Condensados

Fiscalizados para dicho período, precio al cual” se le habrá

restado el Costo de Transporte y Almacenaíiento, de ser el caso.
8.2.8 Valor de los Líquidos del Gas Natural Fiscalizados: es el
pesado] de multiplicar los Líquidos del. Gas Natural
Fiscalizados de un Período de Valorización por el Precio de
Canasta de los Líquidos del Gas Natural Fiscalizados para dicho

N período, precio al cual se le habrá restado el Costo de

Transporte y Almacenamiento, de ser el caso. =
8.2.9 Valor del Gas Natural Fiscalizado: es el resultado de
“multiplicar el Gas Natural Fiscalizado, en términos! de su
contenido calórico, en millones. de Btu, de un Período, de
Valorización por el Precio Realizado para dicho período, precio
al cual "se le habrá restado el Costo de Transporte Y

—Almacenamiento, de ser el caso. =

S E

dé 8.3 El Contratista al momento de efectuar la declaración de Descubrimiento
E o Ñ

== Comercial de Hidrocarburos optará por la aplicación de una de Ías dos

metodologías establecidas en los subacápites 8.3.1 y 8.3.2, luego de
>

lo cual, no podrá efectuar cambio de metodología durante ES resto de

la Vigencia del Contrato. =

e

.3.1 Metodología por Escalas de Producción: Conforme” a esta

metodología, se establecexá un porcentaje de regalía para los

arlo de Lima

y
Hidrocarburos Líquidos Fiscalizados y los Líquidos del Cas
Natural Fiscalizados,- y otro porcentaje de regalía para el Cas

Natural Fiscalizado, por cada Período de Valorización, de

2 acuerdo a la siguiente tabla: =

| Producción Fiscalizada Y Regalía ,
| y MBDC NN en porcentaje (%)

[ _ <5 17.79

|
E 5100 | 17.79 — 32.79
]

l >100 32.79

1 MBDC: Miles de Barriles por día calendario ==

" Cuando” el promedio total de Hidrocarburos Líquidos Fiscalizados
E los Líquidos del Gas Natural Fiscalizados, sea menor o igual a

5 MBDC se aplicará el porcentaje de regalía de 17.79%. Cuando

=S dicho promedio sea igual o mayor a 100 MBDC se aplicará el

== porcentaje de regalía de 32.79%. Cuando dicho. promedio esté
entre 5 MBDC y 100 MBDC se aplicará sel porcentaje de regalía

> que resulte de aplicar el método de interpolación lineal. =

/ >
pS
Eto >
A PS
=
8.3.2
DS
Nx
rf
y

<=
eS $
La regalía que el Contratista deberá pagar por los Hidrocarburos
Líquidos Fiscalizados y N los Líquidos del Gas Natural
Fiscalizados, será el resultado de aplicar el porcentaje de
regalía obtenido para dichos Hidrocarburos a la suma del Valor
del Petróleo Fiscalizado, el Valor de los Líquidos del Gas
Naturál Fiscalizados y el Valor de los Condensados Fiscalizagos,

en el Período de Valorización. =

En el caso de Gas Natural Fiscalizado para determinar su
promedio en barriles por día, se utilizará la siguiente
A Barriles serán equivalentes al volumen de Gas

Natural Fisdalizado expresado en pies cúbicos estándar divididos

entre'el factor cinco mil seiscientos veintiséis (5,626). =
A
La regalía que el Contratista deberá pagar por el Gas Natural

Fiscalizado, será el resultado de aplicar el porcentaje de

regalía obtenido para dicho Hidrocarburo al Valor del Gas

Natural Fiscalizado, en el Período de Valorización.
Metodología por Resultado OREA (RRE): Conforme a esta
metodología, el porcentaje de regalía será el resultado de sumar
el porcentaje El la regalía fija de 17.79% más el porcentaje [de

la regalía variable, de «cuerdo a lo siguiente:

Ús)

RRE == 17.79% + RYO y
RY= AY 1 1 -100
Xo 1+(FR,., 1.15)
Doríde:
RV: Regalía Variable % ; N Y

FRes : FactorR 1; -- y e
La Regalla Variable se aplica cuando: FR +:> 1.15, y en el rango de:

0% < Regalía Variable 3 20%

Para resultados negativos de RV se considera 0%, para resultados de RV

mayores a 20%, se considera 20%

Xts Ingresos correspondientes al período anual anterior al momento en el
cual se hace el cálculo de la Regalía Variable. Comprenden los
conceptos aplicables al Factor R +:

Y 11 Egresos correspondientes al período anual anterior al momento en el
cual se hace el cálculo de la Regalía Variable. Comprehden los
conceptos aplicables al Factor R ;:

Factor Rs: Es el cociente entre los ingresos y egresos atumulados desde

la Fecha de Suscripción hasta el período t-1, incíúsive,

Período 4: Período anual anterior al momento en el cual se hace el

cálculo de la Regalía Variable.

Donde: =

Ingresos acumulados: —

>
SERIEBNO 1468624 30074

Acum|PFP*(PCP-CTAP)] + Acum[PFC*(PCC-CTAC)] +=
- Acum[PFG*(PRG-CTAG)] + Acum[PFL*(PCL-CTAL)] + AcumOl]
PFP = Producción Fiscalizada de Petróleo. >
PCP = /. Precio de Canasta para Petróleo.
CTAP =" Costos de Transporte y Almacenamiento para Petróleo,

PFC = _Producción Fiscalizada de Condensados.
p a PCCc, == Precio de Canasta-para Condensados.
CTAC = Costo de Transporte y Almacenamiento para Condensados.
o PFG_= Producción Fiscalizada de Gas Natural. N
> PRG = Precio Realizado de Gas Natural.
1 CTAG = Costo de Transporte y Almacenamiento para Gas Natural.
— PFL = Producción Fiscalizada de Líquidos del Gas Natural.
PCL = Precio de Canasta para Líquidos del Gas Natural.
CTAL = Costos de Transporte y Almacenamiento para Líquidos del
Gas Natural. z
= Ol = Otros ingresos. Y /
— Egresos acumulados: - == a
Acum (Inversión + Gastos + Regalía + Otros Egresos)
El detalle de los ingresos y egresos así como la oportunidad del
registro de los componentes/ del Factor Re.,., se especifican en
el anexo "E" - Procedimiento Contable. ===
3 El cálculo del porcentaje de la Regalía Variable se efectúa dos  -
É veces al año: una en el mes de enero, con capo nlación de os
-
E Ingresos y Egresos 4e énero a diciembre, del año calendario
3 anterior; y otra en el mes de julio, con información de julio
3 — del año calendario anterior a junio_-del año calendario

corriente. ==:

Para los efectos del/ Contrato, el precio de cada una de las clases de
Hidrocarburos Fiscalizados será expresado en Dólares por Barril o en
Dólares por millón de Btu, según sea el caso y será determinado —

¡ : conforme se indica a continuación:

8.4.1 Para la' determinación del Precio de Canasta del Petróleo

=
a) Con una anticipación no menor de noventa (90) Días a la Fecha

Fiscalizado, se procederá de la siguiente manera:
Ñ

de Inicio de la Extracción Comercial de Petróleo Ías Partes
—
determinarán la calidad de Petróleo gúe se va a producir enel

Área de Contrato.

= b) Dentro de los treinta (30) Días siguientes a la determinación
,

a que se refiere el lóteral anterior, las Partes seleccionarán

una canastá de Petróleo de hasta un máximo de cuatro. (4)

componentes Los que deberán cumplir lo sMuiente: =

1. Que sean de calidad similar al Petróleo que se vaya a

medir enun Punto de Fiscalización de la Producción; =
/ a
- 2. hue sus cotizaciones aparezcan regularmente en la

publicación "Platt's Ollgram Price Report" u otra fuente
Se j AS
2

>
=
reconocida_por la industriá petrolera y acordada por las

Partes; Y, = =

3. Que sean competitivos en el mercado o mercados a los

cuales podría venderse el Petróleo que Se vaya a medir en
E y

un Punto de Fiscalización de la Producción. = =

/ E
a) Una vez determinado _-lo establecido en los ¡ literales

4)

precedentes, las Partes suscribirán un "Acuerdo de
Valorización" en el que establecerán los términos y
condiciones adicionales a los que se detallan en este
subacápite y que se requieran para su correcta aplicación.

En el "Acuerdo de Valorización" se definirán los
procedimientos de ajuste que sea necesario establecer por
razón de calidad. Los-“ajustes por calidad considerarán premios
y/o castigos por mejoramiento y/o degradación de la calidad
del Petróleo Fiscalizado con relación a la calidad de los
tipos de Petróleo que integran la canasta. Asimismo, enel
"Acuerdo de Valorización" se establecerá su vigencia y la
periodicidad con que deberá revisarse los métodos y
procedimientos que sé acuerden, de manera que eñ todo momento
se garantice una determinación realista de los precios del
Petróleo Fiscalizado. “si alguna de las Partes en cualquier
momento considera qué la aplicación de los métodos y
procedimientos establecidos en el "Acueydo de Valorización" no
da como alan na determinación realista del valor FOB
puerto ' de exportación peruano del Petróleo Fiscalizado, las
Partes podrán Acordar la aplicación de otros métodos y

procedimientos que efectivamente produzcan dicho resultado.===

Cada seis (6) Meses o antes si algúna de las Partes lo
solicita, las Partes podrán revisar la canasta establecida
para la valorización del Petróleo Fiscalizado, a fin de
verificar que sigue cumpliendo con las condiciones antes
enumeradas . Si se verifica que alguna de dichas condiciones ya
no se cumple, las Partes deberán modificar la canasta dentro
de los treinta (30) Días síguientes a la feckíá en que se
inició la revisión de la canasta. Si vencido este plazo las
Partes no hubieran acordado una nueva canasta, se procederá de

7
conformidad con lo estipulado en el subacápite 8.4.5.

RES se verifica que la gravedad API (promedio ponderado),

contenido de azufre, u otro elemento que mida la calidad del

Petróleg Fiscalizado hubiera variado significativamente con

.“n
SERIEBN> 1468625 30075
ys = SS

=
a ULA
relación a la calidad de los componentes que integran la

K 7

canasta (promedio aritmético simple), las Partes deberán

modificar la composición de la canasta con el objeto de que la

misma refleje la calidad del Petróleo Fiscalizado.

e) En la eventualidad que en el futuro el precio de uno o más de
los tipos de.Petróleo que integran la canasta fuera cotizado
eh moneda distinta a Dólares, dichos precios serán convertidos
a Dólares a las tasas de cambio vigentes en las fechas de cada
una de las referidas cotizaciones. Los tipos de cambio- a

z utilizarse serán el promedio de las tasas de cambio cotizadas

== por el Citibank N.A. de Nueva York, Nueva York. A falía de

L
esta institución, las Partes acordarán otra que la sustituya

eE

adecuadamente.

Sr

£) El Precio de Canasta que se utilizará para calcular la

valorización del Petróleo. Fiscalizado en un Período de

Valorización será determinado de la siguiente manera: =
/ 1. Se determina el precio promedio de Sada uño de los tipos
de Petróleo que integran la canasta, Caleulando la media
aritmética de sus cotizaciones publicadas en el Período
de Valorización. Sólo se considerarán los Días en los que

todos los componentes que integran ¡la canasta, hayan sido”

'emandiyi Barreda
lima

E cotizados. Queda entendido gue si en una edición regular
N = del —"Platt's Oilgram Price Report" aparecieran dos o más
3 cotizaciones para el mismo componente de la canasta, se
5 á Y utilizará la cotización de fecha _más cercana a la fecha =—/
e de la publicación ("Prompt Market"); y, .
SS 2. Los precios- promedio resultantes de. acuerdo a lo antes
indicado, para cada uno de los Componentes de la canasta,
= E _ Serán a su vez promediados, para así obtener el Precio de
Cahasta correspondiente a valor del Petróleo
E ) Fiscalizado. a =
B.4.2 Para la determinación del Precio de Canasta de los CondensadosX%
Fiscalizados se procederá de acuerdo a lo' establecido en el
T subacápite 8.4.1, en lo que resulte aplicable. Las Partes podrán
> 0 acordar los ajustes necesarios para que el Precio de Canasta
= refleje_en la mejor forma ¿El valor de los Condensados
Fiscalizados. =
== 8.4.3 Para la determinación del Precio de Canasta de los Líquidos del

Gas Natural Fiscalizados se procederá de acuerdo a lo

establecido en el subacápite 8.4.1, en lo que resulte aplicable.

o E X £
CLAUSULA NOVENA - TRIBUTOS =

" 20

Las Partes podrán acordar los ajustes necesarios para que el
Precio de Canasta refleje en la mejor forma el valor de los

Líquidos del Gas Natural Fiscalizados.

8.4.4 El precio del Gas Natural Fiscalizado estará representado por el
Precio Realizado, el mismo que deberá reflejar el precio de
venta en el mercado nacional o en un punto de exportación dentro
del territorio nacional, según fuera el caso. El valor mínimo a

aplicar como Precio Realizado, será de 0.60 US$ / MMBtu. =======

8.4.5 En caso que las Partes no pudieran llegar a cualquiera de los

E
acuerdos contemplados ed este acápite, será de aplicación lo

y Mispuesto en el acápite 21.2.

Sin perjuicio de lo estipulado en el literal d) del numeral 2.5 del

anexo "E", Procedimiento Contable; si en cualquier momento las Partes

establecieran que ha habido un error en el cálculo del factor R +... y

que de dicho error resultara que debe aplicarse un factor R',, distinto

al aplicado o que debió aplicarse en un momento distinto a aquel er
que se aplicó, se procederá a realizar la/ Correspondiente corrección
con efecto al período en que se/incurrió en el error, reajustándose a
partir de ese período el porcentaje de regalía. Todo ajuste producto
de un menor pago de, la regalía, devengará intereses a favor de la
Parte afectada desde el NEeranto en que se cometió el eXror. Las
devoluciones que se haga al Contratista por un mayor pago de la

regalía serán realizadas con cargo a los saldos que PERUPETRO tenga

que transferir al Tesoro. =*
El monto de la regalía se calculará para, cada Período de Valorización.
El pago respectivo se hará en Dólares a más tardar el segundo Día Útil
después We finalizada la quincena correspondiente, debiendo PÉRUPETRO
extender el certificado respectivo a nombre del Contratista conforme a
ley. El volumen de log Hidrocarburos Fiscalizados de cada quincena
estará sustentado por las boletas de fiscalización que PERUPETRO
cumplirá con entregar al Contratista debidamente firmadas en señal de

conformidad. = =

Por el Contrato, dl el caso que el Contratista no cumpla con pagar a
PERYPETRO, en todo o parte el monto de la regalía dentro del plazo
estipulado en el acápite 8.6, el Contratista pondrá a disposición de
PERUPETRO los Hidrocarburos de su propiedad extraídos del Área de
Contrato, en la cantidad necesaria que cubra el monto adeudado, los
gastos! incurridos y los intereses correspondientes según el acápite

19.6.

SEÑIEBNS 1468626 A 30076

a Q
- N 7
El Contratista está sujeto al régimen tributario común de la República

del Perú, que incluye al régimen tributario común del Impuesto a la

=
Renta, así como a las nofmas específicas que al respecto se establece

—= en la Ley-N* 26221, vigentes en la Fecha de Suscripción. =

A A A : >
El Estado, a través del Ministerio de Economía y Finanzas, garantiza

> al Contratista, el beneficio de estabilidad“ tributaria durante la
== Vigencia del Contrato, por lo cual quedará sujeto, únicamente, al
régimen tributario vigente a la Fecha de Suscripción, de acuerdo a lo.

A establecida en el "Reglamento de la Garantía de Fo Estabilidad
Tributaria yde las Normas Tributarias de la Ley N*” 26221, Ley

Orgánica de Hidrocarburos”, aprobado por Decreto Supremo No. 32-95-EF,

en la “Ley que regula los Contratos de Estabilidad con el ias al

amparo de las Leyes Sectoriales - Ley N* 27343" en lo que corresfonda

y en la “Ley de Actualización en Hidrocarburos - Ley N% 27377*.
9.2 La exportación de Hidxocarburos provenientes del Área de Contrato que
== realice el Contratista está exenta de todo Tributo, incluyendo

Xx aquellos que requieren mención expresa. =

LJ]
B 9.3 El pago por concepto de canon, sobrecanon y participación en la renta
S zo

1"

será de cargo de PERUPETRO.

==

El Contratista de conformidad con los dispositivos legales vigentes,

agará los Tributos aplicables a las importaciones de bienes e- insumos
ÁS E

queridospor el Contratista para llevar a cabo las Operaciones, de

acherdo a ley. =

9.5 De conformidad con lo dispuesto por el artículo 87” del Código
> Tributario, el Contratista.podxá llevar su contabilidad en Dólares y
por lo tanto, la determinación de la base imponible de los TYÍLbutos

que sean de cargo suyo, así como el monto de dichos Tributos y el pago

de los mismos, se efectuará de.acuerdo a ley. =
9.6 Se precisa que el Contratista utilizará el método de amortización

lineal en un período de pa (5J ejercicios anuales, ontados a

partir del ejercicio al que corresponda la Fecha de Inicio de la

Extracción Comercial.

Nx La referida amortización lineal se aplicará a todos los gastos de
Exploración y Desarrollo y a Eodas) Las inversiones que realice el

= Contratista desde la Fécha de Suscripción del Contrato hasta la Fecha

de Inicio de la Extracción Comercial. =

Queda estipulado que el plazo de amgrtización antes referido será
=> extendido, sin exceder en ningún caso el plazo del Contrato, si por

razones de precios o por cualquier SÉro factor acordado por las Partes
- y luego de aplicar la amortización lineal a que se refiere el párrafo
= f
/ /
" 7 —
anterior, los estados financieros del Contratista arrojase un
/
resultado negativo o una pérdida gil, que a criterio del

E
Contratista se proyecte que no va a poder ser compensada para efectos

fiscales de acuerdo a las normas tributarias vigentes. La extensión

del plazo de amortización será puesta en conocimiento previo de la

CLAUSULA DECIMA - DERECHOS ADUANEROS

x
Superintendencia Nacional de Administración Tributaria.

10.1El Contratista está autorizado a importar en Forma definitiva o

10.2

10.3

10.4

10.5

temporal, de conformidad con los dispositivos legales vigentes,
cualquier bien necesario para la económica y eficiente ejecución de

las Operaciones.

El Contratista podrá importar temporalmente, por el período de dos (2)
Años, bienes destinados a sus actividades con suspensión de los
Tributos a la importación, incluyendo aquellos que requieren mención
expresa; y, en caso de requerirse frórroga, la solicitará a PERUPETRO
por períodos de un (1) Año hasta por dos (2) veces; quien gestionará
ante la En a de Hidrocarburos la Resolución actoral
correspondiente. Con la documentación señalada, la Superintendencia
Nacional de Administración Tributaria autorizará la prórroga el
al

El rocedimiento, los requisitos garantías necesarias ara la
proce qu: Y Pp

régimen de importación temporal. =:

aplicación del régimen de importación temporal, se sujetarán a las
norfñias contenidas en la. Ley General de: Aduanas y sus normas

modificatorias y reglamentarias. =

La importación de bienes e Aaemos requeridos por el fohtratista en la
al de exploración, para las actividades de Exploración, se encuentra
exonerada de todo Tributo, incluyendo aquellos qe requieren mención
expresa, Biempre y cuando se encuentren contenidos en la lista de
bienes sujetos al beneficio, de acuerdo a lo establecido en el

artículo 56” de la Ley N* 26221. El beneficio se aplicará por el

plazo que dure dicha fase.
Los Tributos que gravan la importación de bienes e insumos requeridos
por el Contratista para las actividades de Explotación y para las
actividades de Exploración en la fase de explotación, serán de sesgo Y

costo del importador.

PERUPETRO podrá inspeccionar los bienes importados en forma definitiva
o temporal bajo An cláusula, para las actividades de Exploración de

la fase de exploración, para verificár si dichos bienes han sido

importados exclusivamente para las Operaciones. ,
k S /

7

1 ) /
- e

SERIEBN? 1468627 30077

En
9y $ El Contratista deberá informar periódicamente a PERUPETRO sobre los

lo dispuésto en el artículo 56” de la Ley N* 26221.
Él Contratista no podrá reexportar ni disponer para otros fines los
“bienes e inBumos señalados en el párrafo anterior, sin autorización de

PERUPETRO. Obtenida la autorización, el Contratista deberá aplicar los

=

E
Tributos que correspondan, conforme a lo dispuesto en el artículo 57”

de la Ley N* 26221.
y
CLAUSULA DECIMO PRIMERA.- DERECHOS FINANCIEROS
2

11.1 Garantía del Estado =
Interviene en el Contrato el Banco Central de Reserva del Perú, de

/ conformillad con lo” dispuesto en la Ley N” 26221 y por el Decreto
Legislativo N” 668, para otorgar por -el Estado al Contratista las

garantías que se indica en la presente cláusula, de acuerdo al régimen

legal vigente en la Fecha de Suscripción. =

Nx

Las garantías que se otorga en la presente cláusula son de alcance
SS

' también para el caso de una eventual cesión, con sujeción a la Ley de

yreda

Hidrocarburos y al presente Contrato. -=

11.2 Régimen Cambiario

/ poa
El Banco Central de Reserva del Perú, en representación del Estado y

en An de las disposiciones-legales vigentes a la Fecha de

emandini Bal

Notario de Lima

Suscripción, garantiza que el Contratista gozará del régimen cambiario

vigor en la Fecha de Suscripción y, en consecuencia, que el
=

Coxtratista , tendrá el derecho a la disponibilidad, libxe tenencia,
- =

Ricard

usaly disposición interna y externa de moneda extranjera, y así como la
libre convertibilidad de moneda nacional a moneda extranjera en el

mercado cámbiario de oferta y demanda, en los términos y condiciones

|
que se indifa-en la presente cláusula. =
En ese sentido, el .Banco Central de Reserva 'del- Perú, en

representación del Estado, garantiza al Contratista /de acuerdo al

régimen legal vigente en la' Fecha/ de Suscripción: =

/
a) Libre disposición por el Contratista de hasta el ciento por ciento

(100%) de las divisas generadas por sus exportaciones de los

Nx Hidrocarburos Fiscalizados, las que podrá disponer directamente en

sus cuentas bancarias, en el país o en el exterior. =

b) Libre disposición y derecho a convertir libremente a divisas hasta

= el ciento por ciento (100%) de la moneda nacional resultante de sus
ventas de Hidrocarburos Fiscalizados al mercado nacional y derecho

a depositar directamente en sus cuentas bancarias, en el país o en

el exterior, tanto las dívisas como la moneda nacional. = =
11.3 Disponibilidad y Conversión a Divisas =:

=

-

ca) Derecho a mantener, controlar y operar ¡Cuentas bañícarias en
cualquier moneda, tanto en el país como en el exterior, tener el
control y libre uso de tales cuentas y a mantener y disponer

libremente en el exterior de tales fondos de dichas cuentas sin

restricción alguna. =
d) Sin perjuicio de todo lo anterior, el derecho del Contratista a
disponer libremente, distribuir, remesar o retener en el exterior,
sin restricción alguna, sus utilidades netas anuales, determinadas

con arreglo a ley. =

Queda convenildo que el Contratista acudirá a las entidades del sistema

Ea
financiero establecidas en el país para acceder a la conversión a

divisas, a que se refiere el literal b) del O 11.2. = =
“En caso de que la disponibilidad de divisas a.que se refiere “el
párrafo anterior no pueda ser atendida—total o parcialmente por las
entidales antes mencionadas, el Banco Central de Reserva del Perú

A Fri a 3
garantiza que proporcionará las divisas necesarias. =

Para el fin indicado, el Contratista deberá dirigirse por escrito al
Banco Central, remitiéndole Fotocopia de comunicaciones recibidas de
no menos de tres (3) entidades del sistema financiero, en las que se
le informe la imposibilidad de atender, en todo o en parte, Sus

yequerimientón de divisas.

Las comunicaciones de las entidades del (¡Sistema financiero serán
válidas por los dos Días Útiles ulteriores a la fecha de su emisión.

Antes de las lla.m. del Día Útil siguiente al de la presentación de
los documentos precedentemente indicados, el Banco Central comunicará
al Contratista el tipo de cambio que utilizará para la conversión
demandada, el que regírá siempre que el Contratista haga entrega el

mismo día del contravalor en moneda nacional.

% gi, por cualquier circunstancia, la entrega del contravalor no fuese

hecha por el Contratista en la oportunidad indicada, el Banco Central
de Reserva del Perú, le comunicará al Día Útil siguiente, con la misma

< limitación horaria, el tipo de cambio que regirá para la conversión,

JA:

de efectuársela ese mismo día.

Sin perjuicio de lo anterior, en caso de que el Banco Central de
Reserva del Perú Comprobara, oportunamente, que dicha disponibilidad
no puede ser atendida total o parcialmente por las entidades antes
mencionadas, notificará al Contratista para que acuda-al Banco Central
de Reserva del Perú con la moneda nacional correspondiente para dar

cumplimiento a la conversión a divisas.

2 EN, 4 Modi£icaciones al A =
E — El Banco Central de Reserva del Perú, sa fepresentación del Estado,
garantiza que el xégimen contenida en esta cláusula continuará siendo
de aplicación para el Contratista, durante la Vigencia del Contrato.==
2 En caso de que por cualquier circunstancia el tipo de cambio no fuera

determinado por la oferta y demanga, el tipo de cambio aplicable al —

Contratista seYa:
al-Si se estableciera un tipo de cambio oficidl ico: de iguál valor
a para todas las operaciones en moneday/ extranjera o vinculadas a

ésta, a partir de su fecha de (vigencia Éste será el utilizado bajo —

el Contrato.
b) De establecerse un régimen de tipos de cambio diferenciados,
múltiples o. si se diera diferentes valores a un tipo de' cambio

íínico, el tipo de cambio a ser utilizado para todas las operaciones

del Contratista será el más alto respecto de la moneda extranjera.=

>
4 11.5 Aplicación de Otras Norhas Legales =
/ Las garantías que otorga el Banco Central de Reserva del Perú al

Contratista Arne ELE durante la Vigencia del Contrato. =
El Contratista tendrá derecho a acogerse total o parcialmente, cuando
_ resulte pertinente, a nuevos dispositivos legales de cambio o normas
cambiarias que se emitan durante la Vigencia del Contrato, 4ncluyendo
aquéllos que “Ératen aspectos cambiarios ny contemplados en la presente

2 > ,
láusula, siempre que tengan un carácter general o sean de aplicación

otario de Lima

alla actividad de Hidrocarburos. El acogimiento a Mos nuevos
di positivos o normas antes indicados no afectará la vigencia de las
gañantías a que se refiere la presente cláusula, ni el ejercicio de
aquellas garantías que se refieran a aspectos distintos a los

í contemplados en los nuevos dispositivos o normas a los que se hubiere

acogido el Contratista.

Queda expresamente convenido que el Contratista podrá, Sn ios
momento, retomar las garantías que escogió no utilizar
transitoriamente y que retomar tales garantías no crea derechos ni
obligaciones para Et Contratista respecto del período en que se acogió

a los nuevos dispositivos o normas antes señalados. =

-
Asimismo, se precisa que retomar tales garantías, en nada afecta a

éstas o a las demás garantías, ni crea derechos y obligaciones
RS

adicionales para el CoMtratista. > 2. a

El acogimiento por el Contratista a los nuevos dispositivos legales de
cambio o normas cambiarias, así como su decisión de retomar las

garantías que escogió no utilizar transitoriamente, deberán ser
> z

Y Es -

: A
a

Ú
comunicadas por escrito al Banco Central de Resefva del Perú y a

PERUPETRO.

Lo establecido en este acápite es sin/perjuicio de lo dispuesto en

primer párrafo del acápite 11.4. =
11.6 Información Económica =

El Contratista remitirá información mensual al Banco Central
SS

de

Reserva del Perú relativa a su actividad económica, de conformidad con

el artículo 74 de la Ley Orgánica del Banco, aprobada por Decreto Ley

N9% 26123. =
CLAUSULA DECIMA SEGUNDA.- TRABAJADORES ==

12.1 Las Partes convienen que al término del quinto Año contado a partir de

la Fecha de Inicio de la Extracción Comercial, el Contratista habrá

sustituido a todo su personal extranjero por personal peruano

de

equivalentes calificaciones profesionales. Se exceptúa de lo anterior

a personal extranjero para cargos gerenciales y al que sea necesario

para la realización de trabajos técnicamente especializados,

en

ñ E A a a ,
relación con las Operaciones. El Contratista conviene en fcapacitar y

entrenar Sal personal geruano en la realización de trabajos

técnicamente especializados a fin que personal peruano pueda sustituir

progresivamente al personal extranjero en la réalización de dichos

trabajos.

0
12.2 Al inicio de las Operaciones y al vencimiento de cáda año calendario,

fl Contratista _entregará a PERURETRO un cuadro estadístico

del

SS
personal a su servicio para las Operaciones, de acuerdo. al formato que

PERUPETRO! entregue al Contratista.
CLAUSULA DECIMA TERCERA.- PROTECCION AMBIENTAL Y RELACIONES COMUNITARIAS

13.1 El Contratista se obliga a cumplir las disposiciones del "Reglamento

para la Protección Ambiental en las Actividades de Hidrocarburos"

aprobado por Decreto Supremo N* 015-2006-EM y modificatorias, la Ley

N9 28611, Ley ¡psuszal del Ambiente y modificatorias, así como

demás din ambientales vigentes en lo que sea aplicable.

las

13.2 El Contratista conducirá las Operaciones ceñido a los lineamientos del

desarrollo sostenible, de la conservación y protección del ambiente de

acuerdo a 220 leyes yx reglamentos de protección ambiental, sobre

comunidades nativas y campesinas, y a los convenios internacionales

ratificados por el” Estado Peruano. Asimismo, deberá respetar

la

cultura, usos, costumbres, principios y valores de las comunidades,

=
“manteniendo una adecuada armonía con el Estado Peruano y la sociedad

Po

/
SERIEBN? 1468629 30079

S 1 =

= = =

> e
El Contratista utilizará las mejores técnicas disponibles en las

prácticas de la industria isternacional, gon observancia de las Leyes
y regulaciones ambiéntales, sobre, la prevención: y control .de la
cohtaminación -mbiental aplicables a las. Operaciones; asimismo
conducirá las Operaciones conforme a (las regulaciones vigentes sobre
preservación de la diversidad biológica, de log vecursos” naturales y

la preservación de la seguridad y salud de la. población y de- su

persopal. =
CLAUSULA DECIMA CUARTA - CONSERVACION DE LOS HIDROCARBUROS Y PREVENCION

"

CONTRA PERDIDAS ==
14.1 El Contratista debe adoptar toda medida razonable para prevenir la
a 7 q

pérdida o desperdicio de los Hidrocarkuros en la superficie o en el

S subsuelo de cualquier forma, durante las actividades de Exploración y

Explotación.
14.2 En caso de derrames de ado ca rbucos en la superficie, en el Área de

TZ
Contrato o fuera de ella, que deban sex informados de acuerdo a las

[

normaé legales vigentes, el Contratista deberá comunicar

/
inmediatamente este hecho a PERUPETRO, indicándole el volumen estimado

EJ

>

E del derrame y las acciones tomadas para subsanar las causas del mismo.
Ss ES na
Ca

E
E

ON
PERUPETRO tiene el derecho de verificar el volumen del derrame y

analizar sus causas. = =

=> En
En caso de pérdidas en la superficie, en el Área de Contrato o fuera

de

e ella, antes del Punto de Fiscalización de la Producción, debido a

'otarlo de

négligencia grave O conducta dolosa del Contratísta, el vplumen
perdido será valorizado de acuerdo con “la cláusula octava e incluido
en 'el cálculo de la regalía, sin perjuicio de lo estipulado en el

acépite 13.1. =

En caso de pérdidas antes del Punto de Fiscalización de la Produéción
en situaciones distintas a las descritas en el párrafo anterior y que
den origen a una compensación al Contratista por parte de terceros, el
[ monto de la compensación recibida por los Hidrocarburos perdidos,
multiplicádo por el fáctor que resulte de diviWir el monto de la
Nregalía pagada por Jos Hidrocarburos, Fiscalizados en el Punto de
Fiscalización de la Producción Ál que correspondan los Hidrocarburos
aio “en la “Quincena” en que pcurrió la pérdida, entre el valor de
tales Hidrocarburos Fiscalizados, determinado de acuerdo al acápite
8.2 en la a quincena, será el monto que el Contratista deberá
pagar por concepto de regalía por los Hidrocarburos perdidos, a más

tardar al Aida Día (útil de recibiéa dicha compensación, sin

perjuicio de lo estipulado, en el acápite 13.1. =

-

ES
y í _ 1
CLAUSULA DECIMA QUINTA.- CAPACITACION Y TRANSFERENCIA DE TECNOLOGIA
15.1 En cumplimiento de lo establecido por el artículo 29* de la Ley N%
26221, el Contratista se obliga a poner a disposición de PERUPETRO, en

cada año calendario durante la Vigencia del Contrato, la siguiente

suma: =
Literal Aporte Anual
(en US$)
a) Hasta el año calendario en que tenga lugar la Fecha de Inicio de 50,000.0
la Extracción Comercial. +
b) A partir del año calendario siguiente al de la Fecha de Inicio de
la Extracción Comercial.
' Barriles por Día y
| De 10) a 30,000 80,000.0
[ De 30,001 a 50,000 120,000:0
De 50,001 a más 180,000.0

“ El primer pago fe efectuará en la Fecha de Suscripción en un monto que
se determinará multiplicando el aporte anual correspondiente al
literal a), pox la fracción que, resulte de dividir el número de Días

£.
que falten para completax el año calendario en cúrso entre trescientos

A sesenta y cinco (365). = sE A
El aporte anual de capacitación en caso del literal b), será el que
corresponda al tramo en que se encuentre la producción diaria promedio
de los Hidrocarburos Fiscalizados en el año calendario anterior, la
cual se obtendrá dividiendo el volumen total de los Hidrocarburos

Fiscalizados en dicho Año entre el correspondiente número de Días.

Para determinar los Barriles / Día en caso de “producción de Gas
Natural Fiscalizado, se utilizará la siguiente equivalencia: Barriles
sx serán equivalentes al volumen de Gas Natural expresado en pies cúbicos

estándar divididos entre el factor cinco mil seiscientos veintiséis

(5,626).

Los pagos a que se refiere el presente acápite, excepto el primer

A L A O

pago, serán efectuados durante el Mes de enero de cada año calendario.

Los pagos podrán hacerse mediante transferencia bancaria siguiendo las
qe

instrucciones que PERUPETRO proporcionará para estos efectos.

15.2 El Contratista cumplirá con las obligaciones establecidas en el
acápite 15.1 depositando el aporte en la cuenta que PERUPETRO le

señale.
PERUPETRO entregará al Contratista una comunicación Dhanifestando la
Y conformidad del pago, dentro de los tbinco (5) Días Útiles de haber

) recibido el aporte.

SERIEBN? 1468630

30080

3 Los programas de capacitación que el Contratista establezca para su

personal, tanto en el-.paíg como en el extranjero, serán puestos en

conocimiento de PERUPETRO. =

15,4 El Contratista se compromete, durante la fase de explotación y de ser
posible, durante. la fase de exploración, a tener un programa para
estudiantes universitários a fin que realicen prácticas con el objeto
que éstos puedan, de acuerdo con los requerimientos de la universidad
de donde provengan, complementar su formación académica, todo ello de
acuerdo a la, legislación vigente en la. República del Perú, sin que

esto genere dependencia laboral alguna. Asimismo, el Contratista

y
pondrá dicho programa en conocimiento de A =

CLAUSULA DECIMA SEXTA - CESION Y ASOCIACION =

16.1En caso que el Contratista llegue a un acuerdo para ceder su posición
> contractual o asociarse con un tercero en el Contrato, procederá a
notificar a PERUPETRO respecto de dicho acuerdo. A la notificación
deberá acompañarse la solicitud de cálificación del cesionario 0 del
tercero, dorraspondiéndole a estos últimos cumplir con adjuntar la

información complementaria que resúlte necesaria para su calificación

como empresa petrolera, conforme a ley. = =
Si PERUPETRO otorga la calificación solicitada, la cesión o asociación

se llevará a cabo mediante la modificación «del Contrato, conforme a

ElN Contratista, previa notificación a PERUPETRO, ppárá ceder su

Cd -
ES [cesionario o el tercero otorgará todas las garaptías y asumirá

A 4
todos| los derechos, responsabilidades y cbligaciones derivadas del

Contrato. =

CLAUSULA DECIMA SETIMA - CASO FORTUITO-O FUERZA MAYOR =
17.1 Ninguna de las Partes es imputable por la inejecución de una
A

obligación o su cumplimiento parcial, tardío o defectuoso, durante el

término en que dicha Parte obligada se vea afectada por causa de Caso

Y  Fortuito o Fuerza Mayor y siempre que acredite que tal causa impide su

debido cumplimiento. = E ==
17.2 La Parte afectada por el Caso Fortuito o Fuerza Mayor notificará por
escrito dentro de los cinco (5) Días NntOS de producida la causal
a la otra Parte respecto de tal evento y acreditará la forma en/que
afecta la ejecución de la_correspondiente obligación. La otra Parte
responderá por escrito aceptando o no la causal dentro de los quince

(15) Días siguientes. de recibida la notificación antes mencionada. La
17.3

A =

no respuesta. de la Parte notificada en el ON señalado se entenderá

como aceptación de la causal invocada. = =
En el caso de ejecución parcial, tardía o defectuosa de la obligación
afectada por Caso Fortuito o Fuerza Mayox, la Parte obligada a su
cumplimiento hará sus mejores esfuerzos para ejecutarla con arreglo a
la común intención de las Partes expresada en el¡“Sontrato, debiendo

las Partes continuar- con la ejecución de las obligaciones

contractuales no afectadas en cualquier forma por dicha causa.

La Parte afectada por la causa de Caso Fortuito o Fuerza Mayor deberá
reiniciar el cumplimiento de las obligaciones "Y condiciones
contractuales dentro de un período de tiempo razonable, luego que
Ea causa o causas hubieran desaparecido, para lo cual deberá dar
aviso a la otra Parte dentro de los cinco (5) Días siguientes de

desaparecida la causa. La o no afectada colaborará con la Parte

afectada en este esfuerzo.
En los casog de huelga, paro u otros similares, una de las Partes no
sE A

podrá imponer a la otra una-solución contraria a su voluntad.

El lapso durante el cual los efectos de la causa de Caso Fortuito o
Fuerza Mayor afecten el cumplimiento de las obligaciones

1
contractuales, será agregado al plazo previsto para el cumplimientt de

dichas obligaciones, y si fuera el caso, al de la fase correspondiente

del Contrato y al plazo de Vigencia del Contrato.

Si la causa de Caso Fortuito o Fuerza Mayor ¡afectara la ejecución de

alguno de Log programas mínimos de trabajo a que se refiere el acápite

4.6, la fianza que garantice dicho programa se mantendrá vigente y sin-

ser ejecutada durante el lapso ef que tal causa afecte la indicada
ejecución o durante el lapso en que PERUPETRO no se pronuncie sobre la
causal /invocada por el Contratista y, si se hubiera producido alguna
discrepancia respectoa la existencia de tal causal, mientras no se
resuelva la discrepancia. Con tal fin el Contratista deberá prorrogar

o sustituir dicha fianza, según sea necesario. =

Asimismo, en tanto PERUPETRO no se pronuncie sobre la causal invocada
por el Contratista o mientras no se. resuelva la discrepanciá que
pudiere haberse producido sobre su existencia, quédará en suspenso el
cómputo del plazo para la ejecución del pÍograma mínimo de "trabajo
respectivo. En cáso que PERUPETRO acepte la existencia, de la causal de
Caso Fortpito o Fuerza Mayor invocada por el Contratista, Éste

reanudará la ejecución del programa mínimo de brabajo tan pfonto cesen

los efecios de la indicada causal.

Se
a —
SERIEBN* 1468631 s “30081, -

e zó

x
PERUPETRO hará (los esfuerzos necesarios para obtengr la ayuda y

A nd n A a z
cooperación de las autoridades correspondientes del Gobierno a Fin que

se tomen las medidas necesarias para asegurar una implementación y _

1 ñ
operación continuada y segura de las actividades previstas bajo el

Contrato. =

Se conviene que cuando cualquiera /de las Partes, a su solo

Z e Ed ;
Z criterio, considere que su Personal ojel“de sus subcontratistas no
puedan actuar_dentro del Área de Contrato con la seguridad necesaria

a Ñ Guo i i > de
en cuanto a su integridad física, la invocación de esta situación como Ss

-
cáusa de Caso Fortuito o Fuerza Mayor no será discutida por la otra
Parte. = p
Ed 4% la
o . - 17.5 En caso que el Contratista se vea afectado por cáusa de Caso Fortuito—-
x= o Fuerza Mayor que le impida completar la ejecución del programa

mínimo de trabajo del período en curso, vencido el término de doce
(12) Meses consecutivos contados a partir del momento en que aquella
sé produjo, el Contratista podrá resolver el Contrato, para lo cual
deberá comunicar su decisión a PERUPETRO con una anticipación no menor

—de treinta (30) Días a la fecha en a cual hará suelta del Área de

<£ontrato. =

JN Ñ q
A , het, + Na arima a
.6 Las disposiciones de esta cláusula décimo sétima So son aplicables a

DECIMA OCTAVA - CONTABILIDAD
Contratista deberá llevar su contabilidad, de acuerdo con los
dncipios y las prácticas contables establecidas y aceptadas en el
Perú. Asimismo, deberá llevar y mantener todos los libros, registros
detallados y documentación que sean necesarios para contabilizar y
controlar las actividades que realiza en el país y en el exyran]ero
con relación al objeto del Contrato, así como para "la adecuada
sustentación de sus ¡ingresos, inversiones, costos, gastos y Tributos
incurridos en cada ejercicio. Por obro lado, dentro de los ciento
veinte aos Días contados a partir de la Fecha de Suscripción, el
Contratista proporcionará a PERUPETRO una copia en idioña castellano

del “Manual de Procedimientos Contables” que haya decidido proponer

para registrar sus operaciones. =
El "Manual de SEE, Contables" deberá contener entre otros,

lo siguiente:

a) Idioma y moneda en que se varán los registros contables;

b) Principios y prácticas contables aplicables; =
ac) Estructura y Plán de Cuentas, de conformidad con los A osa
de la Comisióh Nacional Supervisora de Empresas y Valores -
(CONASEV) ;

d) Mecanismos de identificación de las cuentas correspondientes al

Contrato y otros contratos por Hidrocarburos, a las actividades
zl

A
relacionadas y a las otras actividades;

e) Mecanismos de imputación de los ingresos, inversiones, costos y

gastos comunes y al Contrato, a otros contratos por e ita a

las cias relacionadas y a las otras actividades; y,
£) Determinación de las cuentas de ingresos y egresos y de los

registros detallados para efectos del cálculo del factor R..,., así

como el detalle de los procedimientos descritos en el anexo "E" del
/
Contrato, de ser el casos

18.2 De haberse -incluido en el “Manual de Procedimientos Contables” lo
descrito en el literal $) precedente, PERUPETRO, en un lapso no mayor
de treinta (30) Díab de haberlo recibido comunicará al Contratista su
aprobación respecto del procedimiento contable del factor R ,., a que
se contrae dicho literal o, en su defecto, las Ss que
donsidere E mejorar y/o ampliar dicho procedimiento. De no ade un
promunciamiénto por parte de PERUPETRO dentro del plazo mencionado, el
procedimiento a que se refiere el literal 13) del acápite 18.1 será

considerddo como aprobado para todos sus efectos.

S
Dentro del mismo término de treinta,430) Días de recibido eh "Manual =
de Procedimientos Contables", PERUPETRO podrá formular sugerencias y/u

observaciones para mejorar, ampliar o eliminar alguno o algunos de los

otros procedimientos) contables propuestos en dicho manual.
NX Todo cambio en lo que ¡respecta al procedimiento contable del factor
Rr-- aprobado, será previamente propuesto a  PERUPETRO para su J

Y
aprobación, siguiéndose para tal fin el procedimiento contenido en el

primer párrafo del presente acápite. =
18.3 Los libros de contabilidad del Contratista, los estados financieros y
la documentación de sustento de los mismos, -serán puestos a
disposición de los—representantes autorizados y de PERUPETRO para su

verificación, en las oficinas del domicilio fiscal del Contratista,

Sá

MX previa notificación.

18.4 El Contratista mantendrá los registros de las propiedades muebles e
inmuebles, utilizadas en las Operaciones del Contrato, de conformidad
con las normas de contabilidad vigentes en el Perú y de acuerdo a las
prácticas colftables generalmente aceptadas en la industria petrolera

internacional.

A

SERIEBN? 1468632 X 30082

PERUPETRO podrá solicitar al Contratista información sobre: sus
propiedades cada vez que lo considere amaia, Asimismo, PERUPETRO
_podrá solicitar al Contratista su cronograma de inventarios físicos de
los bienes inherentes a/las Operaciones, clasificándolos según. sean de

propiedad del Contratista o de terceros, y participar enséstos si lo

considera conveniente.

18.5 El Contratista deberá remitir, dentro de los treinta (30) Días de
haber sido emitidos, copia del informe de sus auditores externos sobre

sus estados financieros correspondientes al ejercicio económico
anterior. En el caso que el Contratista tuviese suscrito con
PERUPETRO más de un contrato, o Tealizara actividades distintas a las

del Contrato, se obliga a llevar cuentas separadas con el objeto de

= formular estados financieros /para cada contrato “y/o actividad; y=por
lo tanto, el informe Élaborado_—por sus auditores externos deberá
incluir también estados financieros por caía contrato y/o actividad. <>
18.6 El Contratista deberá remitir “a PERUPETRO, cuándo éste lo requiera,

información consignada en la declaración jutada anual delr Impuesto a

EJ

P la Renta presentada a la Superintendencia Naciónal de Administración
LJ

ca Tributaria o la entidad que la sustituya. =

USULA DECIMA NOVENA - VARIOS =

y E ¿ Are] z
19.18 en uno o más casos, cualesquiera de las Partes omitiera invocar oO
inmistir ep el cumplimiento de alguna de las estipulaciones del
y " Sa 1
) Contrato o en el ejercicio de cualquieíta de los derechos otorgados
=

SS
1 Contrato, ello no será interpretado como una renuncia a dicha
3 %

Ricardo

disposición! o derecho.
19.2 En la lejecución de las Operaciones el Contratista cumplirá con todas

y N las resoluciones que las autoridades competentes dicten en uso de sus

Y atribuciones legales.| =
Asimismo, el Contratista se obliga a cumplir, todas las disposiciones

de las autoridades compStentes en relación con los aspectos de defensa

y Seguridad nacional. =

19.3 El Contratista tiene el derecho al libre ingreso y salida del Área de

Z z

Tontrato.

19.4 En contordancia con la legislación vigente, el Contratista tendrá el
, eS
derecho de utilizar, con el própósito de llevar a cabo las
< Operaciones, el agua, madera, grava y otros materiales de construcción

ubicados dentro del Área qe Contrato, respetando el derecho de

terceros, de ser el caso.
19.5 La licencia de uso de información técnica del Área de Contrato x= otras
— áreas, que el Contratista desee adquirir de PERUPETRO, se suministrará

== =
de acuerdo a -la Política Para Manejó de Información Técnica de
Exploración Producción de PERUPETRO, para cuyo efecto las Partes

suscribirán una "Carta-Convenio". =

ÁS
19.6 En el caso que alguna de las Partes no cumpla con pagar en el plazo

—acordado, el monto materia del pago estará afecto a partir del Día

19.7

Ss

19.8

19.9

siguiente de la fecha en que debió pagarse, a las tasas de interés

siguientes:
a) Para cuentas que sean expresadas Y pagaderas en moneda nacional, la
tasa aplicable será la tasa activa en moneda nacional (TAMN) para
créditos de hasta trescientos sesenta (360) Días de plazo,
publicada por la Superintendencia de Banca y Seguros, o la qye la

sustituya, aplicable al período transcurrido entre la fecha de

vencimiento y la fecha efectiva de pago; y m . =
b) Para cuentas que sean expresadas en pElareR. Y pagaderas en moneda
nacional o en Dólares, la tasa aplicable será la tasa de interés”
preferéncial (U.S. Prime Rate) más tres (3) puntos porcentuales,
publicada por la Reserva Federal de los. Estados Unidos de
Norteamérica, picada al período transcurrido entre 4a fecha de

vencimiento y la fecha efectiva We pago, a falta de ésta, las

Partes Ra otra que la sustituya adecuadamente.

Las disposiciones del acápite 19.6 serán de aplicación a todas las

cuentas entre las Partes que surjan bajo el Contrato o de cualquier
otro acuerdo a transacción entre las Parbes. Por acuerdo escrito entre
las Partes se podrá establecer una estipulación diferente para el pago
de intereses. Las disposiciones aquí rontenidas para la aplicación de
intereses no modificarán de ningún modó los derechos y recursos
legales de las Partes para hacer cumplir el pago de los montos
adeudados, = -

En caso de emergencia nacional declarada por ley, en virtud de la cual

el Estado deba adquirir Hidrocarburod de productores locales, ésta se
efectuará a los precios que resulten de aplicar los mecanismos de
valorización establecidos en la cláusula octava y serán pagados en
Dólares a los treinta (30) Días siguientes de efectuada la entrega.

El Estado, a través del Ministerio de Defensa y del Ministerio del

Interior,” brindará al Contratista en las Operaciones y en cuanto le

sea posible, las medidas de seguridad necesarias. =

19.10El Contratista liberará y en su caso indewmnizará a PERUPETRO y al

Estado, según corresponda, de cualquier reclamo, acción legal 4 otras
cargas O gravámenes de terceros que pudieran resultar como

consecuencia de las Operaciones y relaciones llevadas a cabo al amparo
7

$ -

SERIEBN" 1468633 30083

Y il

POS,

2,
e del Contrato, provenientes de cualquier relación contractual o extra

contractual, salvo aquellas que se originen por acciones del propio

PERUPETRO o del Estado. =

=
9 19.118l Contratista tendrá la libre disponibilidad de los Hidrocarburos, que

==
le corresponda -conforme al Contrato, =
2

CLAUSULA VIGESIMA - NOTIFICACIONES Y COMUNICACIONES

20.1 Toda notificación o comunicación, relativa al Contrato, será
considerada como válidamente cursada si es por escrito y entregada con

pS
cargo o recibida por intermedio de córreo certificado o facsímil o por

otros medios que las Pártes acuerden, dirigida al destinatario en un

A Día Útil a las siguientes direcciones; =
PERUPETRO:

ÁÚ -- PERUPETRO S.A.
Gerencia General = E

Bv. Luis Aldana N* 320

Lima 41 - Perú

Fax: 6171801

Contratista: =

PETRO-TECH PERUANX S.A.

Gerencia General =

vw. Los Incas-460 ==:

a 27 - Perú

Notarlo de Lima

Se
A Fax N% 441-4217 =
te Corporativo:
PETRQ-TECH INTERNATIONAL INC. ==

Presidencia =

115 Menard Road =

Houma, LA 70361, ==

PO Estados Unidos de América sE

Fax No. (985) 851-7452 = inte

20.2 Cualquiera de las Partes tendrá el derecho de cambiar su dirección o
el número de facsímil a los efectos de las notificaciones y
comunicaciones, mediante Comcicación a la otra Parte, con por lo
menos cinco (5) Días Útiles de anticipación a la fecha efectiva de

dicho cambio. =

Lo establecido en el primer párrafo de este acápite es de aplicación

al Garante Corporativo. =

CLAUSULA* VIGESIMA_PRIMERA - SOMETIMIENTO A LA LEY PERUANA Y SOLUCION DE
CONTROVERSIAS =

21.1 Sometimiento a la Ley Peruana

y

21.2 Comitó Técnico de Conciliación =

21.3

r

El Contrato se ha negociado, redactado y suscrito con arreglo a las
Ñ

normas legales del Perú Y su contenido, ejecución y demás

consecuencias que de él se originen se regirán por las normas legales -

de derecho interno de la República del Perú.

"

El Comité Técnico de Conciliación será formado dentro de los quince
(15) Días Útiles siguientes a su convocatoria por cualquiera de las
Partes y estará compuesto por tres (3) miembros calificados en la
materia de que se trate. Cada una de las Partes seleccionará a un (1)
miembro y el tercero será determinado por los miembros designados por
¡las Partes. Si cualquiera de las Partes no designara á su miembro
representante dentro del plazo estipulado o si los miembros designados
por ellas no pudieran ponerse de acuerdo/para determinar al tercer
miembro dentro del plazo estipulado,, o si el Comité Técnico de
Conciliación no emitiera opinión dentro del plazo estipulado,
cualquiera de las Partes podrá someter la discrepancia para que sea

resuelta de acuerdo a lo previsto en el acápite 21.3 del Contrato.

/
Las Partes, dentro de los sedenta (60) Días contados a partir de la

Fecha de Suscripción, acordarán el procedimiento que regirá a este

comité. =

Las resoluciones del Comité Técnico de Conciliación deberán ser
emitidas dentro de los treinta (30) Días de su instalación y tendrán
carácter obligatorio, jen amis) un laudo arbitral, de ser el caso, no
resuelva el diferendo en forma definitiva. Sin perjuicio del
cumplimiento de la resolución emitida por el Comité Técnico de
Conciliación, cualquiera de las Partes podrá recurrir a arbitraje
conforme al/acápite 21.3, dentro ¡EN los sesenta (60) Días siguientes a
la fecha de recepción de la notificación de la resolución referida. ==

Convenio Arbitral

Cualquier litigio, controversia, diferencia o reclamo resultante del
Contrato o relativo al Contrato, tales como su interpretación,
cumplimiento resolución, terminación) eficacia ol validez, que surja
entre el Contratista y PERUPETRO y que no pueda ser resuelto de mutuo
acuerdo entre las Partes deberá ser resuelto "por medio de arbitraje
internacional de derecho, de acuerdo con lo dispuesto en el artículo

68” de la Ley No. 26221. = = 7

Las Partes se obligan a realizar todos aquellos actos que sean

necesarios para el desarrollo del procedimiento arbitral hasta su

culminación y ejecución. =
y

y
. 39084

/ > -
SN El arbitraje-será “administrado por el Centro Internacional de Arreglo

> 7
de Diferencias Relativas a Inversiones, en asnadeo CIADI. En todo lo
PRIUS:

no previsto en esta cláusula, el arbitraje se organizará y
e S

desarrollará de acuerdo con las Reglas de Arbitraje del CIADI,

vigentes en la Fecha de Suscripción.

5 Los árbitros serán tres (3), cada Parte designará a uno y el tercero

será nombrado por los árbitros designados por las Partes/ =:
Para la ¡polución de fondo del litigio, controversia, diferencia o
reclamo sometido a arbitraje, los árbitros aplicarán el derecho

Minterno de la República del Perú. =

= El arbitraje podrá tramitarse en la sede de la- Corte Permanente de

Arbitraje o en-la de cualquier otra institución apropiada, pública Y

efecto o en cualquier otro lugar que la Comisión o Tribunal apruebe,
S S

previa consulta con el Secretario General. = =
q

4 »
2 Durante el desarrollo del arbitraje'las Partes continuarán con la
= E Y
ejecución de sus obligaciones contfactuales, en la medida en que seal

posible, isclusive aquéllás materia del arbitraje.
Sin perjuicio de lo anterior, si la materia de arbitraje fuera el

cumplimiento de las obligaciones “contractuales gaYantizadas con las

ianzas a que se refiere el acápite 3.10 quedará en suspenso el

cl puto “del plazo respectivo y tales fianzas no podrán ser ejecutadas,

Notarlo deJLima

deblendo pena mantenidas vigentes durante el procedimiénto arbitral.
=

Con ltal fig, el Contratista deberá prorfogar O sustituir dichas

fianzas, según sea necesario. =

S El laúdo es obligatorio para las Partes y no podrá ser objeto de
Z apelación ni de cualquier otro recurso, excepto los previstos en el
Convenio sobre Arreglo de Diferencias Relativas a Inversiones entre

Estados y Nacionales de Otros Estados, en adelante el Convenio. = =

El laudo dictado conforme al Convenio se ejecútará dentro del

territorio peruano, de acuerdo a las normas vigentes sobre ejecución

de sentencias. =
e

Ñ A

Las Partes renuncian a cualquier' reclamación diplomática. =

21.4 Este Contrato se redacta e interpreta en el idioma castellano, por lo
=
que las Partes convienen en que esta versión es la única/y la oficial.

CLAUSULA VIGESIMA SEGUNDA - TERMINACION =

22.1La terminación del Contrato se rige por lo estipulado en él, y

y , supletoriamente por las normas de la Ley N% 26221; y, en cuanto a lo

V
que no esté previsto en ella, por las normas, del Código Civil. =
z

== y

o
= privada, con la que el Centro hubiere llegado a un acuerdo a tal _-
22.2

22.3

Salvo los casos previstos en el acápite 22.3, cuando una de las Partes
incurra en incumplimiento de cualquiera de las obligaciones
estipuladas en el Contrato por causas que no fueran de Caso Fortuito o
Fuerza Mayor u otras causas no imputables, la otra Parte podrá
notificar a dicha Parte, comunicándole el incumplimiento y su
intención de dar por terminado Se Contrato al término del plazo de
sesenta (60) Días, a no ser que dentro de este plazo ficha Parte
subsane el referido incumplimiento o demuestre a la otra Parte que

está en yzé de subsanación. = =

Si la Parte que recibe una notificación En incumplimiento cuestiona o
niega la existencia de éste, dicha Parte puede referir el añúnto a
arbitraje conforme a lo dispuesto en la cláusula vigésimo primera,
dentro de los treinta (30) Días siguientes a la notificación. En tal
caso, el cómputo del plazo de sesenta (60) Días quedará en suspenso
hasta que el laudo arbitral sea notificadola las Partes, y el Contrdeo
terminará si habiendo sido confirmado el incumplimiento, dicha-Parte
no subsana el incumplimiento o no demuestra a la otra Parte que está

en vía de subsanación, dentro de dicho plazo.

El Contrato puede terminar con anterioridad al plazo de Vigencia del

Contrato, por acuerdo expreso de las Partes. = =
A la terminación del Contrato cesarán totalmente todos los derechos y
obligaciones. de las Partes, especificados en el Contrato y se tendrá

en consideración:

qa =
a) Que los derechos y las obligáciones de las Partes derivados de este
Contrato con anterioridad a dicha terminación sean respetados;
incluyendo, entre otros, el derecho del contratíata a los
Hidrocarburos extraídos y a las garantías estipuladas en el

Contrato; y, =

/
b) Que en caso de incumplimiento incurrido por cualquiera de las

Partes en fecha anterior a la terminación, de cualquiera de las
obligaciones estipuladas en el Contrato, éstos sean subsanados por
la Parte infractora, salvo las obligaciones que por su naturaleza

se extinguen con la terminación del mismo. =

El Contrato se resolverá de pleno derecho y-sin previo trámite, en los

casos Siguientes:

22.3.1En caso que el Contratista haya incumplido con la ejecución del
programa mínimo de trabajo de cualquier período de la fase de
exploración, /luego, de haber hecho uso de las prórrogas

z £

contempladas en el acápite 3.4 de ser el caso, y sin razones

7
Notario df Lima

SERIEBNO 1468635 30085

satisfactorias a PERUPETRO, salwo que se cumpla lo previsto en
/

los acápites 4.7 y 4.13. =
22.3.2 En caso que al vencimiento de la fase de exploración o del-
período de retención, lo último que suceda, no se efectuara
ninguna declaración de Descubrimiento Comercial. =

22.3.3En los casos específicos señalados en los acápites 3.10, 4.2 y

17.5.
22.3.4 En caso que el Contratista haya sido decláfado en insolvencia,
disotución, liquidación O quiebra y el Contratista no curse la

notifitación descrita en el acápite 16.1, en un plazo de quince
=S

N (15) Días Útiles, identificando al tercero que asumirá su

/ posición contractual. =
22.3.5 En caso de no encontrarse vigente la garantía corporativa a que
Be refiere el ao 3.11 y e Contratista no Eumpla con
sustituirla en un plazo máximo de quince (15) Días Útiles
siguientes a la recepción por el Contratista de la notificación
de PERUPETRO requiriendo la sustitución, Y en caso de haber sido
i declarada la insolvencia, disolución, liquidación o quiebra de
la- entidad que haya otorgado la garantía a que se xefiere el
acápite 3.11 AS lel Contratista no cumpla con notifivar a
ARERUPETRO en 'un plazo máximo de quince (15) Días Útiles
siguientes al requerimiento de PERUPETRO, identificando al

tercero que asumirá la garantía corporativa, previa calificación
X

y aceptación por PERUPETRO.
.6 Por mandato de_un Taudo arbitral que declare, en los casos del
acápite 22.1, un incumplimiento y éste no sea subsanado conforme
a lo dispuesto en el referido acápite; o por mandato de un laudo

arbitral que declare la terminación del- Contrato. =

22.4 De acuerdo a lo establecido por el artículo 87” de la Ley N* 26221, en
caso de incumplimiento por el Contratista de las disposiciones sobre

SS E
el Medio Ambiente, OSINERGMIN impondrá las sanciones pertifentes,

pudiendo el Ministerio de Energía y Minas (llegar hasta la terminación

_Mel Contrato, previo informe al OSINEROMIN. = =
22.5 En caso que el Contratista, o la entidad que haya otorgado la garantía
a que se refiere el acápite 3.11, solicite protección contra las
“acciones de acreedores, PERUPETRO podrá resolver El Contrato en caso

SN
estime que sus derechos bajo el Contrato no se encuentren debidamente
E

protegidos,
22.6A la terminación del Contrato, el Contratista entregará en propiedad
-

al Estado, a través de PERUPETRO, a menos que éste no los requiera,

xx

o
¿ S
sin cargo ni costo alguno para éste, en buen estado de conservación,
Es =

mantenimiento y funcionamiento, y teniendo en cuenta el desgaste

normal producido por el uso, los inmuebles, instalaciones de energía,
/

campamentos, medios de comunicación, ductos y demás bienes de >
producción e instalaciones de propiedad del Contratista que permitan 7
la continuación de las Operaciones de Explotación. ======

En caso de haber Explotación conjunta de Petróleo, Cas Natural No

Asociado y/o Gas Natural No Asociado y Condensados, al término del

plazo establecido en el acápite 3.1 para la fase de explotación de

Petróleo, el Contratista entregará en propiedad al Estado, a través de

PERUPETRO, a menos gue éste no los requiera, sin cargo ni costo alguno-

para éste, en buen estado de conservación, mantenimiento y -
funcionamiento y teniendo en cuenta el desgaste normal pebiclo por

el uso, los bienes e instalaciones propios de la Explotación de

Petróleo, que no sean necesarios para la Explotación de Gas Natural No S
Asociado y/o Gas Natural No Asociado Y Condensados. ==

Los Dueaaa e instalaciones que conserve el Contratista para la 1
Explotación del Gas Natural No Asociado Y/9 Gas Natural No Asociado y
MCondensados, que hayan estado siendo utilizados también en la
Explotación de Petróleo, aún cuando continuaran en propiedad del e
Contratista, serán aplicados a servir ambas Explotaciones, | Y

22.7

terminación del Contrato.

celebrándose al efecto un convenio entre las Partes.

En caso que el Contratista haya estado usando los bienes e |
instalaciones descritos en el primer párrafo del presente acápite pero
que no sean conexos o accesorios exclusivamente a las Óperaciones,
esto es, que también hayan estado siendo usados para operaciones en
otras áreas con contrato vigente para la Exploración o Explotación de

Hidrocarburos en el país, = Contratista continuará con la propiedad

de dichos bienes, haciendo uso de ellos. =

A efectos de lo dispuesto en el acápite 22.6, durante el último Año de
Vigencia del Contrato, el Contratista dará las facilidades y
colaborará con PERUPETRO en todo lo necesario para que, sin interferir
con las Operaciones, PERUPETRO Ppueda realizar todos los actos y
celebrar todos los convenios que permitan una transición ordenada y no N

interrumpida de las Operaciones que se vengan realizando a la fecha de

ANEXO "A"
DESCRIPCION DEL LOTE Z-48

O SERIEBNO 1468636 “30086

1 ys !

Ey Lote zM48 se encuentra ubicado en el zócalo continental, frente_a la

dosta de las Provincias de Santa, Casma y Huarmey del Departamento de

==

conforme a la siguiente descripción. =
PUNTO DE REFERENCIA =
El Punto delReferencia o (P.R.) es la Estación Chimbote Base SE, ubicado a
250 m. del Km 412 de la Carretera Panamericana Norte en el Distrito de

Nuevo Chimbote, Provincia de Santa del Departamento de Ancash.
/

1 PUNTO DE PARTIDA Í Ñ =
"Desde el Punto de Referencia (P.R.) se mide 10,955.860 m. hacia el Norte y
luego_46,880.007 m. hacia el Oeste hasta encontrar el Punto (3) que es el

=- >.

/

“Punto de Partida (P.P.) del perímetro del Lote. =

+ <=
A Desde el Punto (3) o (P.P.)se mide" 25,576.487 m. Sur en línea recta coñ
/

CONFORMACION DEL LOTE ====*

azimut de 180%00/00” hasta llegar al Punto (12). =

Desde el Punto (12) se mide 10,555.890 m. Este en línea recta con Azimut de
>

902%00'00” hasta llegar al Punto (14). =

LJ
al
E Desde el Punto (14) se mide 22,000.310 m. Sur en línea recta con azimut de —

T8000'09” hasta llegar al Punto (25).
el Punto (25) se mide 8,000.180 m. Este en línea recta con Azimut de

90-00Apo” hasta llegar“al Punto (26). =
Punto (26) se mide 47,026.490-m. Sur en línea recta con azimut de

” hasta llegar alíPunto (62).

Dásde ellPunto (62) se/mide 6,049.570 m. Oeste en línea recta con Azimut de
SS

27000'00” hasta llegar al Punto (61).

Desde eh Punto (61) se mide 25,038.590 m. Sur en línea recta con azimut de

= , 180%00'00” hasta llegar al Punto (71). =
Desde el Punto (71) se mide 28,605.680 m. Oeste en línea recta con azimuit
de 270%00'00” hasta llegar al Punto (69). =
Ñ Desde: el Punto (69) se mide 35,465.323 m. Nor Oeste en línea recta con
m7 azimut de 334%42'56"30 hasta llegar al Punto (56).
Desde el Punto” (56) se mide 43,332.289 m. Nor Oeste en línéd”recta com
azimut de 286-59:43-00 hasta llegar al Punto (48).
Desde el Punto (48) se mide 31,931.421 m. Nor Oeste en línea recta con
azimut de 317%50"17"00 hasta llegar E Punto (31).
Desde el Punto (31) se mide 36,327.895 m. Este en línea recta con Azimut de
90%00'00" hasta llegar al Punto (33). = .
Desde el Punto (33)'se mide 25,665.517 m. Norte en línea recta con azimut
A de 360%00'00” hasta llegar al Punto (10). =
y
- 7
S
= % 1 ==
=

Desde el Punto (10) se mide 22,272.460 m. Este en línea recta con Azimut de
9000/00” hasta llegar al Punto/ (11).

Desde el Punto (11) se mide 25,573.713 m. Norte en línea recta con azimut

de 3600000" hasta llegar al Punto (1).

Desde el Punto (1) se mide 35,519.639 m. Este en línea recta con Adimut de
90%00'0P” hasta llegar al Punto (3) o Punto de Partida (P.P.) cerrando así

el perímetro del Lote. ==

COLINDANCIAS e

Por el Norte con los Lotes Z-47 y Z-35, por el Estei con el Lote Z-36, por

el Sur con el Lote Z-49 y por el Oeste con áreas libres.

DEFINICIÓN DE LAS PARCELAS

"

==>.

Parcela 1 rodeada por los puntos de esquina 1,2,5 y 4

Parcela 2 rodeada por los puntos de esquina 2,3,6 y 5

Parcela 3 rodeada por los puntos de esquina 4,5,8 y 7

Parcela 4 rodeada por Mos puntos de esquina 5,6,9 y 8
Parcela 5 rodeada por los puntos de esquina 10,11,17916 y 15

Parcela 6 rodeada por los puntos de esquina 7,8,18,17 y 11 =
/
Parcela 7/ roieada por los puntos de esquina 8,9,12,13,19 y 18

Parcela 8 rodeada por los puntos de esquina 18,16,21 y 20 =

Parcela 9 rodeada por los puntos de esquina 16,17,18,22 y 21
Parcela 10 rodeada por los puntos de esquilna 18,19,23 y 22 =
Parcela 11 rodeada por -los puntos de esquina 13,14,25,24,23 y
Parcela 12 rodeada por los puntos de esquina 20,21,28 y 27 =
Parcela 13 rodeada por los puntos de esquina 21,22,29 y 28
Parcela 14 rodeada por los puntos de esquina 22,23,24,30 y
Parcela 15 rodeada por los puntos de esquina 31,32,34 y 40 =
Parcela 16 rodeada por los puntos de Sa 32,33,35 y 34

Parcela 17 rodeada por los puntos de esquina 27,28,36,35 y
Parcela 18 rodeada por los puntos de esquina 28,29,37 y 36 =

Parcela 19 rodeada por lós puntos de esquina 29,30,38 y 37 =:

Parcela 20 rodeada por los puntos de esquina .24,25,26,39,38 y

Parcela 21 rodeada por los puntos de esquina 34,35,42,41 y 40
: Parcela 22 rodeada por los puntos de esquina 35,36,44,43 y
Parcela 23 rodeada por los puntos A 36,37,45 y 44
Parcela 24 rodeada por los puntos de esquina 37,38,46 y 45
Parcela 25 rodeada por los puntos de esquina 38,39,47 y 46
Parcela 26 rodeada por los puntos de esquina 41,42,49 y 48
Parcela 27 rodeada por los puntos de esquina 42,43,54 y 49
Parcela 28 rodeada por los puntos de esquina 43,44,50,55 Y

Parcela 29 rodeada por los puntos de esquina 44,45,51 y 50

30 rodeada por los puntos de esquina 45,46,52 y 51

31 rodeada por los puntos de esquina 46,47,53 y 52

32 rodeada por los puntos de' esquina 50,51,58,57,56 y 55
Parcela 33 rodeada por los puntos de esquina 51,52,59 y 58
Parcela 34 rodeada por los puntos de esquina 52,53,60 y |59 =

-
Parcela 35 rodeada por los puntos de Seguiaa 57,58,63,67 y
Parcela 36 rodeada por los puntos de esquina 58,59,64 y.63

Parcela 37 rodeada por los puntos de esquina 59,60,62,61,65 y 64

Parcela 38-rodeada yor los puntos dg esquina 63,64,68 y 67 =
Parcela 39 rodeada por los puntos de esquina 66,67,68,70 y 69

Parcela 40 rodeada por los puntos de esquina 64,65,71,70 y 68
==== RELACION DE COORDENADAS DE LAS ESQUINAS DEL LOTE

COORDENADAS ' | COORDENADAS PLANAS
) GEOGRAFICAS ——* U.T.M.
Punto Latitud Sur | Longitud Oeste | Metros Norte | Metros Este
y L E :

El E 09*11'08'284 | 782752483 |-8'983,597.737 | 778,632.487
y E, 3.(PP) 09*0522%661 | 78'5329'501 | 8994/553.597 | 731.752.480
SE 12 09*19'14"904 | 78"5324'566 | 8'988,977.110 | 731,752.480
E [09*1912'808 | 78"4738"781 | 8'988,977.110 | 742,308.870

| 09*31'08"529 78*47'34”235 8'948,976.800 742,308.370
—09*31'06"943 78*43'12'035 8'946,976.800 750,308.550
| _09*56'36"932 78"43'01'650 -| 8'899,950.310 750,308.550
|_09*56'38"270 78"46'20"169 8'899,950.310” | 744,258.980-—
| 10%10'12"905 78"46'14"584" | 8'874,911.720 744,258.980
10*10'18"929 79"01'54”048_| 8'874,911.720 715,653.300
09*52'58"226 79%10'17'443 8'906,979.437 700,505.669
09%46'12"584 79"32'59"362 8'919,645.176 659,065.756
09*33'24"879 79"44'45'544 8'943,314.367 637,632.488-
09*33'20"015 7924'54'242 8'943,314.367 673,960.381
09719'24”638 7924'58"058 8'968,979.884 673,960.381 |
09*19'21*183 79*12'48"259 8'968,979.884 696,232.844-
09*05'28'870_| 79*12'52”438 8'994,553.597 696,232.841 |

7

RELACION DE COORDENADAS DE LAS ESQUINAS DE LAS PARCELAS ==

-

Punto Coordenadas Planas U.T.M.
A 8'994,553.597 mN_| 696,232.841 m E => —

2 | 8'994,553.597 mN | 713,960.381 m E =
3 8'994,553.597 mN_|' 731,752.480 m E
4 “| 8'984,553.597 mN | 696,232.841 m E
/ ) 5 8'984,553.597 mN' | 713,960.381 mm E |
15] l
7
8
9

8'984,553.597 mN_| 731,752.480 m E
8'974,553.597 mN_| 696,232.841 mE
8'974,553.597 m N_| 713,980.381 m E
8'974,553.597 m N_| 731,752.480 m E
O | 8'968,979.884 mN | 673,960.381 m E
1 | 8'968,979.884 mN_| 698,232.841 m E

12 | 8'968,977.110mN | 731,752.480 mE
13 | 8'968,977.110mN | 733,960.381 fm E
14 |” 8'968,977.110mN | 742,308.370 mE
15 | 8'964,553.597 mN | 673,960.381 mE
16 | 8'964,553.597 mN | 693,960.381 mE
17 | 8'964,553.597 mN_ | 696,232.841 mE
18 | 8'964,553.5907 mN | 713,960.381 mE
19 | 8'964,553.597 mN | 733,950.381 mE
20 | 8'954,553.597mN | 673,960.381 mE
21 8'954,553.597 mN | 693,960.381 m E
22 | 8'954,553.597 mN | 713,960.381 mE
23 | 8'954,553.597 mN | 733,960.381 mE
24 | 8'946,976.800mN | 733,980.381 mE
25 | 8'946,976.800mN | 742,308.370 mE
26 | 8'946,976.800mN | 750,308.550.m E
27 | 8'944,553.597 mN_| 673,960.381 m E
28 | 8'944,553.597 mN | 693,960.381 mE
29 | 8'944,553.597 mN | 713,960.381 mE
30 | 8'944,553.597 mN | 733,960.381 mE
31 8'943,314.367 mN_| 637,632.488 m E
32 | 8/943,314.387 mN_| 653,960.381 mE
33 | 8'943314.387mN | 673,960.381 mE
34 | 8'934,553.597 mN_| 653,960.381 mE
35 | 8'934,553.597 mN | 673,960.381 m E
36 | 8'934,553.587 mN | 693,960.381 mE
37 | 8'934,553.597 mN | 713,960.381 mE
38 | 8'934,553.597 mN | 733,960.381 m E
39 ,] 8'934,553.597 mN_| 750,308.550 m E
40 | 8'925,283.145mN | 653,960.381 m E
41 8'924,553.597 mN | 654,621.012 mE
42 | 8'924,553.597 mN_| 673,960.381 mE |
43 | 8'924,553.597 mN | 683,960.381 mE
44 | 8'924,553.597 mN | 693,960.381 mE
45 | 8'924,553.597 mN |, 713,960.381 m E
46 | 8'924,553.597 mN | 733,960.381 mE
47 | 8'924,553.597 mN | 750,308.550 m E
48 | 8'919,645.176mN | 659,065.758 mE
49 | 8'915,092.768mN | 673,960.381 mE
50 | 8'914,553.597 mN | 693,960.381 m E
51 8'914,553.597 mN_| 713,960.381 mE
52 | 8'914,553.597 mN | 733,960.381 mE
53 | 8'914,553.597 mN | 750,308.550 m E
54 | 8'912,036.357 mN | 683,960.381 m E
55 | 8'908,979.946 mN | 693,960.381 m E
56 | 8'906,979.437 mN_| 700,505.669 m E
57 | 8'904,553.597 mN | 701,651.549 m E
58 | 8'904,553.597 MN | 713,960.381 mE
59 | 8'904,553.597 mN_| 733,960.381 mE
60 | 8'904,553.597 mN | 750,308.550 mE
61 8'899,950.310mN | 744,258.980 m E
62 | 8'899,950.310mN | 750,308.550 mE

8'894,553.597 m N

713,960.381 m E

Ricardo-Femandini

Notario de Lima

SERIEBNO 1468638

E N

2

/

[64 ] 8'894,553.597 mN_| 733,960.381 m E
65 | 8'894,553.597 mN_| 744,258.980 m E
66 | 8'884,553.597 mN | 711,098.826 m E
67 | 8'884,553.597 mN | 713,960.381mE |
68 | 8'884,553.597 mN | 733,960.381 m E
[ 69 | 8'874,911.720mN | 715,653.300 m E
[70 | 8'874,911.720mN | 733,960.381 mE
[7 8'874,911.720mN_| 744,258.980 m E
AN EXTENSION (Áreas por Parcelas)
Parcela Área
A 47,727.540 hal
2 17,792.099 ha
3 7 17,727.40 ha
| 4 17,792.099 ha a
| 5 9,858.439 ha
[ 6 17,727.540 ha
[ 7 18,768.767 ha a
| 8 20,000.000 ha_/
| 9 20,000.000 ha
| 10 20,000.000 ha
| 11 18,365.835 ha =
342 20,000.000 ha
13 20,000.000 ha
14 20,000.000 ha
15 14,720.595 ha
16 17,521.540 ha >
17 20,000.000 ha
18 20,000.009 ha
| 19 20,000.000 ha
20 20,309.662 ha
21 19,975.902 ha”
22 20,000.000 ha
23 20,000.000 ha
24 20,000.000 ha
25 16,348.169 ha
26 11,792,064 ha- =
27 10,989.035 ha
28 14,045,446 ha d
29 20,000.000 ha S
30 20,000.00 ha.
31 16,348.169 ha
32 17,618.536 ha -
33 20,000.000 ha
34 16,348.169 ha
35 15,170.388 ha =
36 20,600.000 ha
37 — 13,083.390 ha =
38 20,000.000 ha
39 19,847.146 ha
40 20,228.381 ha

/

N
Total =-| 720,106.442 ha 1 ,
| 17 Parcelas regulares de 20,000,000 ha c/u_= 340,000.000 ha
[03 Parcelas regulares de 17,727.540 ha c/u_= 53,182,620 ha
03 Parcelas regulares de 16,348,169 ha c/u =  —| 49,044,507 ha
Q 102 Parcelas regulares de 17,792.099 ha c/u_= 35,584.198 ha
15 Parcelas irregulares de áreas diversas ___= 242,295.117 ha
TOTAL 40 PARCELAS = 1720,106.442 ha

Las Coordenadas, Distancias, Áreas y Azimuts mencionados en este anexo, se
refieren al Sistema de Proyección Universal Transversal Mercator (U.T.M)

Esferoide Internacional, Zona 17 (Meridiano Central 81*%00'00"). =

El Datum Geodésico es el provisional para América del Sur, La Canoa de 1956

ubicado en Venezuela (PSAD 56). =:
En caso de discrepancias de las Coordenadas U.T.M. con las Coordenadas

Geográficas o con las Distancias, Áreas y Azimuts, las Coordenadas U.T.M.

serán consideradas correctas.

ANEXO “B” =

MAPA DEL AREA DE CONTRATO - LOTE Z-48 =
ES EL MAPA DELÍLOTE Z-48, QUE DELIMITA EL AREA DEL PRESENTE CONTRATO. DE
LICENCIA PARA LA EXPEORACION Y "EXPLOTACION DE HIDROCARBUROS ENTRE PERUPETRO
S.A. Y PVEP PERU, SUCURSAL PERUANA, EL MISMO QUE DEBIDAMENTE FIRMADO POR
LAS PARTES, SE ANEXA A LA PRESENTE ESCRITURA PUBLICA. =

= ANEXO "C- 1% =

== CARTA FIANZA PABA EL PRIMER PERIODO DEL PROGRAMA MINIMO DE TRABAJO
CARTA FIANZA N” =

“Lima, =

Señores =

PERUPETRO S.A. =
Ciudad.-=
De nuestra consideración:
Por la presente, nosotros.... (Entidad (del sistema financiero)... nos
constituimos en fiadores solidarios /de PETRO-TECH PERUANA S.A., en adelante
llamado el Contratista, ante PERUPETRO S.A., en AS llamada PERUPETRO,
por el importe de doscientos mil y 00/100 Dólares (US$ 200,000.00) a fin de
garantizar el fiel cumplimiento de las obligaciones del RETRO bajo
el programa mínimo de trabajo del priger período de la fase de exploración,
contenidas en la cláusula cuarta .del Contrató_de Licencia para la
Exploración y Explotación de Hidrocárburos en el Lote Z-48, súscrito con
PRRUPETRO (en adelante llamado Contrato).

E as
La obligación que asume ....(Entidad del sistema financiero) ...... bajo la

presente fianza se limita a pagar a PERUPETRO la“suma de doscientos mil y

00/100 Dólares (US$ 09000) reguerida en su solicitud dé pago.=:

A
SERIEBN? 1468639 Ñ 30089
PS
Y y) AN LS /

AS Esta Mianza es solidaria, sin benefició de excusión, irrevocable,

EVacondicional y de realización automática, pagadera a la presentación
dentro: del plazo de vigencia de la misma, de una carta notarial dirigida
== _Por PERUPETRO a Ea Ena del sistema Financioro)oo solicitando el
pago de doscientos mil = 00/100 Dólares (US$ 200,000.00), declaraído que el
Contratista no ha cumplido con todo o parte de la obligación antes referida

y acompañando a A carta, como único recaudo y justificación, una copia
certificada de la carta “notarial dirigida por PERUPETRO al Contratista

== exigiéndole el cumplimiento de la obligación antes referida Y
notifiéándole su intención de hacer efectiva la fianza; dicha carta

la notarial de PERUPETRO al Contratista deberá haber sido entregada a éste por
lo menos veinte 420) Pías calendario antes de la fecha en que PERUPETRO
presente la reclamación de pago a ....(Entidad del sistema financiero) .....
2. La presente fianza expirará a más tardar el ..... a menos que con
anterioridad a esa fecha ... (Entidad del sistema fimanciero)... recióR una
carta de PERUBETRQ| liberando a .... (Entidad del sistema Finangiero) ..... y
al Contratista de toda responsabilidad bajo la presente fianza, en cuyo
caso la presente fianza será cancelada en la fecha de recepción de la

ncionada carta de PERUPETRO. =

Femandini Barreda

devengará un interés eguivalente a la Tasa Activa en Moneda

Notario de Lima
o
>»
po
o
El
0
5]
si
y
fa]
E
E
o
1]
o
H
1]
hol
1]
7]

... da
o
3
1]
Si
E
0
B
H
y
17
p
EN
Ll
K
fu]
u
fa
B
er
o
ro
E
p
>)
Ñ
p)
p.
EN
<
o
$
a
o

Ya (TAMEX) de las Instituciones del Sistema Financiero—que publica

retraso a a tasa que la rt Los intereses serán calculados a partir

+, — k
de la fecha de la gn de la carta notariáldirigida pór PERUPETRO a
1

.. (Entidad del sistema financiero).. =
A partir de la fecha de la expiración o cancelación no se podrá. presentar
reclamo alguno por la presente fianza y .... (Entidad- del sistema

financiero) ..... y el Contratista quedarán liberados de toda

responsabilidad u obligación respecto a la presente fianza. =

Atentámente,

Queria
%
(Entidad del sistema financiero) =

— < ANEXO "C- 21 =
CARTA FIANZA PARA EL SEGUNDO PERIODO DEL PROGRAMA MINIMO DE
S Ú CARTA FIANZA N*
Lima, = o
Señores =:
PERUPETRO
Ciudad. =

De nuestra consideración: =

=> ======
Por la presente, oo (Entidad del "bistema financiero)... nos
constituimos en Eladozes solidarios de PETRO-TECH PERUANA S.A., en adelante
llamado el Contratista, ante PERUPETRO S.A., en adelante llamada PERUPETRO, S
por el importe de un millón quinientos mil y 00/00 Dólares (US$
1'500,000.00) a fin de garantizar, el fiel cumplimiento de las obligaciones
del Contratista bajo el programa mínimo de trabajo del segundo período de
la fase de exploración, contenidas en la cláusula cuarta del Contrato de

Licencial para la Exploración y Explotación de Hidrocarburos en el Lote Z-

148, suscrito con PERUPETRO (en adelante llamado Contrato). =
La obligación que asume .... (Entidad del sistema financiero) ...... bajo la
presente fianza se limita a pagar a PERUPETRO. la suma de ún millón

quinientos mil y 00/100 Dólares (US$ 1'500,000.00) requerida en su

solicitud de pago. e! =
l. Esta fianza es solidaria, sin beneficio de excusión, irrevocable, —
incondicional y de enlización automática, pagadera a la presentación
dentro del plazo de vigencia de la misma, de una carta notarial dirigida
Moor PERUPETRO a .... YEntidad del sistema financiero).... solicitando el
pago de un millón quinientos mil y 00/100 Dólares (US$ 1'500,000.00),
declarando que el Contratista no ha cumplido con todo o parte de la
obligación antes referida y acompañado a dicha carta, como único recaudo y
justifitación, una copia certificada de la carta notarial dirigida por y
"BERUPETRÓ al Contratista exigiéndole el cumplimiento de la obligación antes
referida y notificándole-su intención de hacer efectiva la fianza; dicha
carta notarial de PERUPETRO al Contratista deberá haber sido entregada a
éste por lo menos veinte (20) Días calendario antes de la fecha “en que
PRÉUPETRO presente la reclamación de pago a ....(Entidad del sistema

Eiaictazo) Sao El E

2. La presente fianza expirará a más tardar el ..... a menos que con
anterioridad a esa fecha ... (Entidad del Daciareo financiero)... reciba. una
carta de PERUPETRO liberando a .... (Entidad del sistema financiero).... y
al Contratista de toda responsabilidad bajo la presente fianza, en cuyo
caso la, presente fianza será canceláda E la fecha de recepción de la

/
mencionada carta de PERUPETRO. £.

3. Toda demora por nuestra parte para honrar la presenté fianza a favor, de
ustedes devengará interés equivalente a la Tasa Activa en Moneda
Extranjera (TAMEX) de las Instituciones del-—Sistema Financiero que publica'
la Superintendencia de Banca y Seguros aplicable durante al período de

/

o la tasa que la sustituya. Los intereses serán calculados a partir
SS , =

retr:

- N
tario de Lim.

A

a [

A partir de la fecha de la expiración o cancelación no se podrá presentar
reclamo alguno por la presente fianza Y .... (Entidad del sistema

financiero) ..... y el Icontratigta quedarán liberados de toda
NX

responsabilidad u oblígación respecto a la presente fianza. =

Atentamente, =:

El
El
Er
E
a
a
o
ps
a
pa
1]
53
o
El
ñ
m
E
3
a
1
o
K
o
"

= ANEXO "C- 3" =

== CARTA FIANZA PARA EL TERCER PERIODO DEL PROGRAMA MINIMO DE TRABAJO

CARTA FIANZA N* =

Lima, =
Señores =
PERUPETRO S.A.
Ciudad. =
De nuestra consideración: =
Por la presente, nosotros.... (Entidad del sistema financiero)... nos
onstituimos en fiadores solidarios de PETRO-TECH PERUANA S.A., en adelante
Ikuado el Contratista, ante PERUPEÍRO S.A., en adelante llamada PERUPETRO,
por el importe de un millón cuatrocientos uan mil y 00/100 Dólares

(US$

1'450,000.00) a fin de- garantizar el fiel cumplimiento de las

obligationes del Contratista bajo el programa mínimo de trabajo del tercer
% E : 3. 2

período, de la “fase de exploración, contenidas en la cláusula cuarta del

'ontrato de Licencia para la Exploración y Explotación de Hidrocarburos en

el Lote Z-48, suscrito con PERUPETRO (en adelante llamado Contrato). =
La obligación que asume .... (Entidad del sistema firmanciero) ...... bajo la
presente fianza se limita a pagar a PERUPETRO la suma de un millón

pS
cuatrocientos cincuenta mil y 00/100 Dólares (US$ 1'450,000.00) requerida |

en su solicitud de paga; =
1. Esta fianza es solidaria,” sin beneficio de excúsión, irrevocable,
incondicional y de realización automática, pagadera a la presentación |
dentro del plazo de vigencia de la misma, de una carta notarial dirigida
por PERUPETRO a .... (Entidad del sistema financiero)... solicitando el
pago de un millón cuatrocientos cincienta mil Y 00/100 Dólares (US$
1'450,000.00), declarando que el Contratista no ha cumplido con todo o

parte de la obligación antes referida y acompañando A dicha carta, como

“único recaudo y justificación, una copia certificada de la carta notarial

AS
dirigida por PERUPETRO al Contratista exigiéndole el cumplimiento de la

obligación antes referida y notificándole su intención de hacer efectiva
la fianza; dicha carta nótarial de PERUPETRO al Contratista deberá haber
sido entregada a éste por lo menos veinte (20) Días calendario antes de la
fecha en que PERUPETRO presente la reclamación de pago a ....(Entidad del
sistema financiero) ..... =

ES
2. La presente fianza expirará a más tardar el ..... a menos que con

anterioridad a esa fecha ... (Entidad del sistema financiero)... reciba una
carta. de PERUPETRO liberando a ....(Entidad del sistema finansiero).... y
al Contratista de toda responsabilidad bajo la presente fianza, en cuyo
caso la presente fianza será cancelada en la fecha de recepción de la

mencionada carta de PERUPETRO. 5

7
3. Toda demora por nuestra parte para honrar la presente fianza a favor de

ustedes, devengará un interés equivalente a la Tasa Activa en Moneda
Extranjera (TAMEX) de las Instituciones fel Sistema Financiero que publica
la Superintendencia de Banca y Seguros aplicable durante el- período de
retraso o la tasa que la sustituya. Los intereses serán calculados a partir
de la fecha de ja recepción de la “carta notarial dirigida por PERUPETRO a

(Entidad del sistema financiero)... =

A partir de la fecha de la lexpiración o cancelación no se podrá presentar
reclamo alguno por la preseffe fianza y .... (Entidad/ del sistema
financiero) ..... y el Contratista quedarán liberados de toda

responsabilidad u obligación respecto a la presente fianza,

Atentamente,

(Entidad del sistema financiero) =

ANEXO "C- 4 =

CARTA FIANZA PARA EL CUARTO PERIODO DEL PROGRAMA MINIMO DE TRABAJO
CARTA FIANZA N*

Lima, =
Señores
PERUPETRO ESO =
Ciudad.

De nuestra consideración:

Por la presente, nosotros.... (Entidad, del sistema financiero)... nos
constituimos en fiadores solidarios de PETRO-TECH PERUANA S.A., en adelante
llamado el Contratista, ante PERUPETRO S.A., en adelante llamada PERUPETRO,
por el importe de un millón cuatrocientos cincuenta mil y 00/100 Dólares
(US$ 1'450,000.00) a fin de garantizar el fiel cumplimiento de las
obligaciones del Contratista bajo el programa mínimo de trabajo del cuarto

período de la fase de exploración, contenidas en la cláusula cuarta del
S > o = >

Y) sERIEBNo 1468641 5 30091

SS

ax =
atrato de Licencia para la Exploración y Explotación de Hidrocarburos en

IL Lote Z-48, suscrito con PERUPETRO (en adelante llamado Contrato).

La obligación que asume .... (Entidad del sigtema financiero) ...... bajo la

presente Elanza se limita a pagar a PERUPETRO. la suma de un millón

A
cuatrocientos cipcuenta mil y 00/100 Dólares (US$ 1'450,000.00) requerida

2

Són su solicitud de pago.

1. Esta fianza es solidaria, sin beneficio de. excusión, irrevocable,
incondicional y de realización automática, pagadera a la presentación
dentro del plazo de vigencia de la misma, de una cartl notarial dirigida
por PERUPETRO a .... (Entidad del sistema financiero).... solicitando el
pago de un millón cuatrocientos «sincuenta mil y 00/100 Dólares (US$
1'450,000.00), declarando que el Contratista no ha cumplido con todo o
parte de la obligación antes referida y acompañando a dicha carta, como
único recaudo y justificación, una copia certificada de la carta notarial
dirigida por PERUPETRO al Contratistaexigiéndole el cumplimiento de la
oblígación yantes referida y notificándole su intención de hacer efectiva
la fianza; ' dicha carta notarial de PERUPETRO al Contratista deberá haber

sido entregada a éste por lo menos veinte (20) Días calendario antes de la

fecha en que PERUPETRO presente la reclamación de pago a .... (Entidad del
. SS

emeandini Barreda
ima

Notarjo de

presente fianza expirará a más tardar el ..... a menos que con

idad a esa fecha ... (Entidad del sistema financiero)... Yfeciba una

PERUPETRO- liberando a . (Entidad del sistema financiero).... Y

al Contratista de toda responsabilidad bajo la presente fianza, en cuyo
aso la presente fianza será cancelada en la fecha de recepción de la
+

cionada carta de PERUPETRO.

"

3. Toda demora por nuestra parte para honrar la presente fianza a favor de
1 ustedes, devengará un interés equivalente a la Tasa Activa en Moneda
Extranjera (TAMEX) de las Instituciones del Sistema Financiero que publica
la Superintendencia de Banca y Seguros aplicable durante el ISEEISuO de
retraso o la tasa que la sustituya. Los intereses serán calculados a partir
Tde la fecha de la recepción de la carta notarial dirigida por PERUPETRO a

— o... (Entidad del sistema financiero) =

A partir de la fecha de la expiración o cancelación no se podrá presentar
E

reclamo alguno por la presente fianza y .... (Entidad del sistema

financiero)..... y el Contratista “quedarán liberados de toda

responsabilidad u obligación respecto a la presente Fianza.

Atentamente,

/ (Entidad del sistema financiero) =

N
ES

ANEXO "D"
= GARANTIA CORPORATIVA

Señores =
PERUPETRO S.A.

Av. Luis Aldana 320
Lima 41 =

/ PERU ==é=:

Por el presente documento PETRO-TECH INTERNATIONAL, INC., de conformidad
con el acápite 3.11 del Contrato de Licencia para la Exploración y
Explotación de Hidrocarburos en el Lote Z-48 a ser suscrito por  PERUPETRO
S.A. ("PERUPETRO") y PETRO-TECH PERUANA S.A., garantiza solidariamente ante
PERUPETRO el cumplimiento” por PETRO-TECH PERUANA S.A., de todas las
obligaciones que ésta asuma en el programa mínimo de trabajo descrito en el
acápite 4.6 del Contrato, así como la ejecución por PETRO-TECH PERUANA
S.A., de cada uno de los prograhas anuales de Explotación, tal como puedan
ser reajustados o cambiados, que ésta presente a PERUPETRO en cumplimiento

del acápite 5.3 del Contrato. =

Esta garantía subsistirá mientras sean exigibles las obligaciones de PETRO-
TECH PERUANA S.A., derivadas del Contrato. Para los efectos de esta
garantía, PETRO-TECH INTERNATIONAL, PNC., se somete a las leyes de la
República del Perú, ¡renuncia expresamente a toda reclamación diplomática y
se somete /al procedimiento axbitral paza solución de A ntroveraled

establecido en la cláusula vigésimo primera del Contrato.

Atentamente,

Garante Corporativo =

(Persona legalmente autorizada) =

= ANEXO "E"

= PROCEDIMIENTO CONTABLE =

1. DISPOSICIONES GENERALES
1.1 PROPOSITO
El propósito del presente anexo es el de establecer normas y
procedimientos de contapilidad que permitan determinar los
ingresos, inversiones, gastos' y costos operativos del
Contratista para ba del cálculo del Factor R;¿., a que se
refiere la cláusula octava del Contrato.

1.2 DEFINICIONES

"

Los términos utilizados en el presente anexo que han sido
definidos en la cláusula primera del Contrato, tendrán el

platicado ña se les otorga en dicha cláusula. Los términos

a

SERIEBNS 1468642 z 30092

PS E V
a NX =
¿contables incluidos en el presente anexo, tendrán elsignificado

que les otorgan las normas y prácticas contables aceptadas en el

Perú y en la industria petrolera internacional.

1.3. NORMAS DE CONTABILIDAD

"

a) El Contratista llevará su contabilidad de conformidad con las
normas legales vigentes, con los principios y prácticas
contables establecidos y aceptados en. el Perú y en “a

/ industria petrolera internacional, y de acuerdo con lo

dispuesto en el presente Procedimiento Contable. =
b) El "Manual de Procedimientos Contables" al que se refiere el

acápite 18.1 del Contrato, deberá considerar las

0 estipulaciones-contenidas en el presente io e)

2. REGISTROS CONTABLES, 'INSPECCION Y AJUSTES

2.1 SISTEMAS DE CUENTAS =

Para efectos de la determinación del Factor Re... €l Contratista

SS llevará un sistema espécial de cuentas para registrar en ellas,

[]

E en Dólares, los ingresos percibidos y egresos efectuados, con
Nx

A sl relación a las Operaciones del Contrato. Este/sistema constará

y
de dos cuentas principales; la Cúenta de Ingresos del Factor

Re-17 y la Cuenta de Egresos, del Factor Re.z.
TIPO DE CAMBIO =

Las- transacciones efectuadas en monda” nacional, serán

Notario de

registradas al tipo de cambio venta vigente en el Día en que se
efectuó el desembolso o se percibió el ingreso. Las

transacciones efectuadas en Dólares y la valorización de la

eS
k 1 producción, se registrarán de conformidad con lo estipulado en

el punto 3.3 q presente anexo. =:

2.3 DOCUMENTACION DE SUSTENTO, E=

El Contratista, mantendrá en sus archivos la documentación

original de sustento de los cargoó efectuados a las cuentas del

Factor Ri.1.

S 2.4 ESTADO DE CUENTAS DEL FACTOR Rr.:

Durante la fage de exploración el-Contratista deberá remitir
Z —

dentro de los freínta Días siguientes al vencimiento de cada

período, un Estado detallado Mes a Mes de las cuentas de

ingresos y egresos del factor R;-n correspondiente a dicho

=
E período. =
De haber optado el Contratista y por “la aplicación de la
metodología descrita en el acápite 8.3.2, para el cálculo dé la

regalía, éste presentará a PERUPETRO, dentro de los treinta (30)

?
Días siguientes a la fedha de Declaración de Descubrimiento
Comerciel, un Estado detallado Mes a Mes de las Cuentas de
Ingresos y Egresos del Factor R;., correspondiente al período
transcurrido entre el último Estado [presentado hasta el mes de

julio o diciembre del año anterior, según corresponda. =

En adelante, el Contratista presentará a PERUPETRO, dentro de
x los quince (15) Días siguientes a la terminación del mes de
enero y julio de cada ago calendario, un Estado detallado Mes a
Mes de las Cuentas de Ingresos y Egresos del Factor Riy

correspondiente al semestre anterior.

a) Estado de la Cuenta de Ingresos del Factor Re., =
El Estado Mes a Mes de la Cyenta de Ingresos incluye la
valorización de la Producción Fiscalizada- correspondiente al

semestre reportado. Asimismo, cohtendrá en forma detallada, y

clasificadas por naturaleza, todas las transacciones por las

que él Contratista ha percibido ingresos, incluyendo la) fecha
en que Está se percibió efectivamente, así como una
descripción corta de: la transacción, número del comprobante
contable, mónto en Dólares, o en moneda nacional y en Dólares _
si el/ingreso se percibió en moneda nacional, y el tipo de

cambio correspondiente, =

¿b) Estado de la Cuenta de Egresos del Factor Re.
] El Estado Mes a Mes de la Cuenta de Egresos contendrá en
forma detallada y clasificadas por naturaleza, todas las
transacciones por las que el Contratista ha EaAOS
desembolsos, incluyendo la fecha en que éste se realizó
efectivamente, así, como una descripción corta de la

2% transacción, número del comprobante"
/

contable, monto ¡en
x Dólares, o en moneda nacional y én Dólares si el. desembolso

se realizó en moóñeda nacional, indicando el tipo de cambio

correspondiente.
72.5 INSPECCION CONTABLE Y AJUSTES =

a) Los libros de contabilidád y la documentación original de
1 sustento de las transacciones incluidas en cada Estado de
Cuenta serán puestos a disposición, en horas de oficina, de

los Yepresentantes autorizados de PERUPETRO para su

inspección, cuando éstos lo requieran. =

La linspección de los libros de contabilidad y de la

documentación de gustento, se realizará de conformidad con
SERIEBNA 1468643

/!

30093

las normas de auditoria generalmente. aceptadas, incluyendo

procedimientos de muestreo, cuando-el caso lo requiera. =

as
LT b) Los Estados _de Cuentas del Factor Rr.. se considerar

aceptados, si PERUPETRO no los objetara, por Sscrito, en el
/

plazo máximo de velabicuat:o 128) Meses computados “a partir
SS

xx de la fécha de su presentación a PERUPETRO.
El Contratista deberá renponden documentadamente las
ébservaciones SERA LES por PERUPETRO dentro de los tres (3)
Meses siguientes a la recepción de la comunicación con la que

y

PERUPETRO formuló las observaciones. Si el Contratista no
cumpliera con el plazo antes referido, las observaciones de

Y PERUPETRO se tendrán por aceptadas.

c) Toda discrepancia derivada de una inspección contable deberá

_ ser resuelta Ez las Partes en el plazo máximo de tres (3)
Meses, computados a partir de la fecha en que PERUPETRO
recibió la respueéta del Contratista. Vencido el referido
RNplazo, la discrepancia será puesta a consideración del Comité
3 de Supervisión, para que proceda según lo estipulado en el

S
E acápite 7.4 del Contrato. De persistir-la discrepancia las

Partes podrán acordar que dicha discrepancia sea revisada por

una firma de auditoria externa previamente aceptada por

Notario de
il

PERUPETRO, oO que se pocas de conformidad con lo estipulado
en el acápite 21.3 del Contrato. kl fallo arbitral o el

o

=

E] dictamen de. los “auditores externos, serán considerados como
as definitivos. ==

IN d) Si como resultado de la inspección contable se estableciera

que da un determinado período debió aplicarse un Factor Rr.,
distinto al que se aplicó, se procederá a realizar los

JS ajustes correspondientes. Todo ajuste devengará intereses de

E [ acuerdo a lo establecido en el acápite 8.5 del Contrato.

3. INGRESOS Y EGRESOS EN LAS CUENTAS DEL FACTOR Re-z

y) 3.1 INGRESOS =

Se reconocerán como ingresos y se registrarán en la Cuenta de

Ingresos del Factor Roo los siguientes =

Z a) La valorización de la_ Producción Fiscalizada de
Hidrocarburos, según lo estipulado en la cláusula octava del

za Contrato. =
b

Enajenación de activos que fueron adquiridos por el
Contratista para las Operaciones del Contrato, y cuyo costo

fue registrado en la Cuenta de Egresos del Factor R:... == be

1

c) Servicios prestados a terceros en los que participa personal
cuyas remuneraciones y beneficios son registrados a la Cuenta
de Egresos del Factor Ri, y/o en los que e utiliza bienes
cuyo costo de adquisición ha “sido registrado en la Cuenta de

Egresos del Factor Re.

4) Alquilér de bienes de propiedad del Contratista cuyo costo de
adquisición fue registrado en la Cuenta de Egresos del Factor
Re-1, O subarriendo de bienes cuyo alquiler es cargado en la

Cuenta de Egresos del Factor Re... =

Indemnizaciones DEA de seguros tomados con relación a
las actividades del Contrato y a bienes siniestrados,
incluyendo las indemnizaciones de seguros por lucro cesante.
No están considerados los ingresos obtenidos como (resaltado

de contratos de cobertura de precios o “hedging”.

£

Otros ingresos que representan, créditos aplicables a cargos
efectuados a la Cuenta de Egresos del Factor R;.,

=
3.2 EGRESOS

| A partir de la Fecha de Suscripción, se reconocerán todas las
inversiones, gastos y costos operativos que se encuentren”
l debidamente sustentados con el comprobante de pago
correspondiente. Sin embargo, este reconocimiento estará sujeto

a las giguientes limitaciones: =

a) En cuanto al personal: =

Las remuneraciones y beneficios otorgados al personal del
Contratista asignado permanente O  temporalmelte a las
Operaciones Para ello, el Contratista deberá poner a
disposición de PERUPETRO S.A., en el Momento que éste—lo
requiera, a a police personal ae a

empresa. =

Se registrarán en general todas las remuneraciones y
1 beneficios del personal operativo y administrativo del

Contratista incurridos en la ejecución de las Operadiones,

clasificándolos según su naturaleza. =
En caso que el Contratista desarrollara otras .actividades
diferentes a las del Contrato, los costos del personal
asignado temporal oO parcialmente a las Operaciones, se

cargarán a la Cuenta de Egresos de conformidad con lo

"

Y estipulado en el literal h) de este punto 3.2.

b) En cuanto a servicios de Afiliadas:
X=
SERIEBN? 1468644 -

e

á En cuanto a fletes y car de EN =

“aceptación por escrito de PERUPETRO.

- _ 30094

En los servicios recibidos de Afiliadas, los cobros serán

SS
_Ssompetitivos con aquellos en los cuales el servicio pudiera

ser prestado por otras compañías. =

En cuanto a los materiales y equipos:
Los materiales y equipos que adquiera el Contratista, serán

registrados en la Cuenta de Egresos del Factor R;¿.. de acuerdo

con lo indicado a continuación: =====

- Materiales y equipos nuevos (condición "A") =
Como condición "A" serán considerados aquellos materiales y
equipos nuevos, que están en condición de ser utilizados
sin reacondicionamiento alguno, y se registrarán a1 precio
de la correspondiente, factura comercial más aquellos costos

generalmente aceptados por la práctica contaBle, incluyendo

los costos adicionales de importación si fuera el caso. =

- Materiales y equipos usados (condición "Ba =

Como condición "B" serán csonisiderados aquellos materiales y
equipos que no siendo nuevos están en condición de ser
utilizados sin reacondicionamiento alguno, y se registrarán
al En y cinco por ciento (75%) del precio -al Ea se
cotizan en ese momento los materiales y equipos nuevos, O
al precio de compra según la correspondiente factura

comercial, lo que resultare menor:

- Materiales y equipos (condición "C")
/ Como condición "C" serán considerados aquellos materiales y
equipos que pueden ser utilizados para su función original
ón de un adecuado reacondicionamiento, y se
registrarán al qincuenta por ciento (50%) del precio al que
se cotizan en ese momento los materiales y equipos, nuevos,

o al precio de compra según la correspondiente factura

y comercial, lo que SIS menor.

sólo se reconocerá los gastos de viaje del personal del
Contratista - y de sus familiares, así como los gastos de
transporte de efectos personales y menaje de casa, de acuerdo
a la política interna de la empresa. =

En el transporte de _equipos, materiales y suministros

necesarios para las Operaciones, el Contratista evitará el
pago de "falsos fletes". De darse el caso, el reconocimiento

de tales desembolsos estará supeditado a ula expresa

v
INGRESOS Y EGRESOS NO RECONOCIDOS =

e) En cuanto a los seguros: = as
Las primas y costos netos de los seguros colocados total o
parcialmente en Afiliadas del Contratista, serán reconocidos
únicamente en la medida en que éstos se cobren en forma
Vompetitiva respecto 7? compañías de seguros que no tengan

relación con el Contratista. =:

No se debe considerar los pagos efectuados coro resultado de

¡Sontratos de cobertura de precios “hedging".

£) En cuanto a los tributos:
Sólo se reconocerán los tributos pagados con relación a
actividades inherentes al Contrato.
g) En cuanto a Eon de investigación:
Los gastos de investigación para el desarrollo de nuevos
equipos, materiales, procedimientos y técnicas a utilizarse
en la búsqueda, desarrollo y producción de Hidrocarburos, así

_somo gastos de perfeccionamiento de los mismos, serán

“reconocidos previa aprobación por escrito de PERUPETRO. =: =

h) En cuanto a E asignación proporcional de gastos en general:
Si el Contratista desarrollara otras actividades además de
las del Contrato, o tuviese suscrito Ea PERUPETRO más de un
contrato, los costos del personal técnico y administrativo,
los gastos de mantenimiento de oficinas administratiyas, los
gastos y costos de operación de almácenes, así- como otros
gastos y costos indirectos, sé cargarán a la Cuenta de
Egresos del Factor R t-1 sobre una base de ran
proporcional de gastos que obedecerá a una política
previamente propuesta por el Contratista /y aceptada por

PERUPETRO. =

OPORTUNIDAD DEL REGISTRO

= /
a)Los ingresos correspondientes a la valorización de la

Prodúcción Fiscalizada de Hidrocarburos de un ¡determinado mes

calendario, se registrarán como ingresos del mes calendario

SS
en el que los Hidrocarburos Riera fiscalizados.
b

Los ingresos a que se refieren los literales »b),/0), d), e) Y.
E

£) del punto 3.1 del presente anexo, se cargarán a la Cuenta

de Ingresos en el momento en que efectivamente se
Xx

percibieron.

c) Los egresos se registrarán en el momento en que se efectuó el

pago correspondiente.

SERIEBNO 1468645 30095

l al /
4.1  INGRESOS-NO RECONOCIDOS =

Para efectos del cálculo del Factor Rr-., no se reco: jpcerán como

ingresos, -los siguientes:

a) Ingresos financieros en general.

b) Ingresos “percibidos por la prestación de serwicios O
A enajenación de bienes de - propiedad del Contratista,
efectuadas antes de la Fecha de Suscripción del Contrato. ===

Cc) Ingresos percibidos por attividadés no relacionadas con las

Operaciones del Contrato. =

4)2 EGRESOS NO RECONOCIDOS

5=
Para efectos del cálculo del Factor Rr-,, no se feconocerán como

egresos los desembolsos efectuados por los siguíentes conceptos:

=> a) Las Inversiones, gastos y costos incurridos por el
Contratista a ta Fecha de Suscripción del Contrato. ==

b) Los _gastos de intereses sobre préstamos, incluyendo los

E] . . [

h=] A intereses sobre créditos de los proveedoref.

= E s c) Los gastos financierós en general, =

5] A ; A 5

E - d) Los costos incurridos por la toma de inventarios en caso de
3
a
E]
=
lo)

o - > efectuarse alguna cesión _de derechos del Contratista en
N 2 virtud del Contrato. .

£ e) Depreciación y amortización de activos.
2 —£) Montos que se paguen como consecuencia del incumplimiento/ de
5 obligaciones del Contrato, así como las multas, sanciones e
indemnizaciones GEO 5er las autoridades, inclusive las

impuestas como resultados de juicios. =
" g) Multas, recargos y rea uBtes derivados del incumplimiento en

_— 2 el pago oportuno_de tributos vigentes en él país. =
> h) Impuesto a la Renta aplicable al Contratista y el Impuesto
> aplicable a las utilidades disponibles para el títular del
exterior, si fuera el caso. pa al
om Impuesto General a lds Ventas y de Promoción municipal,
excepto cuañdo Constituya gasto de acuerdo a la Ley del
N Impuesto a 1á Renta.
dl =
j)Las donaciones en general, excepto aquellas previamente
aprobadas. por SERUPETRO. =
k) Gastos de publicidad, excepto aquellos previamente aprobados
> por PERUPETRO. =

-
1) Los costos y gastos de transporte y comercialización de los

Hidrocarburos más allá del Punto de Fiscalización de la
Y

S Producción. =

NX
vé
ll)Las ¿fversiones en instalaciones para el transporte y

almacenamiento de los Hidrocarburos producidos en el Área de

Contrato, después del Punto de Fiscalización de la
y /

Producción. =

A = |]

m) Otros gastos e inversiones no vinculados con las Operaciones

del Cóntrato. ==

5. REVISION DEL PROCEDIMIENTO CONTABLE

Las disposiciones del presente Procedimiento Contable podrán ser

3
modificadas por acuerdo de las Partes, con la indicación de la fecha a

N

partir de la cual empezará a regi. =

a = ANEXO "EF! =

== UNIDADES DE TRABAJO EXPLORATORIO (UTE) =

TÁBLA DE EQUIVALENCIAS =

0 Actividad ] UTE — Ñ
Sísmica 2D — Km ; 0.20 |
Sísmica 3D — Km? 1.00 _ |
Reprocesamiento 2D - Km > 0.02 |
Gravimetría — Km 0.02 1
Magnetometría — Km- 0.02
Estudios por período ' 20.00 |
Pozos: Profundidad — m
01,000 0.10xm y
d ,1,001= 2,000 0.13xm
2,001 "3,000 = 0.18xm
3,001 — 4,000 0.22 x m
4,001 a más 0.25 xm /
MNota.- Para efecto de valorización de las fianzas establecidas en el
acápite 3.10, se debe usar la siguiente equivalencia: 1 UTE = US$
En pu = Y :

Usted, Señor Notario, se servirá agregar los insertos que se mencionan y
demás cláusulas de ley y elevar a escritura pública la presente minuta,
cuidando de pasax los partes correspondientes al Registro Público de

Hidrocarburos. =

Lima, 21 de noviembre de 2007 =

a
FIRMADO POR PERUPETRO S.A. EL SEÑOR CARLOS EDGAR VIVES SUÁREZ
FIRMADO POR PETRO-TECH PERUANA S.A. EL SEÑOR ALBERTO VARILLAS CUETO

FIRMADO POR PETRO- TECH INTERNATIONAL INC. EL SEÑOR. WILLIAM KALLOP = =
FIRMADO POR EL BANCO CENTRAL DE RESERVA DEL PERU, LOS SEÑORES RENZO GUILLERMO
ROSSINI MIÑAN Y CARLOS AUGUSTO BALLON AVALOS. =
AWTORIZADA LA MINUTA POR EL DOCTOR: ALBERTO VARILLAS CUETO ABOGADO INSCRITO

EN EL REGISTRO DEL COLEGIO DE ABOGADOS DE LIMA BAJO EL ds ES

?

SERIE BN? 1468646

já
ERFERTO NUMERO UNO:

y =
= Ñ pz
Ea
X e
X
J ==
— ps
LJ > e
El "Aprueban contrato de licencia para
EN MO exploración. y explotación de

E hidrocarburos en el Lote Z-48
3

slub e an
nóle: DECRETO SUPREMO
N* 072-2007-EM A

PRESIDENTE DE LA REPÚBLICA
ISIDERANDO:

lítica del Gobierno promover el desarrollo
'ades hidrocarburiferas, a fin de garantizar el
1 imiento de combustibles sobre la basa de la
Nbré competencia; ds »

”ágoQue, mediante el Decreto Supremo N* 042-2005-EM,

. homenclatu

a Ministro de Economía y Finanzas

280 aprobó el Texto Único Ordenado de la Lay Orgánica de

X »MHldrocarburos, que regula las actividades de hidrocarburos
en el territorio nacional; =

100<Que, el artículo 10* del Texto Único Ord

Orgánica de Hidrocarburos, establece diferentes formas

Negociar y celebrar contratos para exploración yo
explotación de hidrocarburos, previa negociación dire:

ro de las facultades señaladas en
recedente, PERUPETRO S.A.- ha
'O-TECH PERUANAS.A,, al Proyecto
6: Gontrató de Licencia para la Exploración y Explotación
de Hidrocarburos en el Lote 2-48, ubicadó“en al Zócalo
a Continental, frente a la costa de las provincias de Santa,
Casma y Huarmey del departamento de Ancash; Ne

Que, mediante Acuerdo de Directorio N* 127-2007, de
fecha 17 de octubre da 2007, el Directorio de PERUPETRO
ge S.A. aprobó el Proyecto de Contrato de Licencia para la
: y Exploración ¿ Explotación de- Hidrocarburos en el Lote
E :"2:48]'elevándolo al Podar Ejecutivo para su consideración
f 20 respectiva aprobación;

5 oloQue, de eric con lo establecido en los artículos
(1(83%:y 66* del Texto Único Ordenado de la Lay Orgánica de
Hidrocarburos, en el Decreto Legislativo N* 688 y demás

normas aplicables, es procedente otorgar las ¿arantías
señaladas por estos dispositivos; .

Da conformidad con lo dispuesto en los numerales
B)iy-24) del articulo 118* de la Constitución Política- dal
'erú y el Texto Único Ordenado de la Lay Orgánica da
* Hidrocarburos, aprobado por Decreto” Supremo N* 042-
5 ¿-2005-EM; s
ab lr

i

DECRETA:

«

Artículo 1*.: Dal lote oBjeto del contrato -

> Aprobar la conformación, extensión, delimitación y
del áraa inicial del- Lote-2-48, ubicado en al
Zócalo Continental, frente a la costa de las provincias de
Santa, Casma y Hua: del departamento de Ancash,
adjudicándolo a PERUPETRO S.A. y declarándolo materia
de e del contrato. El mapa y memoria descriptiva + —
Es dicho Lote forman parte integrante del presenta Decreto
¡UPremo, 5

Pa la Pia a
Aprobar trato de para Ja. y
Explotación de Hidrocarburos enel Lote 7-48, que consta
de una (1) Cláusula Preliminar, veintidós qa) Cláusulas
y nueve (08) Anexos, a celebrarse entra: PERUPETRO
S.A. y PETRO-TECH PERUANA S.A., con Intervanción
del Banco Central de Reserva dal Parú, para garantizar
a la empresa Contratista lo establecido en los artículos
5 86" del Texto Único Ordenado de la A ra
de o aprobado por Decreto Supremo N* 042-
200: » Sia y .

Artículo 3% De la autorización para suacríbir el
contrato S

Artículo 4*.- Dal refrendo

El presente Decreto Supremo será refrendado por
el Ministro de Economía y Finanzas y por. el*Ministro de
Energla y Minas. :

Dado en la Casa de Gobiemo, en Lima, a los veinte |
días del mes de noviembre del año dos mil slats :

ALAN GARCÍA PÉREZ | 2
Presidente Constitucional de la República

as
LUIS CARRANZA UGARTE Y

" JUAN VALDIVIA ROMERO
Ministro de Energía y Minas

134941-18

> A

INSERTO NUMERO DOS: ==
)

PERUPETRO de

TRASCRIPCIÓN

"

XPongo e£ su conccimiento que en la Sesión No. 20-2007, no presencial,

realizada el día 17 de octubre del 2007, el Directorio adoptó el Acuerdo

siguiente: ==smss=zmn
APRUEBAN PROYECTO DE CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN
DE HIDROCARBUROS EN EL LOTE Z-48

ACUERDO DE DIRECTORIO No. 127-2007 ==
San Borja 17 de Octubre del 2007- =
Visto el Memorando No. EONT-AREN-1967-2007, de 12 de ogtubre del 2007, por //
el que se solícita aprobación del Proyecto de Contrato de Licencia para la

Exploración, y Explotación de Hidrocarburos en el Lote Z-48; y, =

Considerando:

Que, las Comisiones de Trabajo de PERUPETRO S.A. y de PETRO TECH PERUANA
S.A., llegaron a un acuerdo sobre el texto del Proyecto de Contrato de
Licencia para la Exploración y Explotación de Hidrocarburos en el Lote
Z-48;

Que, en el Informe Técnico Legal No. GFCN-1955-2007, la Comisión de TraKajo
de PERUPÉTRO S.A. concluye que o! que de acuerdo a los aspectos
legales, contractuales, económicos y geológicos analizados, el Proyecto de
Contrato de Licencia para la Exploración, y, Explotación de Hidrocarburos en
el Lote Z-48, cuíple con las deposiciones del Texto Único Ordenado de la
Ley No. 26221, Ley Orgánica de Hidrocarburos, aprobado por Decreto Supremo
No. 042-2005-EM, y Bus Sefooa, Y, se eleva a Gerencia General para los

trámites que correspondan conforme a Ley; =

=
Que, el Articulo 11% del Texto Único Ordenado, de la Ley No. 26221, Ley
ss

- Al
Orgánica de Hidrocarburos, aprobado por Decreto Supremo No. Da.

establece que los Contratos se aprobarán por Decreto Supremo refrendado por
los Ministros de Economía Y Finanzas |y de Energía y Minas, en un plazo no
mayor de 60 (sesenta) días de iniciado el trámite de japrobación ante el

Ministerio de Energía y Minas por la Entidad Contratante; =

De conformidad con el Artículo 44% del Estatuto Social de PERUPETRO S.A. =
El Directorio, por unanimidad;

ACORDÓ: =

do Aprobar el Ésa de Contrato de Licencia para la Exploración Y —
Explotación de Hidrocarburos en el Lote Z-48, a suscribirse entre
PERUPETRO S.A. y PETRO-TECH PERUANA S.A.; así como, el Proyecto de
Decreto Supremo que aprobaría el mencionado Contrato; os que se

adjuntan al presente Acuerdo y forman parte integrante del mismo. ===
ya

SERIEBN? 1468647 - 30097

E
Elevar al señor Ministro de Energía y Minas los Proyectos de Decreto

Supremo Y _de Cogtrato de Licencia, referidos en _el numeral 1.
Xx

precedente, para su correspondiente trámite de aprobación, por

Decreto Supremo, de conformidad son el Artículo 11% del Texto Único
=

- Ordenado de la Ley No. 26221, Ley Orgánica de Hidrocarburos, aprobado

sE Decreto Supremo No. 042-2005-EM.

3. Úhutorizhr al Gerente General de PERUPETRO S.A., a suscribir el

Contrato indicado en el numeral 1. que antecede, una vez que se haya

expedido el correspondiente, Decreto Supremo.
4. Exonerar el presente Acuerdo del trámite de lectura y aprobación de

Acta.”

Lo que trangcribo a usted para su conocimiento demás fines.

San Borja, 17 de octubre del 2007 =
Ñ = Je
FIRMADO: DANIEL SABA DE ANDREA. PRESIDENTE DEL DIRECTORIO PERUPETRO S.A. =

N

FIRMADO ISABEL TAFUR MARIN, SECRETARIA GENERAL ==
Ñ INSERTO NUMERO TRES: TRANSCRIPCION
É SUNARP
13 Y
1]

ZONA REGISTRAL N* IX. SEDE LIMA
OFICINA REGISTRAL LIMA =

ima

Partidal00259837
INORRIÉCIÓN DE SOCIEDADES ANÓNIMAS

otarlo de

PERUPETRO SA. =

REGISTRO DE PERSONAS JURÍDICAS
¡OMBRAMIENTO DE MANDATARIOS
_— =l
* Por Resolución Ministerial N* 435-2006-MEM/DM del 08/09/2006 publicada el

t 10/09/2006 en el Diario Oficial El Peruano. Se Resuelve.- 1, Aceptar la
Renuncia formulada por el Dx_vJOSE ABRAMOVITZ DELMAR al cargo de miembro

== del Directorio. 2.-Designar a partir de la fecha _como miembro del
Directorio, al EE. ALBERTO QUIMPER HERRERA en representación del Ministerio
de Energía y Minas. 3. Ratificar al Ing. GUSTAVO ADOLFO NAYARRQ VALDIVIA

como miembro del Directorio, en representación del Ministerio de Energía
cb

=* Minas. =
*Por Resolución Ministerial N* 536-2006-EF/10 Mel 20/09/2006 publicada el
28/09/2006 en el Diario Oficial El, Peruano, Se Resuelve.- 1. Aceptar la
Renuncia formulada por el Sr. WILFREDO SALINAS RUIZ - CORNEJO, -al cargo de
miembro del Directorio. 2. Designar, a partir de la fecha, como miembro del
Directorio, al Sr. JOSE ABRÁNOVITZ DELMAR. en representación del Ministerio

de Economía y Finanzas. 3. Ratificar al Ing. LOIS ENRIQUE PRTIGAS CUNZO
, y

a Z
( A
Se
/
como miembro del Directorio, en representación del Ministerio de Economía y

Finanzas.

* Por sesión de directorio del 09/02/2007 se acordó lo siguiente:, 1.
Nombrar al Sr. CARLOS EDGAR VIVES SUAREZ" (D.N.I. N* 08725702), en el EEES
de Gerente General, a partir del 13/02/2007 2. Nombrar a JOSE EDUARDO
CHÁVEZ CÁCERES (D.N.I  N% 09343700), en el cargo de Gerente de Proyectos
Especiales, Planeamiento y Protección Ambiental y Comunidades, a partir del
13/02/2007 3. Nombrax a JOSE ANTONIO COZ CALDERON DES NO 07912299), en
el cargo de Gerente de Contratos, a partir del 13/02/2007. 4. Nombraria
PEDRO SAMUEL ARCE CHIRINOS (D.N.I. N* 08722832), en el cargo de Gerente de,
Administración, -a partir del día siguiente del presente, acuerdo 5. Nombrar
a MILTON UBALDO RODRIGUEZ CORNEJO (D.N.I. NA 09150438), en el cargo de Jefe
"de la División de Tecnología de Información y Presupuesto a partir del día
siguiente del presente acuerdo. 6. Encargar al Ing. PEDRO MANUEIX ARCE
CHIRINOS la Jefatura de la División de Recursos Humanos y Desarrollo ide
Personal. Libro de actas de directorio N* 07 legalizado el 03/01/2007 ante
notario de Lima Dr. Ricardo Fernandini Barreda bajo el N* 54684 a fojas 281
a 327. Así consta por copia certifitada del 01/03/2007 otorgada ante el
mismo notario en la ciudad de LIMA. El titulo fue presentado el 01/03/2007
a las 03:48:51 PM horas, bajo el N* 2007-00118351 del Tomo Diario (0485.
Derechos S/.224y00 con, Recibo (s) Numero (s) 00014319-07 y 00020129-07.-LIMA
29 de Marzo de 2007.

FIRMADO TOMAS HUMBERTO CERDAN LIMAY
REGISTRADOR PUBLICO ORLC

"

INSERTO NUMERO CUATRO: TRANSCRIPCION

BANCO CENTRAL DE RESERVA DEL PERU
GERENCIA GENERAL

"

CARTA No. 134-2007-BCRP

"

Lima, 6 de noviembre de 2007

Señor
Carlos vides Suarez =
Gerente General =
Perupetro S-A.
Ciudad. =

Tengo el agrado de dirigirme a usted con relación a su carta No. GGRL-CONT-
2033-2007, referida a la cláusula de derechos financieros del proyecto de
SE

Contrato de Licencia para la Exploración y Explotación de Hidrocarburos en

el Lote Z-48, acordado. con la empresa Petro-Tech Peruana S.A. =
Al respecto debo manifestarle que el Banco Central de Reserva del Perú ha
aprobado el texto de la cláusula undécima del proyecto de contrato que nos

7 y
os
3
ES
a
e 3
[so]
ve
E
3
«a
/
j =

la
SERIEBNO 1468648 30098

/
vitiera adjunto a su cafta, teniendo en cuenta que es igual al modelo

por nuestro Directorio el 18 de noviembre de 1993 para los”

a pára la suscripción de la cia de Derechos Financieros en
dicho contrato hemos sido designados el que suscribe como Gerente General y
el señor Carlos Ballén Ávalos, Gerente de Operáciones Internacionales y, en

caso de impedimento de alguno de nosotrds, el, doctor Manuel Monteagúdo

Valdez, Gerente Jurídico. = ma:

Hago uso de la ocasión bara expresarle la seguridad de mi mayor

consideración.

Firmado Renzo Rossini Miñan, Gerente General

Un sello de Perupetro S.A. =
INSERTO NUMERO CINCO: TRANSCRIPCION
SESION DE DIRECTORIO DEL. BANCO CENTRAL DE RESERVA DEL PERU, CELEBRADA )EL 27
DE ENERO DE 1994, DONDE CONSTA LA FACULTADES DEL GERENTE GENERAL (063-A),
ACTA "3534 PARTE PERTINENTE:

BANCO CENTRAL DE RESERVA DEL PERU.

"

SECRETARIA GENERAL. =
HUMBERTO PEIRANO PORTOCARRERO, SECRETARIO GENERAL DEL BANCO CENTRAL DE
RESERVA DEL PERU, EN USO DE LA FACULTAD QUE LE CONFIERE EL, ARTICULO 31 DE
QUE EN EL ACTA N* 3538

f2=====

LA LEY ORGANICA DE LA INSTITUCION, CERTIFICA:

CORRESRONDIENTE A LA SESION DE DIRECTORIO CELEBRADA EL 27 DE ENERO DE 1994,
CON ASINTENCIA DE LOS DIRECTORES SEÑORES MARIO TOVAR VELARDE (PRESIDENTE),
RCLAY REY SDE CASTRO, ALBERTO BENAVIDES DE LA QUINTANA, SANDRO
'NTES ACURIO, ALFREDO JALILYE AWAPARA Y RAUL OTERO BOSSANO, FIGURA UN/
ACUERDO DEL TENOR LITERAL SIGUIENTE :
“FACULTADES DEL GERENTE GENERAL, (063-A) ..

+AL RESPECTO EL DIRECTORIO ACORDO:
1
eS OTORGAR AL GERENTE GENERAL LAS SIGUIENTES FACULTADES:
Nx
V
e. APROBAR LAS CLAUSULAS FINANCIERAS DE LOS CONTRATOS PETROLEROS, 'UNA VEZ
QUE a DIRECTORIO HAYA AUTORIZADO LOS MODELOS RESPECTIVOS. ..".- =

LIMA, Se DE SETIEMBRE DE 1994.- UNA FIRMA PE HUMBERTO PEIRANO PORTOCARRERO
SECRETARIO GENERAL DEL BANCO CENTRAL DE RESERVA DEL PERU. =
INSERTO NUMERO SEIS: TRANSCRIPCION =
SESION DE DIRECTORIO DEL BANCO CENTRAL DE RESERVA DEL PERU CELEBRADA EL 21

DE(MAYO DE 1998, DONDE CONSTÁ EL NOMBRAMIENTO DEL SEÑOR CARLOS AUGUSTO
BALLON AVALOS COMO GERENTE DES OPERACIONES INTERNACIONALES DEL BANCO

a
CENTRAL DE RESERVA DEL PERÚ, ACIA N” 3737 PARTE PERTINENTE: = =

y
1 SS
BANCO CENTRAL DE RESERVA DEL PERU.=

SECRETARIA GENERAL. = sees

HUMBERTO PEIRANO PORTOCARRERO, SECRETARIO GENERAL DEL BANCO CENTRAL DE
RESERVA DEL PERU, EN USO DE LA FACULTAD QUE LE CONFIERE EL ARTICULO 31 DE
LA LEY ORGANICA DE .LA INSTITUCION, CERTIFICA: QUE EN/EL ACTA N” 3737
CORRESPONDIENTE A LA SESION DE DIRECTORIO CEÍEBRADA EL 21 DE MÁYO DE 1998,
CON ASISTENCIA DE LOS DIRECTORES SEÑORES GERMAN SUAREZ CHAVEZ (PRESIDENTE) ,
MARIO TOVAR VELARDE, ALBERTO BENAVIDES DE LA QUINTANA, JORGE BACA
CAMPODONICO, GUILLERMO CASTAÑEDA MUNGI Y GIANFRANCO CASTAGNOLA ZUÑIGA,
FIGURA UN ACUERDO DEL TENOR LITERAL SIGUIENTE:

" DESIGNACION DE FUNCIONARIOS PRINCIPALES, (VERBAL) =
no... EL DIRECTORIO ACORDO:

al DESIGNAR GERENTE DE CREDITO Y REGULACION FINANCIERA AL GERENTE DE
OPERACIONES INTERNACIONALES, SEÑOR JUAN ANTONIO RAMIREZ ANDUEZA, EN
SUSTITUCION DE LA SEÑORITA MARIA ISABED- VALERA LOZA, QUIEN PASARA A
DESEMPEÑARSE COMO ABESORA DE LA GERENCIA GENERAL, =

2. PROMOVER A LA CATEGORIA DE GERENTE Y DESIGNAR ENSEL CARGO DE GERENTE
DE OPERACIONES INTERNACIONALES AL SEÑOR CARLOS BALLON AVALOS. ... "=

LIMA, 03 DE JUNIO DE 1998.
FIRMADO: EE PEIRANO PORTOCARRERO- SECRETARIO GENERAL DEL  BANCQ
CENTRAL DE RESERVA DEL PERU.=
INSERTO NQMERO SIETE
BANCO CENTRAL DE RESERVA DEL PERU.

Es

SECRETARIA GENERAL. = =

zz
DEHERA BRUCE MITRANI, Secretaría Genbral del Banco Central de Reservá del

Perú, en uso de la facultad que le confiere el artículo 31” de la Ley

"

orgánica de la Institución, CERTIFICA QUE:

Que -en el Acta N” 4126, correspondiente ja la sesión de * Directorio
celebrada el 15 de diciembre del año 2005, con asistencia de los Directores
señores Oscar Dancourt Masías (Vicepresidente en ejercicio de la
Presidencia) Kurt Burneo Farfán, Gonzalo García Núñez, Eduardo Iriarte
Jiménez y Daniel Schdlowsky Rosenberg y la augencia del a Luis Carranza
Ugarte por encontrarse de Licencia, se acordó aprobar con vigencia a partir
del 1 de enero de 2006, tel Manual de Organización y Funciones del Rango

Central de Reserva del Perú, en el que se denomino a la Oficina Legal como

Gerencia Jurídica, y

en el/Acta N”* 4128, correspondiente a la sesión de Directorio celebrada el
22 de diciembre del año 2005, con asistencia de los Directores señores
Oscax Dancourt Masías (Vicepresidente en ejercicio de la Presidencia) Kurt

Burneo Farfán, Eduardo Iriarte Jiménez y Daniel SchdlowsKy Rosenberg y la
a

x /
a A
SERIEBN? 1468649 30099

Ss

encia del señores Luis Carranza Ugarte y Gonzalo García Núñez por

Ñ >

de Gerente Jurídico

Asimismo, certifito que el doctor Manuel Monteagudo Valdez se desempeñaba

co como Jefe de la Oficina Legal, hasta el 31 de úiciembre de 2005 y, de
conformidad con les acuerdos anteriores, a pártir del 1 de enero de 2006
como Gerente Jurídico.
> Lima, 9 de agosto de 2006
Firmado DEHERA BRUCE MITRANI
INSERTO _JUMERO OcHo ==
BANCO CENTRAL DE RESERVA DEL PERU. ==:
SECRBTARIA GENERAL. e
DEHERA BRUCE MITRANI, Secretaría General del Banco Central de Reserva del
E Perú, en uso_de la faciltad que le confiere el artículo 31” de la Ley
É Orgánica de la Institución, Certifica: == Que en el Acta N” 4059,
El correspondiente a la sesión de Directorió celebrada el 14 én octubre -de —
=E 2004, con asistencia de los Directores señores Javier Silva Ruete.
3 idente),; Kuxt Burneo Farfán, Luís Carranza Ugarte, Oscar Dancourt
Y Daniel Schdlowsky Rosenberg, figura un acuerdo del tenor literal
"NOMBRAMIENTO DE GERENTE GENERAL (VERBAL)... =
El Direchorio acordó nombrar Al señor Renzo Rossini Miñan como Gerente
E , 22 de diciembre de 2004.
Una ica Ilegible.
INSERTO NUMERO NUEVE =
-EDWING HERRERA LOAYZA =
Traductor Publico Juramentado. = 5
Ss Reg. UVI No. 103 =
TRAD-1452-2007
S TRADUCCIÓN OFICÍAL
o > PETRO-TECH INTERNATIONAL, INC.
: ? ACUERDO DE DIRECTORIO =
Yo, Lawrence CHAN, por el presente certifico que soy el Secretario
Ss) debidamente nombrado de Petro-Tech International, Ao sociedad
220 constituida y existente en virtud de las leyes del estado de Delaware,

Estados Unidos de América, y declaro que, en sesión de Directorio de Petro-
Tech International, IMG., celebrada el|15 de octubre de 2007, debidamente
-

— convocada, y habiéndose alcanzado un quóruf según lo estipulado en los
estatutos, los siguientes acuerdos fueron adoptados, no habiendo sido
ninguno de ellos modificado o revocado desde su adopción, y encontrándose

en plena vigencia a esta fecha,

l. SE ACUERDA

n

Otorgar poder especial y designar a os Eo, señor William M. KALLOP,
ciudadano de los Estados Unidos,' identificade” con Pasaporte N* 112067367
y/o su Director, señor Lawrence CHAN, ciudadano de los Estados Unidos,
identificado fon: Pasaporte N* 710240639, y/o al señor Albefto VARILLAS
CUETO, ciudadano peruano identificado con Documento Nacional de Identidad
N”* 07813924, todos ellos domiciliados para estos efectos en-Av. Los Incas

N” 460, San Isidro, Lima, Perú, como sus apoderados en el Perú con las

siguientes facultades:

a) Celebrar Contratos de Licencia entre Petro-TecÉ PeruanaS.A. y Perupetro
S.A., para la exploración y explotación de hidrocarburos en el Lote Z-48
(Piura y Lambayeque), así como suscribir todos los documentos y realizaz
todas las acciones que puedan requerirse ante los Registros Públicos de
Lima y cualquier otra autoridad administrativa Ú entidad judicial,
nacional, regional, departamental o provincial de la República del Perú, en
donde pueda ser. necesario o conveniente incluyendo Somparecer ante un

notario público, con el fin de registrar los Contratos de Licencia antes

mencionados. =
b) Otorgar garantías corporativas a  Petro-Tech Peruana S.A. para
constituirse como parte en los Contratos (de Licencia entre Petro-Tech
Peruana E Y Perupetro S.A., para la exploración y explotación- de
hidrocarburos en el Lote Z-48, de acuerdo con las leyes de la República

del Perú.

Cc) Representar a la Sociedad ante las autoridades competentes del Perú en
asuntos -de /inversión extranjera, con facultades Suficientes para: 3)
obtener el registro de las inversiones realizadas o a ser realizadas por la
Sociedad como inversionista extranjero en la República del Perú, y pinta
celebrar convenios de estabilidad jurídica de ácuerdo con las leyes de la
República del Perú, estando facultados para realizar todas las acciones y

El Es ; 4
suscribir todos lds “documentos que puedan ser necesarios o convenientes.

para tal efecto. =

27 SE ACUERDA:

Facultar a los señores William M. KALLOP y/o Lawrence CHAN yho Álberto

VARILLAS /para suscribir la mifuta y escritura pública de aceptación del

poder objeto de estos llacuerdos en el Perú. =

Nueva York, 15 de octubre de 2007. =

(Firmado)
NN Ye
9 SN GA HEN rence Chan =

XA A

Secretario =

Etro-Tech International, Inc.

PETRO- TECH INTERNATIONAL n INC.
CERTIFICACIÓN =
Yo, el súscrito, Glen T. OXTON, mayor de edad, ciudadano norteamericano,
abogado en ejercicio y miembro del Colegio de Abogados del estado de Nueva
York, declaro y certifico, en calidad de Secretario Adjunto de Petro-Tech
International, Inc., sociedad de Delaware (la “Sociedad”), que Lawrence
CHAN es el Esa de la Sociedad; que la firma auténtica de Lawrence

CHAN aparece suscrita en el Acuerdo de Directorio de la Sociedad que

antecede adoptado el 15 de octubre de 2007; y que Lawrence CHAN, en calidad
de Secretario de la Sociedad, está debidamente facultado de conformidad con
el artículo III del Estatuto Social para ' certificar tales acuerdos

incluyendo el poder especial otorgado en tales acuerdos (extendido en

== o virtud de las facultades del Directorio especificadas en el Artículo III
E del Estatuto Social) a favor de los señores William M. ZALLOP” Lawrence
5
E CHAN y-Alberto VARILLAS CUETO, facultándolos a realizar todos los trámites

uscribir todos los documentos que puedan requerirse, incluyendo, en
formal descriptiva mas no taxativa, otorgar una garantía respecto de las
iones de Petro-Tech Peruana S.A. y realizar tualquier acto que pueda
ario o conveniente con el fin de lograr la celebración de los

Contratos| de Licencia entre Petro-Tech Peruana S.A. y Perupetro S.A. para

Ricardo

Ñ

Glen T. Oxton
q E Y

=> Petro-Tech International, Inc.

Secretario Adjunto =

"

ESTADO DE NUEVA YORK
- CONDADO DE NUEVA YORK.
A saber:

Ñ A los 23 días del mes de octubre de 2007, en la ciudad de Nueva York, Nueva
York, compareció personalmente paco mí, Notario Público debidamente
facultado para ejercer en el estado de Nueva York, Glen T. OXTON, con
Eoniciado legal Sh 405 Lexington Avenue 10174, Nueva York, Nueva York, a
quien conozco personalménte y en calidad de Secretario Adjunto de Petro-
Tech International, Inc., sociedad de Delaware; y quien reconoció que

otorgó la certificación precedente, siendo auténtica la firma que aparece

arriba. =

[Firmado] =

Karl V. Reda =

Notario Público
Sello notarial: Marjorie A. Rosen

Notario Público, estado de Nueva York

No. 4654195; nombrado en el condado de Nueva York
Mi nombramiento veíce el 30 de noviembre de 2009.
[Sello] ====

(rúbricas) in

É
AL SECRETARIO DE CONDADO: este documento será utilizado en el Perú.

ESTADO DE NUEVA YORX =
CONDADO DE NUEVA YORK No. 597693 Formulario 1 =

A saber: =

===

Yo, Norman GOODMAN, Secretario de Condado y Secretario de la Corte Suprema
del estado de Nueva York, condado de Nueva York, 1 AE una Corte de ?
Registro en posesión de un sello por ley, de A con la Ley
Ejecutiva (Executjve Law) dél estado de Nueva York, CERTIFICO que: =

Marjorie A. ROSEN ==:

quien suscribió la declaración jurada, declaración, certificación o ñ E
legalización adjunta, era, en esa fecha, Pla Público del estado de ( E
Nueva” York, y se encontraba debidamente nombrado, Juramentado y galificado

para actuar como tal. Asimismo, que con arreglo a ley, se ha registrado en

mi despacho un nombramiento o certificado de su investidura oficial, junto

con su firma autógrafa. Igualmente, que al momento de otorgar dicha

eg ieación o certificación, o tomar dicho juramento, se. encontraba ni ==
debidamente autorizado Para ello. Finalmente, dejo constancia de que estoy-—- o
familiarizado con la caligrafía del referido Notario Público o que he /
comparado la Firma que figura en el instrumento adjunto con su firma UN
autógrafa registrada en mi despacho y creo que dicha'firma es auténtica.

EN FE DE LO CUAL, suscribo el presente y estampo mi sello oficial a los 24 _
días de mes octubre de 2007.

Derechos pagados $3,00 =

[Fixmado] = >
Norman Goodman =

Secretario de Condado y Secretario de la Corte Suprema, condado de Nueva ,

York [Sello] y

[Sello en relieve] = 5

CONSULADO GENERAL DEL PERÚ EN NUEVA YORK

241 East 49th St. (Entre 2da. Y 3ra. Av.) NY 10017

Telf: (646) 735-3828, 38470 3857 Fax.: (646) 735-3866
£ PO

— SERIEBNO 1468651 yoo 30101 _

ES Y

11) ION

a legaliza la firma de Norman GOODMAN, quien desempeña las funciones de
% pcretario de Condado, y Secretario de la Corte Suprema del estado de Nueva
ork, EstadosxUnidos de América.
Ref.: PETRO-TECH INTERNATIONAL, INC.
1 3 NOV. 2007 (Se legaliza sólo la firma mas 'no el contenido del documento) =
- - Nueva York, 26 de bctubre de 2007

Tarifa consular: 22-C ==
US$ 80.00
No. 518 =

[Fixmado]
ASel Ccárderdlag
Cónsul Adscrito = ===
[Timbres y sellos. consulares]
REPÚBLICA DEL PERÚ
MINISTERIO DE RELACIONES EXTERIORES =
GENERAL DE ASUNTOS CONSULARES
LEGALIZACIÓN No. 097383
Se legaliza la firma que antecede del Sr.(a) Abel CARDENAS,
contenido del documento. . E

Departamento de Legalizaciones =

COLEGIO DE NOTAR!

gción de Trámites Consulares =
[Sello Sello en relieve]
CONC USION:
HABIENDO LKIDO LOS OTORGANTES/ TODO EL
HABERLO CONS
LO QUE DOY PF
1468609

INSTRUMENTO, SE RATIFICAN DECLARANDO
'ONTÁDO CON LA MINUTA CUYO TEXTO. CORRE INSERTO, FIRMANDOLO; DE
- ESTE INSTRUMENTO SE EXTIENDE EN FOJAS DE NUMERO DE SERIE B
CONCLUYE FOJAS -DE NUMERO DE SERIE B N” 1468651 vuelta

3 =
INTERWENE EL SEÑOR ÍMANUEL MONTEAGUDO VALDEZ, PERUANO, CASADO, ABOGADO, IDENTIFICADO CON

DOCUMENTÓ NACIONAL DE, IDENTIDAD N? 10275927 SUFRAGANTE ELECTORAL, EN SU CALIDAD “DE GERENTE
JURÍDICO NOMBRADO POR ACUERDO DE DIRECTORIO N” 4128 QUIEN PROCEDE EN REPRESENTACIÓN DEL BANCO

DE RESERVA DEL PERU AUTORIZADO CONFORME CONSTA DE LA COMUNICACIÓN DE GERENCIA GENERAL
DE ESTE BANCO N” 134-2007-BCRP DE FECHA 6 DE NOVIEMBRE DE 2007, QUE SE ENCUENTRA INSERTA EN LA
RRESENTE; QUIEN INTERVIENE PARA FIRMAR ZA MINUTA Y ESCRITURA PUBLICA, PÉJANDO SIN EFECTO TODA

MENCION EN EL PRESENTE Di NTO DEL SR. CARLOS AUGUSIO BALLON AVALOS EN LA COMPARECENCIA,
NUTA Y FIRMA F:

"mur! Nonfeagudo Valdez, 1dontiticado con NTRA 182 IBP) VALES ENTRE LINEAS: o el señor Ma-

N =

q h
PS
P. PERUPETRO S.A. y

a CARLOS EDGAR VIVES SUÁREZ

rramz EL: ¿el MY LI o
1

Xy

FIRME EL: 6 Dle:

ALBERTO VARILLAS CUETO

FIRME EL: 2e[n[ or

WILLIAM KALLOP

IRME EL:

corre

NN

oc.ON 200

MANUEL MONTEAGUDO VALDEZ
yL
=x
eN
o

SUNARP [ ANOTACION DE INSCRIPCION

SUPERINTENDENCIA NACIONAL
DE LOS REGISTROS PUBLICOS

ZONA REGISTRAL N” IX. SEDE LIMA
OFICINA REGISTRAL LIMA

TITULO N* , 2007-00701504
Fecha de Presentación - 11/12/2007

Se deja constancia que se ha registrado lo siguiente :

ACTO PARTIDA N” ASIENTO
CONTRATOS DE LICENCIA 11268310 A0007

Derechos S/.1,380.00 con Recibo(s) Numero(s) 00006054-27 00008499-27.
LIMA, 02 de Enero de 2008

(prasio
Registrador Público
ORLC

:C. Que €s Ñí ia Del Or
'ERTIFICO. Que es fotocopi y
Lescripcida devuelta por Registros Púb

Lima. 02 ENE. 20

NOTARIO DE LIMA
